Exhibit 10.2



--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
Dated as of March 15, 2017

among


Keane Group, Inc.,
as the Parent Guarantor

Keane Group Holdings, LLC,
as the Lead Borrower, and

for
The Borrowers Named Herein
The Guarantors Named Herein
Owl Rock Capital Corporation,
as Administrative Agent and Collateral Agent

and

The Lenders Party Hereto


Owl Rock Capital Corporation,
as Lead Arranger




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
1.01
Defined Terms
1


1.02
Other Interpretive Provisions
54


1.03
Accounting Terms
55


1.04
Rounding
55


1.05
Times of Day
55


1.06
Pro Forma Calculations
55


1.07
[Reserved]
56


1.08
Certifications
56


 
 
 
ARTICLE II
CREDIT FACILITIES
 
 
 
2.01
Term Loans
56


2.02
Borrowings, Conversions and Continuations of Term Loans
56


2.03
[Reserved]
58


2.04
[Reserved]
58


2.05
Prepayments
58


2.06
Termination or Reduction of Commitments
61


2.07
Repayment of Term Loans
61


2.08
Interest
61


2.09
Fees
61


2.10
Computation of Interest and Fees
61


2.11
Evidence of Debt
62


2.12
Payments Generally; Administrative Agent’s Clawback
62


2.13
Sharing of Payments by Lenders
64


2.14
[Reserved]
64


2.15
Incremental Credit Extensions
64


2.16
[Reserved]
66


2.17
Refinancing Amendments
66


 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
 
 
 
3.01
Taxes
67


3.02
Illegality
70


3.03
Inability to Determine Rates
70


3.04
Increased Costs; Reserves on LIBOR Rate Loans
70


3.05
Compensation for Losses
72


3.06
Mitigation Obligations; Replacement of Lenders
72





-i-

--------------------------------------------------------------------------------




Page
 
3.07
Survival
73


3.08
Designation of Lead Borrower as Borrowers’ Agent
73


 
 
 
ARTICLE IV
CONDITIONS PRECEDENT
 
 
 
4.01
Conditions of Initial Term Loans
73


4.02
Conditions to All Term Loans
75


 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
 
 
5.01
Existence, Qualification and Power
76


5.02
Authorization; No Contravention
76


5.03
Governmental Authorization; Other Consents
76


5.04
Binding Effect
77


5.05
Financial Statements; No Material Adverse Effect
77


5.06
Litigation
77


5.07
No Default
77


5.08
Ownership of Property; Liens
78


5.09
Environmental Compliance
78


5.10
Taxes
78


5.11
ERISA Compliance
79


5.12
Subsidiaries; Equity Interests
79


5.13
Margin Regulations; Investment Company Act
80


5.14
Disclosure
80


5.15
Compliance with Laws
80


5.16
Intellectual Property; Licenses, Etc.
80


5.17
Labor Matters
81


5.18
Security Documents
81


5.19
Solvency
82


5.20
Deposit Accounts
82


5.21
Material Contracts
82


5.22
USA PATRIOT Act Notice
82


5.23
Office of Foreign Assets Control
83


5.24
Use of Proceeds
83


5.25
Anti-Money Laundering
83


5.26
FCPA
83


5.27
Insurance
83


5.28
[Reserved]
83


5.29
EEA Financial Institutions
83


 
 
 



-ii-

--------------------------------------------------------------------------------




Page
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
 
 
6.01
Financial Statements
84


6.02
Certificates; Other Information
85


6.03
Notices
86


6.04
Payment of Obligations
87


6.05
Preservation of Existence, Etc.
87


6.06
Maintenance of Properties
87


6.07
Maintenance of Insurance
87


6.08
Compliance with Laws
88


6.09
Books and Records; Accountants
88


6.10
Inspection Rights
88


6.11
Additional Loan Parties
88


6.12
Cash Management
89


6.13
Information Regarding the Collateral
89


6.14
Further Assurances
90


6.15
ERISA
90


6.16
Use of Proceeds
91


6.17
[Reserved]
91


6.18
Post-Closing Collateral Actions
91


 
 
 
ARTICLE VII
NEGATIVE COVENANTS
 
 
 
7.01
Liens
91


7.02
Investments
91


7.03
Indebtedness; Disqualified Stock
91


7.04
Fundamental Changes
91


7.05
Dispositions
93


7.06
Restricted Payments
93


7.07
Prepayments of Indebtedness
94


7.08
Change in Nature of Business
95


7.09
Transactions with Affiliates
95


7.10
Burdensome Agreements
98


7.11
Use of Proceeds
99


7.12
Amendment of Material Documents
99


7.13
Fiscal Year/Quarter
99


7.14
Liquidity
100


7.15
Activities of the Parent
100


 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
 
 
8.01
Events of Default
100





-iii-

--------------------------------------------------------------------------------




Page
 
8.02
Remedies Upon Event of Default
102


8.03
Application of Funds
102


8.04
Cure Rights
103


 
 
 
 
ARTICLE IX
 
 
ADMINISTRATIVE AGENT
 
 
 
 
9.01
Appointment and Authority
104


9.02
Rights as a Lender
104


9.03
Exculpatory Provisions
105


9.04
Reliance by Agents
106


9.05
Delegation of Duties
106


9.06
Resignation of Agents
106


9.07
Non-Reliance on Administrative Agent and Other Lenders
107


9.08
No Other Duties, Etc.
107


9.09
Administrative Agent May File Proofs of Claim
107


9.10
Collateral and Guaranty Matters
108


9.11
Notice of Transfer
108


9.12
Reports and Financial Statements
108


9.13
Agency for Perfection
109


9.14
Indemnification of Agents
109


9.15
Relation Among Lenders
109


9.16
Defaulting Lender
110


9.17
Withholding Tax
110


9.18
Intercreditor Agreements
111


 
 
 
ARTICLE X
MISCELLANEOUS
 
 
 
10.01
Amendments, Etc.
111


10.02
Notices; Effectiveness; Electronic Communications
114


10.03
No Waiver; Cumulative Remedies
115


10.04
Expenses; Indemnity; Damage Waiver
115


10.05
Payments Set Aside
117


10.06
Successors and Assigns
118


10.07
Treatment of Certain Information; Confidentiality
122


10.08
Right of Setoff
123


10.09
Interest Rate Limitation
123


10.10
Counterparts; Integration; Effectiveness
123


10.11
Survival
124


10.12
Severability
124


10.13
Replacement of Lenders
124


10.14
Governing Law; Jurisdiction; Etc.
125


10.15
Waiver of Jury Trial
126


10.16
No Advisory or Fiduciary Responsibility
126





-iv-

--------------------------------------------------------------------------------




Page
 
10.17
USA Patriot Act
127


10.18
Time of the Essence
127


10.19
Press Releases
127


10.20
Additional Waivers
127


10.21
No Strict Construction
129


10.22
Attachments
129


10.23
Conflict of Terms
129


10.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
129


 
 
 
 
 
 
SIGNATURES
S-1





-v-

--------------------------------------------------------------------------------





SCHEDULES
1.01A    Borrowers
1.01B    Consolidated EBITDA
1.04    Unrestricted Subsidiaries
2.01    Commitments
4.01    Effective Date Documents
5.01    Loan Parties Organizational Information
5.06    Litigation
5.12    Subsidiaries; Other Equity Investments
5.16    Intellectual Property Matters
5.18    Material Real Estate
5.20    DDAs
5.21    Material Contracts
6.18    Post-Closing Matters
7.01    Existing Liens
7.02    Existing Investments
7.03    Existing Indebtedness
7.09    Existing Affiliate Transactions
7.10    Existing Burdensome Agreements
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A     Committed Loan Notice
B     Compliance Certificate
C     Term Note
D     Assignment and Assumption
E     [Reserved]
F    Solvency Certificate
G    U.S. Tax Compliance Certificate
H    [Reserved]
I    Facility Guaranty
J    Security Agreement






-vi-

--------------------------------------------------------------------------------





TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of March 15, 2017
among Keane Group Inc., a Delaware corporation (the “Parent”), Keane Group
Holdings, LLC, a Delaware limited liability company (the “Lead Borrower”), the
Persons named on Schedule 1.01A hereto (and together with the Lead Borrower and
each other Person that becomes a Borrower hereunder in accordance with the terms
hereof, collectively, the “Borrowers”), the Guarantors, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”) and
Owl Rock Capital Corporation, a Maryland corporation (“Owl Rock”), as
Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS
WHEREAS, the Borrowers and the Guarantors have requested that the Agents and the
Lenders enter into financing arrangements with the Borrowers pursuant to which
Lenders may make loans to the Borrowers, with an initial term loan of
$150,000,000 to be funded on the Effective Date (as hereinafter defined); and
WHEREAS, each Lender is willing to agree severally and not jointly to make such
loans to the Borrowers on a pro rata basis according to such Lender’s Commitment
as defined below on the terms and conditions set forth herein and in the other
Loan Documents and the Agents are willing to act as agents for the Lenders on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the loan documents under the ABL Credit
Agreement, or any successor administrative agent thereunder.
“ABL Agents” means the ABL Administrative Agent and the ABL Collateral Agent.
“ABL Collateral Agent” means Bank of America, N.A., acting in such capacity
under the ABL Credit Agreement for its own benefit and the benefit of the other
credit parties thereunder, and its successors under the ABL Credit Agreement.
“ABL Credit Agreement” means that certain Asset-Based Revolving Credit
Agreement, dated February 17, 2017, by and among the Parent, the Lead Borrower,
the Persons named on Schedule 1.01A thereto, the guarantors, each lender from
time to time party thereto and the ABL Agents (as in effect on the Closing Date,
as the same may be subsequently amended, restated, refinanced, replaced,
extended, renewed or restructured in accordance with the provisions hereof and
the terms of the Intercreditor Agreement).


-1-

--------------------------------------------------------------------------------




“ABL Event of Default” means an “Event of Default” as defined in the ABL Credit
Agreement.
“ABL Facility” means that credit facility made available to the Lead Borrower
and certain of its Subsidiaries pursuant to the ABL Credit Agreement.
“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith, as the same may be amended, amended and
restated, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time in each case in accordance with the provisions hereof
and the terms of the Intercreditor Agreement.
“ABL Facility Indebtedness” means (i) Indebtedness and other “Obligations” (as
defined in the ABL Credit Agreement) of the Borrowers and the Guarantors
outstanding under the ABL Facility Documentation, (ii) any Swap Contract (as
defined in the ABL Credit Agreement) permitted pursuant to Article VII hereof
that is entered into by and between a Borrower or any Guarantor and any Person
that is a lender under the ABL Credit Agreement or an Affiliate of a lender
under the ABL Credit Agreement at the time such Swap Contract is entered into,
to the extent obligations of the Borrowers and Guarantors thereunder constitute
“Obligations” (as defined in the ABL Credit Agreement) and (iii) any agreement
with respect to Cash Management Services (as defined in the ABL Credit
Agreement) permitted under Article VII hereof that is entered into by and
between a Borrower or any Guarantor and any Person that is a lender under the
ABL Credit Agreement or an Affiliate of a lender under the ABL Credit Agreement
at the time such agreement is entered into, to the extent obligations of the
Borrowers and Guarantors thereunder constitute “Obligations” (as defined in the
ABL Credit Agreement).
“ABL Priority Collateral” has the meaning provided in the Intercreditor
Agreement.
“Accommodation Payment” has the meaning provided in Section 10.20(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation whether or not constituting “accounts” as
defined in the UCC, whether or not earned by performance, (a) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, or (c) arising out of the use of a
credit or charge card or information contained on or for use with the card.
“ACH” means automated clearing house transfers.
“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of another
Person or of any business unit of another Person or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person.
“Actions” has the meaning provided in Section 6.17.
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with Section 2.17, provided
that each Additional


-2-

--------------------------------------------------------------------------------




Refinancing Lender shall be subject to the approval of (i) the Administrative
Agent, such approval not to be unreasonably withheld or delayed, to the extent
that such Additional Refinancing Lender is not then an Affiliate of a then
existing Lender or an Approved Fund and (ii) the Lead Borrower.
“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date for the change in the Statutory Reserve Rate.
“Administrative Agent” means Owl Rock, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent
hereunder.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, and (c) any
Person which beneficially owns or holds ten percent (10%) or more of any class
of Voting Stock of such Person.
“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is a bona fide
diversified debt fund that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course.
“Agent(s)” means, individually, the Administrative Agent, the Collateral Agent
and the Arranger and collectively means all of them.
“Agent Parties” has the meaning provided in Section 10.02(c).
“Agreement” means this Term Loan Agreement.
“Allocable Amount” has the meaning provided in Section 10.20(d).
“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.
“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the Total Net
Leverage Ratio as of the last day of the applicable Excess Cash Flow Period is
greater than 3.50:1.00, (b) 25% if the Total Net Leverage Ratio as of the last
day of the applicable Excess Cash Flow Period is less than or equal to 3.50:1.00
and greater than 2.00:1:00 and (c) 0% if the Total Net Leverage Ratio as of the
last day of the applicable Excess Cash Flow Period is less than or equal to
2.00:1.00.


-3-

--------------------------------------------------------------------------------




“Applicable Margin” means a percentage per annum equal to (a) for Initial Term
Loans which are LIBOR Rate Loans, 7.25%, and (b) for Initial Term Loans which
are Base Rate Loans, 6.25%.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages any Fund that is a Lender.
“Arranger” means Owl Rock, in its capacity as lead arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds administered, advised or managed by the
same entity or entities that are Affiliates of one another.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated financial
statements of the Lead Borrower and its Subsidiaries as of December 31, 2015.
“Availability” means, as of any date, the aggregate principal amount that is
available for borrowing under the ABL Credit Agreement as of such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly quoted from time
to time by The Wall Street Journal as the “prime rate” in the United States (or,
if The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent)); (b) the Federal Funds Rate for such day, plus 0.50%; and (c) the LIBOR
Rate for a one-month Interest Period plus 1.0%. Any change in the Wall Street
Journal prime rate, the Federal Funds Rate or the LIBOR Rate, respectively,
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.


-4-

--------------------------------------------------------------------------------




“Blocked Account” has the meaning provided in Section 6.12.
“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Collateral Agent, establishing control (as defined in the UCC) of such
account by the Collateral Agent and whereby the bank maintaining such account
agrees, upon the occurrence and during the continuance of an Event of Default,
to comply only with the instructions originated by the applicable Controlling
Agent without the further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom DDAs are maintained, other than
any bank with whom a Blocked Account Agreement is not required to be, executed
in accordance with the terms hereof.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers or managing member of such
Person, (c) in the case of any partnership, the Board of Directors of the
general partner of such Person and (d) in any other case, the functional
equivalent of the foregoing.
“Borrower Materials” has the meaning provided in Section 6.02.
“Borrowers” has the meaning provided in the introductory paragraph hereto. At
the request of the Lead Borrower and with the consent of the Administrative
Agent, any Restricted Subsidiary of the Parent that is a Domestic Subsidiary may
be designated as a Borrower, subject to (a) executing and delivering a joinder
agreement to this Agreement and such other documents as the Administrative Agent
reasonably requests in which case such Borrower shall be jointly and severally
liable with the other Borrowers for all Obligations under this Agreement and (b)
the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders.


“Borrowing” means a borrowing consisting of Term Loans of the same Type and
currency and, in the case of LIBOR Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, the state where the Agent’s office is located, except that if
determination of Business Day shall relate to any LIBOR Rate Loans the term
Business Day shall also exclude any day on which banks are closed for dealings
in dollar deposits in the London interbank market or other applicable LIBOR Rate
market.
“Capital Expenditures” means, without duplication and with respect to the Keane
Group for any period, all expenditures made (whether made in the form of cash or
other property) or costs incurred for the acquisition or improvement of fixed or
capital assets of the Keane Group (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of the Keane Group for such period, in each case prepared in accordance
with GAAP; provided that Capital Expenditures shall not include (a) expenditures
by the Keane Group in connection with Permitted Acquisitions, any Acquisition or
the Trican Transaction, (b) any such expenditure made to restore, replace or
rebuild property, to the extent such expenditure is made with (x) Net Proceeds
from a Disposition or (y) insurance


-5-

--------------------------------------------------------------------------------




proceeds, condemnation awards or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation, (c) any such expenditure funded or
financed with the proceeds of Permitted Indebtedness (other than any revolving
indebtedness), equity or any capital contribution to the Keane Group, (d) any
expenditures in connection with the purchase, construction or other acquisition
of new fixed assets (other than any amounts used to maintain, repair, renew or
replace fixed assets) and (e) with respect to any property, assets or business
of any Person or of assets constituting a business unit, line of business or
division of any Person acquired by the Keane Group, any expenditures made
therefor prior to the consummation of such acquisition by the Keane Group.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Casualty Event” means any event that gives rise to the receipt by the Parent or
any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any assets or property thereof.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, directive or
other published administrative guidance (whether or not having the force of law)
by any Governmental Authority. It is understood and agreed that (i) the
Dodd–Frank Wall Street Reform and Consumer Protection Act (Public Law 111-203,
H.R. 4173), all Laws relating thereto and all interpretations and applications
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, pursuant to Basel III, shall in each case, for
the purpose of this Agreement, be deemed to be adopted subsequent to the
Effective Date.
“Change of Control” means an event or series of events by which:
(a)    any Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision) including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than any
Permitted Holder, acquires directly or indirectly, in a single transaction or in
a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly (i) more than 50% of the total voting power of the voting Equity
Interests of the Parent or (ii) more than 35% of the total voting power of the
voting Equity Interests of the Parent and the percentage so held is greater than
the percentage of the total voting power that is Controlled by the Permitted
Holders;
(b)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of the Parent and its Restricted Subsidiaries taken as a whole to a Person,
other than a Restricted Subsidiary or any Permitted Holder; or


-6-

--------------------------------------------------------------------------------




(c)    subject to Section 7.04, the Parent ceasing to own, directly or
indirectly, 100% of the total outstanding Equity Interests of any Borrower.
“Class,” when used in reference to (a) any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loan comprising such Borrowing, is an
Initial Term Loan, Incremental Term Loan, Replacement Term Loan or Refinancing
Term Loan of a given Refinancing Series, (b) any Commitment, refers to whether
such Commitment is an Initial Term Commitment, Incremental Term Loan Commitment
or Refinancing Term Commitment of a given Refinancing Series and (c) any Lender,
refers to whether such Lender has a Term Loan or Commitment with respect to a
particular Class of Term Loans or Commitments. Initial Term Commitments,
Incremental Term Loan Commitments and Refinancing Term Loan Commitments (and, in
each case, the Term Loans made pursuant to such Commitments) that have different
terms and conditions (including, without limitation, different maturity dates
and/or interest rates) shall be construed to be in different Classes.
Commitments (and, in each case, the Term Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class unless designated as a separate Class.
“Closing Date Projections” means the financial projections delivered by the Lead
Borrower to the Administrative Agent on January 30, 2017.
“Code” means the Internal Revenue Code of 1986, as amended (unless as indicated
otherwise).
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent, which will exclude, for the avoidance of doubt, Excluded Property.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, (b) a mortgagee in connection with Indebtedness
secured by a mortgage on Real Estate, or (c) any landlord of Real Estate leased
by any Loan Party, in each case, pursuant to which such Person (i) acknowledges
the Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) provides the Collateral Agent with access to the Collateral
held by such bailee or other Person or located in or on such Real Estate, (iv)
as to any landlord, provides the Collateral Agent with a reasonable time to
Dispose of the Collateral, or remove the Collateral from such Real Estate, and
(v) makes such other agreements with the Collateral Agent as the Collateral
Agent may reasonably require.
“Collateral Agent” means Owl Rock, acting in such capacity under this Agreement
and the other Loan Documents for its own benefit and the benefit of the other
Credit Parties, and its successors hereunder and thereunder.
“Commitment” means an Incremental Term Loan Commitment, Initial Term Loan
Commitment or Refinancing Term Commitment, as the context may require.
“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
Conversion of Term Loans from one Type to the other, or (c) a continuation of
LIBOR Rate Loans, pursuant to Section 2.02(b), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.


-7-

--------------------------------------------------------------------------------




“Compliance Certificate” means a compliance certificate in the form of Exhibit B
hereto.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
the Consolidated Net Income of the Keane Group for the most recently completed
Measurement Period plus, without duplication, to the extent the same was
deducted in calculating such Consolidated Net Income:
(1)    Consolidated Taxes; plus
(2)    Consolidated Interest Charges; plus
(3)    Consolidated Non-cash Charges; plus
(4)    the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor (or any accruals relating to such fees and
related expenses) during such period to the extent otherwise permitted under
Section 7.09; plus
(5)    the amount of costs, expenses and fees paid during such period in
connection with (i) the Transactions and/or (ii) the Trican Transaction; plus
(6)    any premiums, expenses or charges (other than Consolidated Non-cash
Charges) related to any issuance or sale of Equity Interests (including the
IPO), Investment, Acquisition, Disposition, recapitalization or the incurrence
or permanent repayment or amendment of Indebtedness permitted to be incurred
hereunder (including a refinancing thereof) (whether or not successful or
meeting the dollar amount thresholds specified herein), including (i) such fees,
expenses or charges related to the issuance of Indebtedness, and (ii) any
amendment or other modification of this Agreement or other Indebtedness; plus
(7)    [reserved]; plus
(8)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement; plus
(9)    the amount of any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted in such period in calculating Consolidated
Net Income, net of any cash distributions made to such third parties in such
period; plus
(10)    the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Lead Borrower in good faith to be realized, as a result of actions taken or
expected to be taken, within 12 months of the end of such period (calculated on
a pro forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions,


-8-

--------------------------------------------------------------------------------




restructuring charges and expenses and cost-saving synergies are reasonably
identifiable and factually supportable, (2) no cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies may be
added pursuant to this clause (10) to the extent duplicative of any expenses or
charges relating thereto that are either excluded in computing Consolidated Net
Income or included (i.e., added back) in computing Consolidated EBITDA for such
period, (3) such adjustments may be incremental to (but not duplicative of) pro
forma adjustments made pursuant to Section 1.06 and (4) the aggregate amount
added pursuant to this clause (10), together with any amounts added pursuant to
clause (11) below, shall not exceed (A) (a) $10,000,000 prior to the end of the
first two full Fiscal Quarter periods after the Effective Date and (b)
thereafter, 20.0% of Consolidated EBITDA for such Measurement Period (prior to
giving effect to the addbacks pursuant to this clause (10) and clause (11)
below), plus (B) the amount of any cost savings, operating expense reductions,
restructuring charges and expenses and cost-savings synergies that would be
permitted to be included in financial statements prepared in accordance with
Regulation S-X under the Securities Act during such Measurement Period; plus
(11)    acquisition, integration and divestiture costs, and fleet commissioning
costs; provided that amounts added pursuant to this clause (11), together with
any amounts added pursuant to clause (10) above, shall not exceed (a)
$10,000,000 prior to the end of the first two full Fiscal Quarter periods after
the Effective Date and (b) thereafter, 20.0% of Consolidated EBITDA for such
Measurement Period (prior to giving effect to the addbacks pursuant to this
clause (11)(y) and clause (10) above);
less, without duplication, (i) non-cash income or gain increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expense in a prior period, (2) any non-cash gains with respect to
cash actually received in a prior period to the extent such cash did not
increase Consolidated Net Income in a prior period or (3) items representing
ordinary course accruals of cash to be received in future periods; plus (ii) any
net gain from discontinued operations or net gains from the disposal of
discontinued operations to the extent increasing Consolidated Net Income.
In addition, to the extent not already included in the Consolidated Net Income
of Keane Group, notwithstanding anything to the contrary in the foregoing,
Consolidated EBITDA shall include the amount of net cash proceeds received by or
contributed to the Parent and its Restricted Subsidiaries from business
interruption insurance.
Notwithstanding the foregoing, “Consolidated EBITDA” for any period set forth on
Schedule 1.01B shall be deemed equal to the amount for such period set forth on
Schedule 1.01B.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts or agreements governing hedging obligations, but excluding
any non-cash or deferred interest or Swap Contract or hedging obligation costs
plus (b) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Keane Group for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.


-9-

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any Measurement Period, the aggregate of
the Net Income of the Keane Group for such period, determined on a Consolidated
basis in accordance with GAAP; provided, however, that:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
shall be excluded;
(2)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(3)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Lead Borrower) shall be excluded;
(4)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;
(5)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;
(6)    (a) the non-cash portion of “straight-line” rent expense shall be
excluded and (b) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included;
(7)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded;
(8)    the income (or loss) of any non-consolidated entity during such
Measurement Period in which any other Person has a joint interest shall be
excluded, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to any of the Keane Group during such
period; and
(9)    the income (or loss) of a Subsidiary during such Measurement Period and
accrued prior to the date it becomes a Subsidiary of any of the Keane Group or
is merged into or consolidated with any of the Keane Group or that Person’s
assets are acquired by any of the Keane Group shall be excluded.
“Consolidated Non-cash Charges” means, with respect to the Keane Group for any
period, the aggregate depreciation, amortization, impairment, compensation, rent
and other non-cash expenses of such Person and its Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP (including non-cash charges
resulting from purchase accounting in connection with the Trican Transaction or
with any Acquisition or Disposition that is consummated after the Effective
Date), but excluding (a) any such charge which consists of or requires an
accrual of, or cash reserve for, anticipated cash charges for any future period
and (b) the non-cash impact of recording the change in fair value of any
embedded derivatives under ASC 815


-10-

--------------------------------------------------------------------------------




and related interpretations as a result of the terms of any agreement or
instrument to which such Consolidated Non-cash Charges relate.
“Consolidated Taxes” means, with respect to the Keane Group on a consolidated
basis for any period, provision for taxes based on income, profits or capital,
including, without limitation, state franchise and similar taxes.
“Consolidated Working Capital” means, with respect to the Borrowers and their
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlling Agent” means (a) until the Discharge of ABL Obligations, the ABL
Collateral Agent and (b) from and after the Discharge of ABL Obligations, the
Controlling Term Loan Debt Agent (as such terms are defined in the Intercreditor
Agreement).
“Convert,” “Conversion” and “Converted” each refers to a conversion of Term
Loans of one Type into Term Loans of the other Type.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Term Loans, or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier than 91 days after the Latest Maturity
Date at the time such Indebtedness is incurred and such Indebtedness shall not
have a Weighted Average Life to Maturity shorter than the Weighted Average Life
to Maturity of the Refinanced Debt at the time such Indebtedness is incurred,
(ii) such Indebtedness shall not have a greater principal amount (or accreted
value, if applicable) than the principal amount (or accreted value, if
applicable) of the Refinanced Debt plus accrued interest, fees, premiums (if
any) and penalties thereon and reasonable fees and expenses associated with the
refinancing, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clauses (i) and (ii) above and with respect to pricing,
rate floors, discounts, premiums and optional prepayment or redemption terms)
are substantially identical to, or (taken as a whole) are no more favorable to
the lenders or holders providing such Indebtedness than, those applicable to the
Refinanced Debt (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness and drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless


-11-

--------------------------------------------------------------------------------




the Administrative Agent notifies the Lead Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)), and (iv) such Refinanced
Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii)
each Agent, (iii) each Arranger, (iv) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (v) any other
Person to whom Obligations under this Agreement and other Loan Documents are
owing, and (vi) the successors and assigns of each of the foregoing, and (b)
collectively, all of the foregoing.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the Cumulative Retained Excess Cash Flow Amount at such time; plus
(b)    the cumulative amount of cash and Cash Equivalent proceeds received by
the Loan Parties from (i) the issuance or other sale of Qualified Capital Stock
of the Parent or of any direct or indirect parent thereof during the period from
and after the Effective Date through and including the applicable date
(including upon exercise of warrants or options) (other than any amount used
pursuant to clause (8) of the definition of “Consolidated EBITDA”, proceeds used
pursuant to Section 7.06(d) or 7.06(f), proceeds of Permitted Cure Securities,
any Cure Amount, Excluded Contributions and proceeds used pursuant to Section
7.07(f)) which proceeds have been contributed as common equity to the capital of
the Parent and (ii) Indebtedness incurred during the period from and after the
Effective Date through and including the applicable date of the Parent or any
Restricted Subsidiary of the Parent owed to a Person other than a Loan Party or
a Restricted Subsidiary of a Loan Party that is converted to Qualified Capital
Stock of the Parent or of any direct or indirect parent thereof (other than any
amount used pursuant to clause (8) of the definition of “Consolidated EBITDA”,
proceeds used pursuant to Section 7.06(d) or proceeds of Permitted Cure
Securities or any Cure Amount); plus
(c)    100% of the aggregate amount of contributions to the common capital of
the Keane Group (other than from a Restricted Subsidiary) received in cash and
Cash Equivalents during the period from and after the Effective Date through and
including the applicable date (other than any amount used pursuant to clause (8)
of the definition of “Consolidated EBITDA”, proceeds used pursuant to Section
7.06(d) or proceeds of Permitted Cure Securities); plus
(d)    without duplication of any amounts that otherwise increased the amount
available for Investments pursuant to Section 7.02, 100% of the aggregate amount
received by the Keane Group in cash and Cash Equivalents from:
(A)    the sale (other than to the Keane Group) of any Equity Interests of an
Unrestricted Subsidiary or any minority Investments, or
(B)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority Investments, or
(C)    any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investments,


-12-

--------------------------------------------------------------------------------




in the case of clauses (A), (B), and (C), to the extent that the Investment
corresponding to the designation of such Subsidiary as an Unrestricted
Subsidiary or any subsequent Investment in such Unrestricted Subsidiary or
minority Investment, as applicable, was made in reliance on the Cumulative
Credit pursuant to clause (cc) of the definition of “Permitted Investments”;
plus
(e)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Parent
or a Restricted Subsidiary, the fair market value of the Investments of the
Parent and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to clause (cc) of the definition of “Permitted
Investments”; plus
(f)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, proceeds of sale,
repayments, income and similar amounts) actually received by the Parent or any
Restricted Subsidiary in respect of any Investments made pursuant to clause (cc)
of the definition of “Permitted Investments”; plus
(g)    an amount, not less than zero in the aggregate, determined on a
cumulative basis equal to the aggregate cumulative sum of the Retained
Disposition Amounts with respect to all Dispositions after the Effective Date
and prior to such date; plus
(h)    the aggregate amount of Retained Declined Proceeds retained by the
Borrowers during the period from and including the Effective Date through and
including the applicable date; minus
(i)    any amount of the Cumulative Credit used to make Investments pursuant to
clause (cc) of the definition of “Permitted Investments” after the Effective
Date and prior to such time; minus
(j)    any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(k) after the Effective Date and prior to such time;
minus
(k)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Indebtedness pursuant to Section 7.07 after the
Effective Date and prior to such time;
provided, however, that if the Total Net Leverage Ratio is less than 1.75:1.00,
then the Cumulative Credit shall be unlimited.
“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Effective Date and prior to such date.
The Cumulative Retained Excess Cash Flow Amount shall only include such period
for which financial statements have been delivered in accordance with Section
6.01(a) and for which any prepayments required by Section 2.05(b)(i) (if any)
have been made (it being understood that the Retained Percentage of Excess Cash
Flow for any Excess Cash Flow Period shall be included in the Cumulative
Retained Excess Cash Flow Amount regardless of whether a prepayment is required
by Section 2.05(b)(i)).


-13-

--------------------------------------------------------------------------------




“Cure Amount” has the meaning specified in Section 8.04(a).
“Cure Expiration Date” has the meaning provided in Section 8.04(a).
“Cure Right” has the meaning provided in Section 8.04(a).
“Current Assets” means, with respect to the Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Parent and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, Pension Plan assets,
deferred bank fees and derivative financial instruments).
“Current Liabilities” means, with respect to the Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Parent and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest, (c) accruals for current
or deferred Taxes based on income or profits, (d) accruals of any costs or
expenses related to restructuring reserves and (e) deferred revenue.
“Customer” means the account debtor with respect to any Account and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Loan Party, pursuant to which such Loan
Party is to deliver any personal property or perform any services.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that, with the giving of any notice or
passage of time or both would constitute an Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (c) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Term Loan plus 2% per annum.
“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (a) has failed to fund any portion of the Term Loans within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified any Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that


-14-

--------------------------------------------------------------------------------




effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has otherwise failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due (other than as a result
of a good faith dispute), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority.
“Designated Acquisition” means any Acquisition that is not, in accordance with
the agreement governing such Acquisition, subject to a financing contingency and
that has been designated by the Lead Borrower in writing to the Administrative
Agent as a “Designated Acquisition” which designation shall include a
description of any Indebtedness (the “Designated Indebtedness”) expected to be
incurred to finance such Designated Acquisition.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject or target of comprehensive Sanctions.
“Discharge of ABL Obligations” has the meaning provided in the Intercreditor
Agreement.
“Disposition” or “Dispose” means the sale, transfer, assignment, exclusive
license, lease or other disposition (including any sale and leaseback
transaction) (whether in one transaction or in a series of transactions) of any
property by any Person, including (i) any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and (ii) any sale, transfer, assignment,
or other disposition of any Equity Interests of another Person, but, for the
avoidance of doubt, not the issuance by such Person of its Equity Interests.
“Disqualified Institution” means any Person (a) that has been separately
identified in writing by the Lead Borrower to the Administrative Agent prior to
the date of this Agreement, (b) competitors of the Parent and its Subsidiaries
that are separately identified in writing by the Lead Borrower to the
Administrative Agent from time to time (which list of competitors may be
supplemented by the Lead Borrower from time to time pursuant to a written notice
to the Administrative Agent), and (c) in the case of each of clauses (a) and
(b), any such Person’s Affiliates that are either (x) identified in writing by
the Lead Borrower to the Administrative Agent from time to time or (y) readily
identifiable on the basis of such Affiliate’s name; provided that no additions
to the list of Disqualified Institutions provided by the Lead Borrower after the
date of this Agreement shall apply retroactively to disqualify any parties that
have previously acquired an assignment or participation interest.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or


-15-

--------------------------------------------------------------------------------




otherwise, or redeemable (other than solely for Equity Interests that do not
constitute Disqualified Stock) at the option of the holder thereof, in whole or
in part, in each case, on or prior to the date that is 91 days after the date
set forth in clause (a) of the definition of Maturity Date; provided, however,
that (a) only the portion of such Equity Interests which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (b) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Parent or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Parent or its Subsidiaries to repurchase such Equity Interest
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of a Borrower that is organized under
the Laws of the United States, any state thereof or the District of Columbia.
“Earn-Out Obligations” means, with respect to any acquisition, all obligations
of any Loan Party or any Subsidiary thereof to make any cash earn-out payment,
performance payment or similar obligation that is payable only in the event
certain future performance goals are achieved with respect to the assets or
business acquired pursuant to the documentation relating to such acquisition,
but excluding any working capital adjustments, indemnity obligations or payments
for services or licenses provided by such sellers in such acquisition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 of this Agreement are satisfied (or waived by the Administrative
Agent and the Initial Term Lenders).
“Effective Yield” means, as to any Term Loans of any Class, the effective yield
on such Term Loans, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the original stated life
of such Term Loans) payable generally to Lenders making such Term Loans, but
excluding any


-16-

--------------------------------------------------------------------------------




arrangement, structuring or other fees payable in connection therewith that are
not generally shared ratably with all relevant Lenders and consent fees paid
generally to consenting Lenders.
“Eligible Assignee” means, subject to Section 10.06(b) hereof, (a) a Credit
Party or any of its Affiliates; (b) an Approved Fund; and (c) any other Person
(other than a natural person) approved by the Administrative Agent, provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party, any of the Loan Parties’ Affiliates or Subsidiaries or any Disqualified
Institution, provided further that the Administrative Agent shall have the
right, and the Lead Borrower hereby expressly authorizes the Administrative
Agent, to provide the list of Disqualified Institutions to any Lender upon
request by such Lender, provided further that, notwithstanding the foregoing, no
Sponsor Affiliated Lender shall be considered an Eligible Assignee if, after
giving effect to any assignment, (i) Sponsor Affiliated Lenders would hold, in
the aggregate, more than ten percent (10%) of the Obligations or (ii) the number
of Sponsor Affiliated Lenders would exceed the lesser of (x) five (5) and (y)
the number of Lenders that are not Sponsor Affiliated Lenders less one (1).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.


“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, rule of common law, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the environment or the release of any materials into the Environment, including
those related to Hazardous Materials, air emissions and waste water discharges.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, natural resource damages,
costs of environmental remediation, regulatory oversight fees, fines, penalties
or indemnities), of any Loan Party or any of their respective Subsidiaries
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


-17-

--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent or in reorganization
(within the meaning of Title IV of ERISA); (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) with respect to a Pension Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, a failure to make by its due date a required installment under Section
430(j) of the Code with respect to a Pension Plan or a failure to make a
required contribution to a Multiemployer Plan; (g) a determination that a
Pension Plan is, or is expected to be, in “at-risk” status (as defined in
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or cured with the
consent of the Required Lenders.
“Excess Cash Flow” means, for any period, an amount equal to:
(a)    the sum, without duplication, of
(i)     Consolidated Net Income for such period,
(ii)     an amount equal to the amount of (x) all Consolidated Non-cash Charges
to the extent deducted in arriving at such Consolidated Net Income and (y) all
cash income or gains excluded pursuant to clauses (1), (2), (4), (5), (6), and
(8) of the definition of "Consolidated Net Income"; provided that such cash
income or gains shall not be included to the extent any amounts are in respect
of proceeds of insurance, judgment or settlement or any purchase price
adjustment in respect of an acquisition or disposition,
(iii)     decreases in Consolidated Working Capital of the Parent and its
Restricted Subsidiaries for such period (other than any such decreases arising
from Acquisitions or Dispositions by the Parent and its Restricted Subsidiaries
completed during such period), and
(iv)     an amount equal to the aggregate net non-cash loss on Dispositions by
the Parent and its Restricted Subsidiaries during such period (other than sales
in the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income minus


-18-

--------------------------------------------------------------------------------




(b)    the sum, without duplication, of
(i)     an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges excluded pursuant to
clauses (1) through (9) of the definition of “Consolidated Net Income”,
(ii)     without duplication of amounts deducted pursuant to clause (xi) below
in prior Fiscal Years, the amount of Capital Expenditures (without giving effect
to the proviso in such definition) or Acquisitions accrued or made in cash
during such period, in each case to the extent not financed with Indebtedness
(other than revolving loans),
(iii)     the aggregate amount of all principal payments (including cash
collateralization) of Indebtedness of the Parent or its Restricted Subsidiaries
(including (x) the principal component of payments in respect of Capital Lease
Obligations, (y) the amount of any scheduled repayment of Term Loans pursuant to
Section 2.07 and any mandatory prepayment of Term Loans pursuant to
Section 2.05(b)(ii) to the extent required due to a Disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase, and (z) the amount of any voluntary prepayment of Indebtedness that is
secured by Liens on the Collateral on a pari passu basis with the Liens securing
the Obligations (so long as such prepayment is accompanied by a concurrent pro
rata prepayment of the Term Loans) but excluding (I) all other voluntary and
mandatory prepayments of Indebtedness and (II) all payments in respect of the
ABL Credit Agreement or any other revolving credit facility made during such
period), in each case paid in cash in such period, to the extent permitted to be
made under Section 7.07 and not financed with Indebtedness (other than revolving
loans),
(iv)     an amount equal to the aggregate net non-cash gain on Dispositions by
the Parent and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)     increases in Consolidated Working Capital of the Parent and its
Restricted Subsidiaries for such period (other than any such increases arising
from Acquisitions or Dispositions by the Parent and its Restricted Subsidiaries
during such period),
(vi)     scheduled cash payments (including cash collateralization) by the
Parent and its Restricted Subsidiaries made during such period in respect of
long-term liabilities of the Parent and its Restricted Subsidiaries other than
Indebtedness, to the extent not financed with Indebtedness (other than revolving
loans),
(vii)     without duplication of amounts deducted pursuant to clause (xi) below
in prior Fiscal Years, the amount of Investments and Acquisitions made during
such period by the Parent and its Restricted Subsidiaries on a consolidated
basis pursuant to Section 7.02, and (to the extent not deducted in calculating
such Consolidated Net Income) any expense for deferred compensation and bonuses,
deferred purchase price or Earn-Out Obligations paid in cash in connection with
any such Investments or Acquisitions, in each case to the extent not financed
with Indebtedness (other than revolving loans),


-19-

--------------------------------------------------------------------------------




(viii)     the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(d) and (g), to the extent not financed with Indebtedness (other
than revolving loans),
(ix)     the aggregate amount of expenditures actually made by the Parent and
its Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures (A) are not
expensed during such period, (B) are not deducted in calculating such
Consolidated Net Income, (C) are not financed with Indebtedness (other than
revolving loans), and (D) are permitted under this Agreement,
(x)     the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness permitted hereunder, to the extent not financed with Indebtedness
(other than revolving loans),
(xi)     without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration including related fees and expenses
required to be paid in cash during such period by the Parent and its Restricted
Subsidiaries pursuant to binding contracts or executed letters of intent (the
“Contract Consideration”) entered into prior to or during such period relating
to Acquisitions and Investments permitted pursuant to Section 7.02, Capital
Expenditures or acquisitions of intellectual property to be consummated or made
during such period to the extent not expensed, plus any restructuring cash
expenses, pension payments or tax contingency payments paid in cash during such
period that have been added to Excess Cash Flow pursuant to clause (a)(ii) above
required to be made, in each case during the period of four consecutive fiscal
quarters of the Parent following the end of such period, to the extent not
financed with Indebtedness (other than revolving loans),
(xii)     the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period,
(xiii)      cash expenditures in respect of Swap Contracts (including cash
collateralization thereof) during such Fiscal Year to the extent not deducted in
calculating such Consolidated Net Income, and
(xiv)     any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset to the extent not deducted in arriving at such
Consolidated Net Income.
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Parent and its Restricted Subsidiaries on a consolidated basis.
“Excess Cash Flow Period” means each Fiscal Year of the Parent commencing with
and including Fiscal Year 2018.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


-20-

--------------------------------------------------------------------------------




“Excluded Contributions” means the net cash proceeds, property or assets
received by the Loan Parties or their respective Restricted Subsidiaries from
contributions to, or the issuance or other sale of, the common equity capital of
any Loan Party after the Effective Date (other than proceeds in connection with
a Cure Right).
“Excluded Information”: means information regarding the Loan Parties that may be
material to a decision made by a Lender to participate in any assignment to a
Sponsor Affiliated Lender, including any information that is (a) not publicly
available, (b) material with respect to the Loan Parties or their respective
securities for the purpose of U.S. federal and state securities laws and (c) not
of a type that would be publicly disclosed in connection with any issuance by
any Loan Party of debt or equity securities issued pursuant to a public
offering, a Rule 144A offering or other private placement where administered by
a placement agent.
“Excluded Property” has the meaning ascribed to such term in the Security
Agreement.
“Excluded Subsidiary” means (a) at the Lead Borrower’s option, any Subsidiary
that is not a wholly owned Subsidiary of the Parent, (b) any Captive Insurance
Subsidiary, (c) any Foreign Subsidiary or any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a CFC, (d) any Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes and
that has no material assets other than the stock of one or more Foreign
Subsidiaries that are CFCs, (e) any not-for-profit Subsidiary, (f) each
Immaterial Subsidiary, (g) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Lead Borrower, the
burden or cost (including any adverse tax consequences) of providing the
guarantee shall outweigh the benefits to be obtained by the Lenders therefrom,
(h) each Unrestricted Subsidiary, (i) any Subsidiary (whether existing on or
acquired following the Effective Date) that is prohibited from guaranteeing the
Obligations by applicable Law or Contractual Obligations that are in existence
on the Effective Date or at the time of acquisition and not entered into in
contemplation thereof or if guaranteeing the Obligation would require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained), and
(j) any special purpose securitization vehicle (or similar entity); provided
that no Subsidiary that guarantees or is a direct obligor under the ABL Credit
Agreement, the Permitted Notes or Credit Agreement Refinancing Indebtedness
shall be deemed to be an Excluded Subsidiary at any time such guarantee or
direct obligor arrangement is in effect.
“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) taxes imposed on or
measured by such recipient’s net income (however denominated), franchise taxes
and branch profits taxes, in each case imposed by a jurisdiction as a result of
such recipient being organized or having its principal office located in or, in
the case of any Lender, having its applicable Lending Office located in, such
jurisdiction or as a result of any other present or former connection between
such recipient and such jurisdiction (other than a connection arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents, or sold or assigned any interest in any Term Loan or Loan
Document), (b) in the case of a Lender (other than any Lender becoming a party
hereto pursuant to a request by any Loan Party under Section 10.13), any U.S.
federal withholding tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
Lending Office (or assignment), to receive additional amounts from the Loan
Parties with respect to such withholding tax pursuant to Section 3.01,


-21-

--------------------------------------------------------------------------------




(c) any taxes attributable to such Lender’s failure to comply with Section
3.01(e), (d) any U.S. federal withholding taxes imposed under FATCA and (e) any
U.S. federal backup withholding taxes under section 3406 of the Code.
“Existing Note Purchase Agreement” means that certain note purchase agreement
dated August 8, 2014, by and among, KGH Intermediate Holdco I, LLC, KGH
Intermediate Holdco II, LLC, the subsidiary guarantors party thereto, the
purchasers party thereto, and U.S. Bank National Association, in its capacity as
agent for the purchasers party thereto, as amended by that certain (a) First
Amendment to Note Purchase Agreement, dated as of December 23, 2014, (b) Second
Amendment to Note Purchase Agreement, dated as of April 7, 2015, (c) Third
Amendment to Note Purchase Agreement, dated as of January 25, 2016, (d) Fourth
Amendment to Note Purchase Agreement, dated as of March 16, 2016, (e) Fifth
Amendment to Note Purchase Agreement, dated as of January 25, 2017, and (f)
Sixth Amendment to Note Purchase Agreement, dated as of February 17, 2017.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Facility Guaranty” means the guarantee made by the Guarantors in favor of the
Agents and the other Credit Parties as of the Effective Date in form of Exhibit
I hereto.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as determined by the
Lead Borrower in its good faith discretion. Fair Market Value may be (but need
not be) conclusively established by means of an officer’s certificate or
resolutions of the Board of Directors of the Lead Borrower setting out such Fair
Market Value as determined by such Officer or such Board of Directors in good
faith.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date (and as amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), any
current or future United States Treasury Department regulations or other
official administrative interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or official administrative guidance) implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to national banks on such day on such transactions as
determined by the Administrative Agent; provided further that to the extent the
Federal Funds Rate as determined pursuant to this definition would otherwise be
less than zero, then the Federal Funds Rate shall be deemed to be zero.
“Fee Letters” means (i) the underwriting fee letter, dated as of March 15, 2017,
by and among the Borrowers and Owl Rock and (ii) the arrangement fee letter,
dated as of March 15, 2017, by and among Owl Rock Capital Advisors LLC and the
Borrowers.


-22-

--------------------------------------------------------------------------------




“Fiscal Quarter” means any fiscal quarter of the Parent and its Subsidiaries.
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each calendar year.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of a Borrower which is not a Domestic
Subsidiary.
“Frac Iron” means all Equipment constituting new and unused “fluid ends”.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state, county,
provincial, municipal, local or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, and any agency,
authority or instrumentality (including any bilateral or multilateral agency
authority or instrumentality formed by treaty) exercising executive,
legislative, judicial, regulatory, administrative, military, peacekeeping or
police powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements of
checks, drafts and other items for payment of money for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such


-23-

--------------------------------------------------------------------------------




Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantor” means (a) the Parent, (b) each Subsidiary of the Parent existing on
the Effective Date that is not a Borrower hereunder (other than an Excluded
Subsidiary), (c) each Borrower, other than with respect to its own Obligations
and (d) each other Subsidiary of the Parent that shall be required to execute
and deliver a Facility Guaranty pursuant to Section 6.11 after the Effective
Date.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature which in each case are regulated
pursuant to any Environmental Law.
“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Lead Borrower to the Administrative Agent at any time or from time to
time as an Immaterial Subsidiary, that, as of the last day of the Fiscal Year of
the Parent most recently ended or, if organized or acquired after the end of
such Fiscal Year, at the date of designation, had revenues or total assets for
such year in an amount that is less than 2% of the consolidated revenues or
Total Assets, as applicable, of the Parent and its Restricted Subsidiaries for
such year (which, for any Immaterial Subsidiary or proposed Immaterial
Subsidiary organized or acquired since such date, shall be determined on a pro
forma basis as if such Subsidiary were in existence or acquired on such date);
provided that all such Immaterial Subsidiaries, taken together, as of the last
day of the Fiscal Year of the Parent most recently ended, shall not have
revenues or total assets for such year in an amount that is equal to or greater
than 5% of the consolidated revenues or Total Assets, as applicable, of the
Parent and its Restricted Subsidiaries for such year (which, for any Immaterial
Subsidiary or proposed Immaterial Subsidiary organized or acquired since such
date, shall be determined on a pro forma basis as if such Subsidiary were in
existence on such date). Any Restricted Subsidiary that executes a Facility
Guaranty shall not be deemed an Immaterial Subsidiary and shall be excluded from
the calculations above.
“Incremental Amendment” means an Incremental Amendment among the applicable
Borrower, the Administrative Agent and one or more Incremental Term Lenders
entered into pursuant to Section 2.15.
“Incremental Amount” means the sum of (a) $50,000,000 (less, in the case of this
clause (a), the outstanding principal amount of Permitted Notes incurred
pursuant to subclause (u)(i) of the definition of "Permitted Indebtedness" and
the outstanding principal amount of Indebtedness incurred pursuant to subclause
(i)(i) of the definition of "Permitted Indebtedness"), plus (b) with respect to
any Incremental Term Loans the proceeds of which shall be used to finance a
Permitted Acquisition or an Investment that constitutes an Acquisitions,
$75,000,000 (less, in the case of this clause (b), the outstanding principal
amount of Permitted Notes incurred pursuant to subclause (u)(ii) of the
definition of "Permitted Indebtedness" and the outstanding principal amount of
Indebtedness incurred pursuant to subclause (i)(ii) of the definition of
"Permitted Indebtedness"), subject to, in the case of this subclause (b), (x)
immediately before and after giving effect thereto, no Event of Default shall
have occurred and be continuing and (y) immediately after giving effect thereto,
the Liquidity Condition shall be satisfied (calculated after giving effect to
the intended use of proceeds of such Indebtedness) plus (c) an unlimited amount,
subject to, in the case of this subclause (c), immediately after giving effect
thereto, the Total Net Leverage Ratio being less than 1.75:1.00.


-24-

--------------------------------------------------------------------------------




“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Term Loans to the
Borrowers.
“Incremental Term Loans” means Terms Loans made by one or more Lenders to the
Borrowers pursuant to Section 2.15. Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.15 and
provided for in the relevant Incremental Amendment, Refinancing Term Loans.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables and similar obligations) which
purchase price is due more than one year after the later of the date of placing
the property in service or taking delivery and title thereto;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that the amount of such Indebtedness will be the
lesser of the Fair Market Value of such asset at such date of determination, and
the amount of such Indebtedness of such other Person;
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person in respect of Disqualified Stock; and
(h)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person of the type described in clauses (a) through (g) (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Indebtedness that has been defeased or for which funds have been irrevocably
deposited with the applicable trustee for redemption shall be deemed to be $0.
Accrual of interest, the accretion of accreted value, the amortization or
accretion of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the accretion of liquidation
preference and increases in the amount of Indebtedness outstanding solely as a


-25-

--------------------------------------------------------------------------------




result of fluctuations in the exchange rate of currencies will not be deemed to
be Indebtedness. Guarantees of, or obligations in respect of letters of credit
bankers’ acceptances or similar instruments relating to, or Liens securing,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness, provided that the Indebtedness represented by such guarantee or
letter of credit, as the case may be, was in compliance with this covenant.
Indebtedness that is cash collateralized shall not be deemed to be Indebtedness
hereunder to the extent of such cash collateralization.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing.
“Information” has the meaning specified in Section 10.07.
“Initial Term Commitment” means, as to each Lender, its obligation to make an
Initial Term Loan to the Borrowers on the Effective Date pursuant to Section
2.01 in an aggregate amount not to exceed the amount set forth opposite such
Lender’s name in Schedule 2.01 (as in effect on the Effective Date) under the
caption “Initial Term Commitment”. The aggregate amount of the Initial Term
Commitments is $150,000,000.
“Initial Term Loans” means the term loans made by the Lenders on the Effective
Date to the Borrowers pursuant to Section 2.01.
“Initial Term Maturity Date” means August 18, 2022.
“Intellectual Property” means United States and non-United States: (a) patents
and patent applications; (b) trademarks, service marks, trade names, trade
dress, business names, designs, logos, indicia of origin, and other source
and/or business identifiers; (c) Internet domain names and associated websites;
(d) copyrights, including copyrights in computer software; (e) industrial
designs, databases, data, trade secrets, know-how, technology, unpatented
inventions and other confidential or proprietary information; (f) all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; (g) all tangible and
intangible property embodying the copyrights and unpatented inventions (whether
or not patentable); (h) license agreements related to any of the foregoing and
income therefrom; (i) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (j) all other intellectual property;
and (k) all common law and other rights throughout the world in and to all of
the foregoing.
“Intercreditor Agreement” means each of (a) the intercreditor agreement dated as
of the Effective Date, by and among the Collateral Agent, the ABL Collateral
Agent, the other agents party thereto (if any), the Borrowers and the
Guarantors, as may be amended, supplemented, waived or otherwise modified from
time to time in accordance with the terms hereof and thereof, and (b) one or
more other intercreditor agreements entered into pursuant to Section 9.18 with
the representative for the holders of any Indebtedness secured by any Permitted
Encumbrances on Collateral on terms and conditions reasonably acceptable to the
Collateral Agent, in each case as the same may be amended, supplemented, waived
or otherwise modified from time to time in accordance with the terms hereof and
thereof.


-26-

--------------------------------------------------------------------------------




“Interest Payment Date” means, (a) as to any Term Loan of any Class other than a
Base Rate Loan, the last day of each Interest Period applicable to such Term
Loan and the Maturity Date; provided, however, that if any Interest Period for a
LIBOR Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
month and the Maturity Date.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(or with the consent of all applicable Lenders, twelve months thereafter), as
selected by the Lead Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date for the Class of
Term Loans of which such LIBOR Rate Loan is part; and
(d)    notwithstanding the provisions of clause (c), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
(c) any Acquisition, or (d) any other investment of money or capital in another
Person in order to obtain a profitable return. For purposes of covenant
compliance, the amount of any outstanding Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, net of any repayments thereof.
“IPO” means the initial public offering of Equity Interests of the Parent
consummated on January 25, 2017.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor.


-27-

--------------------------------------------------------------------------------




“Keane Group” means, collectively, the Parent and its Subsidiaries (but
excluding, for all purposes other than the financial statements, Unrestricted
Subsidiaries).
“Keane Investor” means Keane Investor Holdings, LLC, a Delaware limited
liability company.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Term Loan or Commitment hereunder at such time, including
the latest maturity date of any Refinancing Term Loan or any Incremental Term
Loan, in each case at such time.
“Laws” means each international, foreign, Federal, state or local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, or authorization and permit of or any agreement
with any Governmental Authority, in each case whether or not having the force of
law.
“Lead Borrower” has the meaning set forth in the preamble hereto.
“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.
“LIBOR Rate” means:
(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg LIBOR screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise determined by the Administrative Agent and (ii) to the extent the
LIBOR Rate as


-28-

--------------------------------------------------------------------------------




determined pursuant to clause (a) or (b) above would otherwise be less than one
percent (1.0%), then the LIBOR Rate shall be deemed to be one percent (1.0%).
“LIBOR Rate Loan” means a Term Loan that bears interest at a rate based on the
Adjusted LIBOR Rate.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property. For the purpose of this Agreement, each Person shall be
deemed to be the owner of any property that it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes. In no event shall the term “Lien” be deemed to include any license of
Intellectual Property unless such license contains a grant of a security
interest in such Intellectual Property.
“Liquidity Condition” means, as of the applicable date, that the sum of (x)
unrestricted cash and Cash Equivalents of the Loan Parties that are deposited in
Blocked Accounts (to the extent required to be subject to Blocked Account
Agreements pursuant to Section 6.12) and (y) Availability, equals or exceeds
$35,000,000.
“Loan Documents” means this Agreement, each Term Note, the Fee Letters, the
Blocked Account Agreements, the Security Documents, the Intercreditor Agreement,
each Facility Guaranty, each Joinder Agreement and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, each
as amended from time to time.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities,
or financial condition of the Loan Parties and their Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of any Agent or any
Lender under the Loan Documents, or of the ability of the Loan Parties, taken as
a whole, to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties, taken as a whole, of this Agreement or
the other Loan Documents.
“Material Contract” means, with respect to any Person, each contract (other than
the Loan Documents) to which such Person is a party as to which the breach,
nonperformance, or cancellation by any party thereto would have a Material
Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be excluded, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
“Material Real Estate” means any Real Estate owned by a Loan Party with a fair
market value in excess of $15,000,000.


-29-

--------------------------------------------------------------------------------




“Maturity Date” means the Initial Term Maturity Date or the stated maturity date
of any other Class of Term Loans or Term Commitments, as the case may be.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive Fiscal Quarter for which financial statements
were required to have been delivered pursuant to the terms of this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Income” means, with respect to the Keane Group, the net income (loss) of
such Person, determined in accordance with GAAP.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by the Parent or any of its
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) any amount required to
repay (x) Indebtedness (other than pursuant to the Loan Documents) that is
secured by a Lien on the assets Disposed of and which ranks prior to the Lien
securing the Obligations or (y) Indebtedness or other obligations of any
Restricted Subsidiary that is Disposed of in such transaction, (iii) in the case
of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to non-controlling interests or not
available for distribution to or for the account of the Parent or a wholly owned
Restricted Subsidiary as a result thereof, (iv) taxes paid or reasonably
estimated to be payable as a result thereof, and (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Parent or any of its Restricted Subsidiaries, including, without
limitation, Pension Plan and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that, the Parent and its Restricted
Subsidiaries shall be entitled to reinvest any part of such proceeds), in assets
(other than current assets) useful for its business within 12 months of such
receipt, and such portion of such proceeds shall not constitute Net Proceeds
except to the extent such proceeds are not so used or contractually committed to
be so used within 12 months of such receipt (it being understood that if any
portion of such proceeds are not so used within such 12 month period but within
such 12-month period are contractually committed to be used, then upon the


-30-

--------------------------------------------------------------------------------




termination of such contract or if such Net Proceeds are not so used within 18
months of initial receipt, such remaining portion shall constitute Net Proceeds
as of the date of such termination or expiry without giving effect to this
proviso); provided, however, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless such
proceeds net of the amounts described in clauses (i) through (v) above shall
exceed $10,000,000 (all such proceeds that do not constitute Net Proceeds
pursuant to this proviso, collectively, the “Retained Disposition Amount”), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Parent or any of its Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, covenants, and indemnities of, any Loan
Party arising under any Loan Document or otherwise with respect to any Term Loan
(including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral therefor), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs, expenses and indemnities
that accrue after the commencement by or against any Loan Party or any
Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
“Other Applicable Indebtedness” has the meaning provided in Section 2.05(b)(ii).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement, registration of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding, however, any such amounts
imposed as a result of an assignment (“Assignment Taxes”), but only to the
extent such Assignment Taxes (a) do not relate to an assignment made at the
request of a Borrower pursuant to Section 10.13 and (b) are imposed as a result
of a present or former connection between the assignor or assignee and the
jurisdiction imposing such Tax (other than a connection arising from such
assignor or assignee having executed, delivered, become a party to, performed
its obligations under, received payments under, received or


-31-

--------------------------------------------------------------------------------




perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Term
Loan or Loan Document).
“Outstanding Amount” means, with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
“Owl Rock” has the meaning set forth in the preamble hereto.
“Parent” has the meaning set forth in the recitals to this Agreement.
“Parent Stockholders’ Agreement” means the Stockholders’ Agreement, dated
January 20, 2017, by and among the Parent and the holders of Equity Interests of
the Parent party thereto.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” has the meaning provided in Section 10.17.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” has the meaning set forth in the Security Agreement.
“Permitted Acquisition” means an Acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person in which all of the following conditions are
satisfied:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom (other than in respect of any Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists or would result therefrom, in which case no Event of Default under
Section 8.01(a), (f) or (g) shall have occurred and be continuing or would
result therefrom);
(b)    any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness;


-32-

--------------------------------------------------------------------------------




(c)    the Loan Parties shall have satisfied the Specified Liquidity Condition
after giving effect to such Acquisition;
(d)    such Acquisition shall have been approved by the Board of Directors of
the Person which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law; and
(e)    if the Person which is the target of such Acquisition will become a
Restricted Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Restricted Subsidiary, such Restricted
Subsidiary and the Loan Parties holding its Equity Interests shall, to the
extent required thereunder, comply with the requirements of Section 6.11 within
30 days after the consummation of such Acquisition.
“Permitted Cure Security” means any Equity Interest of the Parent other than any
Disqualified Stock; provided that any such Equity Interests issued for purposes
of exercising a Cure Right pursuant to Section 8.04 that are not common Equity
Interests shall be on terms and conditions reasonably acceptable to the
Administrative Agent.
“Permitted Disposition” means any of the following:
(a)    Dispositions of (i) inventory or Frac Iron in the ordinary course of
business, (ii) goods held for sale in the ordinary course of business and (iii)
other assets (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or become
abandoned) having Fair Market Value not exceeding $25,000,000 in the aggregate
per Fiscal Year, plus any amounts permitted but not used in prior Fiscal Years
for any such Disposition; provided that in no event shall the aggregate Fair
Market Value of Dispositions made pursuant to this clause (a) exceed $50,000,000
in any Fiscal Year;
(b)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries, provided that such licenses shall not interfere with the
ability of the Administrative Agent to exercise any of its rights and remedies
with respect to any of the Collateral or have a material adverse effect on the
value of the Intellectual Property;
(c)    Dispositions of Equipment (including abandonment of or other failures to
maintain and preserve) having Fair Market Value not exceeding $10,000,000 in
aggregate in any Fiscal Year; provided that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) after
giving effect to such Disposition the Specified Liquidity Condition shall have
been satisfied;
(d)    Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;
(e)    Dispositions by any Restricted Subsidiary which is not a Loan Party to
another Restricted Subsidiary that is not a Loan Party;
(f)    Disposition of any Equity Interest of the Parent;


-33-

--------------------------------------------------------------------------------




(g)    any Disposition which constitutes a Permitted Investment, Restricted
Payment permitted under Section 7.06 or Permitted Encumbrance (or an enforcement
thereof), and any transaction permitted by Section 7.04 (other than Section
7.04(f));
(h)    Dispositions by any Loan Party or any Restricted Subsidiary of its right,
title and interest in and to any Real Estate and related fixtures, including,
without limitation, Dispositions to any other Restricted Subsidiary or in
connection with sale-leaseback transactions, having Fair Market Value not
exceeding $2,500,000 in aggregate in any Fiscal Year; provided that (i) the Loan
Parties shall have used commercially reasonable efforts to cause the Person (if
not a Loan Party) acquiring such Real Estate to enter into a Collateral Access
Agreement on terms reasonably satisfactory to the Administrative Agent in the
event that a Loan Party or any Subsidiary will occupy such Real Estate and
maintain Collateral thereon, (ii) no Default or Event of Default shall have
occurred and be continuing or would result from such Disposition and (iii) after
giving effect to such Disposition the Specified Liquidity Condition shall have
been satisfied;
(i)    Dispositions of the Equity Interests of any Unrestricted Subsidiary;
(j)    (i) Dispositions consisting of the compromise, settlement or collection
of accounts receivable in the ordinary course of business and consistent with
past practice and (ii) sales of assets received by a Borrower or any Subsidiary
upon foreclosure of a Permitted Encumbrance;
(k)    Dispositions consisting of (i) leases, assignments or subleases in the
ordinary course of business, and (ii) the grant of any license or sublicense of
patents, trademarks, know-how and any other intellectual property or other
general intangibles; provided that such licenses, or sublicenses shall not
interfere with the ability of the Administrative Agent to exercise any of its
rights and remedies with respect to any of the Collateral or have a material
adverse effect on the value of the Intellectual Property,
(l)    Dispositions of cash and Cash Equivalents on ordinary business terms;
(m)    other Dispositions, provided that (i) after giving effect to such
Disposition the Specified Liquidity Condition shall have been satisfied, (ii)
both before and after giving effect to such Disposition, no Event of Default
shall exist, (iii) not less than 75% of the total consideration received is cash
or Cash Equivalents (excluding (x) any customary escrow for indemnification or
similar obligations in connection therewith and (y) any indemnities,
representations and warranties, covenants, non-compete provisions and similar
provisions customary therefor), and (iv) all of the consideration received is at
least equal to the Fair Market Value of the assets Disposed;
(n)    [reserved];
(o)    Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions in
the ordinary course of business of property no longer used or useful in the
conduct of the business of the Parent or any of its Subsidiaries;
(p)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property (including to


-34-

--------------------------------------------------------------------------------




the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business);
(q)    any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of the Keane Group as a whole, as determined in good
faith by the Lead Borrower;
(r)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(s)    any Disposition of Excluded Property (or the Equity Interests of Persons
substantially all of the assets of which constitute Excluded Property);
(t)    any disposition of Equity Interests of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Parent
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired,
or from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(u)    any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and
(v)    the unwinding of any Swap Contract pursuant to its terms.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04 (other than clause (a)(iv) of such
section);
(b)    Carriers’, warehousemen’ s, mechanics’, materialmen’ s, repairmen’s and
other like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04 (other than clause
(a)(iv) of such section);
(c)    Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(d)    Pledges and deposits to secure or relating to the performance of bids,
trade contracts, government contracts and leases (other than Indebtedness),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(e)    (i) Liens in respect of judgments that would not constitute an Event of
Default hereunder, and (ii) notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to such notices and rights and for which adequate reserves have been
made to the extent required by GAAP;


-35-

--------------------------------------------------------------------------------




(f)    (i) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Loan Parties taken as a whole and such other minor
title defects or survey matters that are disclosed by current surveys that, in
each case, do not materially interfere with the current use of the real
property, and (ii) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
government, statutory or regulatory authority, developer, landlord or other
third party (in each case, other than a Loan Party or any Restricted Subsidiary)
on property over which a Loan Party or any Restricted Subsidiary of a Loan Party
has easement rights or on any leased property with respect to which a Loan Party
or a Restricted Subsidiary is the tenant and subordination or similar
arrangements relating thereto and (iii) any condemnation or eminent domain
proceedings affecting any real property;
(g)    Liens existing on the Effective Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(other than as permitted as “Permitted Indebtedness”), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is otherwise permitted
hereunder);
(h)    Liens on fixed or capital assets acquired by any Loan Party securing
Indebtedness permitted under clause (c) of the definition of Permitted
Indebtedness so long as such Liens shall not extend to any other property or
assets of the Loan Parties, other than replacements thereof and additional and
accessions to such property and the products and proceeds thereof;
(i)    Liens pursuant to any Loan Documents;
(j)    Landlords’ and lessors’ Liens in respect of rent not in default for more
than any applicable grace period, not to exceed thirty (30) days;
(k)    Liens in favor of brokers and dealers arising pursuant to applicable Law
in connection with the acquisition or disposition of Investments owned as of the
Effective Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations arising in connection
with the acquisition or disposition of such Investments and not any obligation
in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions and securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party or Liens on equipment of the Borrowers and their
Subsidiaries granted in the ordinary course of business to a client or supplier
at which such equipment is located;
(n)    (i) Voluntary Liens on property in existence at the time such property is
acquired pursuant to a Permitted Acquisition or other Permitted Investment (or
other acquisition or


-36-

--------------------------------------------------------------------------------




investment not prohibited hereunder) or is otherwise merged or consolidated with
a Restricted Subsidiary or on such property of a Restricted Subsidiary of a Loan
Party in existence at the time such Restricted Subsidiary is acquired pursuant
to a Permitted Acquisition or other Permitted Investment (or other acquisition
or investment not prohibited hereunder) or is otherwise merged or consolidated
with a Restricted Subsidiary, provided that (A) such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition or other
Permitted Investment or other acquisition or investment not prohibited hereunder
or merger or consolidation and do not attach to any other assets of any Loan
Party or any Restricted Subsidiary, (B) such Liens secure Indebtedness permitted
by clause (g) of the definition of “Permitted Indebtedness” and (C) the
aggregate amount of obligations secured by Liens permitted by this clause (n) do
not exceed at any time an amount equal to the greater of (x) $50,000,000 and (y)
an amount equal to 10% of the total assets acquired pursuant to each such
transaction consummated after the Effective Date, and (ii) any renewals or
extensions thereof, provided that (A) the property covered thereby is not
changed, (B) the amount secured or benefited thereby is not increased (other
than as permitted as “Permitted Indebtedness”), (C) the direct or any contingent
obligor with respect thereto is not changed, and (D) any renewal or extension of
the obligations secured or benefited thereby is otherwise permitted hereunder;
(o)    Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
(p)    Liens securing ABL Facility Indebtedness and Permitted Refinancings
thereof permitted pursuant to clause (r) of the definition of “Permitted
Indebtedness”; provided such Liens are subject at all times to the Intercreditor
Agreement;
(q)    Liens on the Collateral securing Permitted Notes issued pursuant to
clause (u) of the definition of “Permitted Indebtedness” so long as such Liens
are subject to an Intercreditor Agreement (i) as Liens securing “Additional Pari
Term Loan Debt” if such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Liens
securing the Obligations, or (ii) as Liens securing “Additional Junior Debt” or
equivalent term if such Indebtedness is secured by the Collateral on a junior
priority basis to the Liens securing the Obligations;
(r)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder or consisting of an agreement to sell any
property (including liens on assets deemed to arise as a result thereof);
(s)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt;
provided that (x) any such Liens securing any Permitted Refinancing in respect
of Permitted First Priority Refinancing Debt are subject to an Intercreditor
Agreement as Liens securing “Additional Pari Term Loan Debt” and (y) any such
Liens securing any Permitted Refinancing in respect of Permitted Junior Priority


-37-

--------------------------------------------------------------------------------




Refinancing Debt are subject to an Intercreditor Agreement as Liens securing
“Additional Junior Debt” or equivalent term;
(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(u)    deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder, and
Liens, pledges and deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefits of) insurance carriers;
(v)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by a Borrower or any of its Subsidiaries in
the ordinary course of business;
(w)    Liens in favor of any Loan Party;
(x)    Liens incurred by a Restricted Subsidiary that is not a Loan Party
securing any Permitted Indebtedness of a Restricted Subsidiary that is not a
Loan Party;
(y)    Liens not otherwise permitted by any one or more of the foregoing
clauses; provided that (i) the aggregate principal amount of obligations secured
thereby does not exceed the greater of $25,000,000 and 4.5% of Total Assets at
any time, and (ii) if any such Lien is granted over any of the Collateral, such
Lien must be subject to the Intercreditor Agreement and junior in all respects
to the Liens in favor of the Obligations under this Agreement;
(z)    Liens on cash deposits, securities or other property in deposit or
securities accounts in connection with the redemption, defeasance, repurchase or
other discharge of any notes issued by the Parent or any of its Subsidiaries to
the extent not prohibited by Section 7.07 of this Agreement;
(aa)    any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(bb)    Liens on Equity Interests of Unrestricted Subsidiaries;
(cc)    Liens securing Indebtedness permitted pursuant to clauses (j) and (l)
(to the extent the related Permitted Indebtedness is permitted to be secured
under this definition) of the definition of “Permitted Indebtedness”;
(dd)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clause (n); provided, however, that (i) such new
Lien shall be limited to all or part of the same property that was encumbered by
the original Lien (plus improvements on such property) or could have been
encumbered by the original Lien and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if


-38-

--------------------------------------------------------------------------------




greater, committed amount of the Indebtedness described under such clause at the
time the original Lien became a Permitted Encumbrance, plus accretion of
original issue discount, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;
(ee)    Liens on cash collateral deposited into any escrow account issued in
connection with any Permitted Acquisition pursuant to customary escrow
arrangements reasonably satisfactory to the Administrative Agent to the extent
such cash collateral represents the proceeds of financing and additional amounts
to pay accrued interest on and/or the redemption price of the financing; and
(ff)     Liens securing Indebtedness permitted pursuant to clauses (d) (to the
extent the related Permitted Indebtedness is permitted to be secured under this
definition) and (n) of the definition of “Permitted Indebtedness” in an
aggregate principal amount not to exceed $5,000,000 at any time.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent or any other
Loan Party in the form of one or more series of senior secured notes or loans;
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets other than the Collateral, (ii) such
Indebtedness is not at any time incurred or guaranteed by any Persons other than
the Loan Parties, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the date that is 91 days
after the Latest Maturity Date of any Term Loan outstanding at the time such
Indebtedness is incurred or issued, (iv) the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Loan Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of the Intercreditor Agreement and (vi) such
Indebtedness otherwise constitutes Credit Agreement Refinancing Indebtedness.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Holders” means the Sponsors and any other Funds or managed accounts
advised or managed by any Sponsor or any of a Sponsor’s Affiliates and Keane
Investor.
“Permitted Indebtedness” means each of the following:
(a)    Indebtedness outstanding on the Effective Date and listed on Schedule
7.03 and any Permitted Refinancing thereof;
(b)    Indebtedness among the Parent and its Restricted Subsidiaries; provided
that all such Indebtedness of any Loan Party owed to any Restricted Subsidiary
that is not a Loan Party shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent; provided, further, that all
such Indebtedness of any Restricted Subsidiary that is not a Loan Party owed to
any Loan Party shall be subject to clause (c) of the definition of “Permitted
Investments”; provided, further, that any subsequent issuance or transfer of any
Equity Interests or any other event which results in any Restricted Subsidiary
lending such Indebtedness ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to


-39-

--------------------------------------------------------------------------------




a Borrower or another Restricted Subsidiary) shall be deemed, in each case, to
be an incurrence of such Indebtedness;
(c)    without duplication of Indebtedness described in clause (f) below,
purchase money Indebtedness of any Loan Party incurred after the Effective Date
to finance the acquisition, lease, construction or improvement of any fixed or
capital assets, including Attributable Indebtedness under Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that (i) the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed the greater of
$50,000,000 and 10% of the Total Assets at the time of incurrence, (ii) such
Indebtedness is incurred prior to or within two hundred and seventy days (270)
after such acquisition, lease, construction or improvement (other than Permitted
Refinancing thereof), and (iii) such Indebtedness does not exceed the cost of
acquisition, lease, construction or improvement of such fixed or capital assets;
(d)    obligations (contingent or otherwise) of any Loan Party or any Restricted
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in commodity prices, interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view”;
(e)    obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit and bank guarantees)
in respect of performance, bid, appeal and surety bonds and similar instruments
and performance and completion guarantees and similar obligations, in each case,
incurred in the ordinary course of business;
(f)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition or other Permitted Investment, provided that such
Indebtedness (other than Earn-Out Obligations) does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a final maturity which extends beyond the Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Agents; provided, further, that any such Indebtedness constituting Earn-Out
Obligations (x) is paid within 30 days after such amount becomes due and (y)
shall only be paid upon satisfaction of the Liquidity Condition at the time of
such payment (after giving pro forma effect thereto);
(g)    Indebtedness of any Person that becomes a Restricted Subsidiary of a Loan
Party in a Permitted Acquisition or Permitted Investment (or other Acquisition
not prohibited hereunder), which Indebtedness is existing at the time such
Person becomes a Restricted Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of a Loan Party) and Permitted Refinancings thereof; provided that
the aggregate principal amount of Indebtedness permitted to be incurred pursuant
to this clause (g) shall not exceed the sum of (i) $50,000,000 and (ii) if, at
any time such Person becomes a Restricted Subsidiary of a Loan Party,
Consolidated EBITDA for the four Fiscal Quarter period most recently ended is in
excess of Consolidated EBITDA for such period as set forth in the Model dated
December 15, 2016 delivered by Keane Group to the Administrative Agent,
$50,000,000; provided that, (x) solely with respect to any such Indebtedness
incurred pursuant to subclause (ii) above, such Indebtedness shall not require
annual amortization payments in excess of 2.5% of the aggregate original
principal amount of such Indebtedness, and


-40-

--------------------------------------------------------------------------------




(y) with respect to any such Indebtedness incurred pursuant to subclauses (i)
and (ii) above, such Indebtedness shall mature no earlier than six-months after
the Maturity Date;
(h)    the Obligations;
(i)    Subordinated Indebtedness in an aggregate principal amount not to exceed
the sum of (i) $50,000,000 (less, in the case of this subclause (i)(i), the
outstanding principal amount of Indebtedness incurred pursuant to clause (a) of
the definition of "Incremental Amount" and the outstanding principal amount of
Permitted Notes incurred pursuant to subclause (u)(i) of the definition of
"Permitted Indebtedness"), plus (ii) with respect to any Subordinated
Indebtedness the proceeds of which shall be used to finance a Permitted
Acquisition or an Investment that constitutes an Acquisition, $75,000,000 (less,
in the case of this subclause (i)(ii), the outstanding principal amount of
Indebtedness incurred pursuant to clause (b) of the definition of "Incremental
Amount" and the outstanding principal amount of Permitted Notes incurred
pursuant to subclause (u)(ii) of the definition of "Permitted Indebtedness");
provided that immediately giving effect to the incurrence of such Indebtedness
the Liquidity Condition (calculated after giving effect to the intended use of
proceeds of such Indebtedness) shall be satisfied;
(j)    Indebtedness arising pursuant to appeal bonds or similar instruments
required in connection with judgments that do not result in a Default or Event
of Default;
(k)    [reserved];
(l)    Guarantees of Indebtedness described in this definition;
(m)    Credit Agreement Refinancing Indebtedness, provided that immediately
after giving effect to the incurrence thereof, the Liquidity Condition shall be
satisfied (calculated after giving effect to the intended use of proceeds of
such Indebtedness);
(n)    Indebtedness with respect to all obligations and liabilities, contingent
or otherwise, in respect of letters of credit, acceptances and similar
facilities incurred in the ordinary course of business, including, without
limitation, letters of credit in respect of workers’ compensation claims,
health, disability or other employee benefits (whether current or former) or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims;
(o)    Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Parent or any
other direct or indirect parent of a Borrower permitted by Section 7.06(d);
(p)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(q)    (i) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, credit card processing services and purchase cards or (ii)
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Indebtedness is extinguished
within ten (10) Business Days of its incurrence;


-41-

--------------------------------------------------------------------------------




(r)    ABL Facility Indebtedness and, to the extent permitted under the
Intercreditor Agreement, any Permitted Refinancing thereof, in each case in an
aggregate principal amount not to exceed $300,000,000;
(s)    Indebtedness secured by cash deposits, securities or other property in
deposit or securities accounts in connection with the redemption, defeasance,
repurchase or other discharge of any notes to the extent not prohibited by
Section 7.07 of this Agreement;
(t)    Indebtedness not specifically described herein in an aggregate principal
amount not to exceed $50,000,000, provided that immediately after giving effect
to the incurrence thereof, the Liquidity Condition shall be satisfied
(calculated after giving effect to the intended use of proceeds of such
Indebtedness);
(u)     Permitted Notes in an aggregate principal amount not to exceed the sum
of (i) $50,000,000 (less, in the case of this subclause (u)(i), the outstanding
principal amount of Indebtedness incurred pursuant to clause (a) of the
definition of "Incremental Amount" and the outstanding principal amount of
Indebtedness incurred pursuant to subclause (i)(i) of the definition of
"Permitted Indebtedness"), plus (ii) with respect to any Permitted Notes the
proceeds of which shall be used to finance a Permitted Acquisition or an
Investment that constitutes an Acquisition, $75,000,000 (less, in the case of
this subclause (u)(ii), the outstanding principal amount of Indebtedness
incurred pursuant to clause (b) of the definition of "Incremental Amount" and
the outstanding principal amount of the Indebtedness incurred pursuant to
subclause (i)(ii) of the definition of "Permitted Indebtedness"); provided that
(A) both at the time of any such incurrence (and after giving effect thereto),
no Event of Default shall exist, (B) in the case of any Permitted Notes that are
unsecured or that are secured on a second priority (or other junior priority)
basis to the Liens securing the Obligations, for purposes of determining the
Total Net Leverage Ratio, such Permitted Notes shall be deemed to be secured
both at the time of incurrence and at all times such Permitted Notes remain
outstanding, (C) to the extent such Indebtedness is in the form of floating-rate
notes and is secured on a pari passu basis with the Liens securing the
Obligations, such Indebtedness shall comply with the second proviso set forth in
Section 2.15(b) as if such Indebtedness constitutes “Incremental Term Loans”
described therein, (D) the maturity date of such Permitted Notes (x) to the
extent such Indebtedness is secured on a pari passu basis with the Obligations,
will be no earlier than the maturity date of the Term Loans and (y) to the
extent such Indebtedness is secured by a junior lien or is unsecured, will be no
earlier than 91 days following the then-applicable Latest Maturity Date, (E) the
Weighted Average Life to Maturity of such Permitted Notes may not be shorter
than the remaining Weighted Average Life to Maturity of the Term Loans and (F)
immediately after giving effect to the incurrence of such Indebtedness the
Liquidity Condition (calculated after giving effect to the intended use of
proceeds of such Indebtedness) shall be satisfied;
(v)    [reserved]; and
(w)    to the extent constituting Indebtedness, obligations in respect of (i)
customer deposits and advance payments received in the ordinary course of
business; (ii) letters of credit, bankers’ acceptances, guarantees or other
similar instruments or obligations issued or relating to liabilities or
obligations incurred in the ordinary course of business and (iii) any customary
cash management, cash pooling or netting or setting off arrangements or
automatic clearinghouse arrangements in the ordinary course of business.


-42-

--------------------------------------------------------------------------------




“Permitted Investments” means each of the following:
(a)    the following (collectively, “Cash Equivalents”) (including the
subsequent monetization thereof):
(i)    U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
(ii)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;
(iii)    certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
(iv)    repurchase obligations for underlying securities of the types described
in clauses (ii) and (iii) above entered into with any financial institution
meeting the qualifications specified in clause (iii) above;
(v)    commercial paper issued by a corporation (other than an Affiliate of the
Parent) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(vi)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;
(vii)    Indebtedness issued by Persons (other than the Sponsor or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s in each case with maturities not exceeding two years from the date of
acquisition; and
(viii)    investment funds investing at least 95% of their assets in securities
of the types described in clauses (i) through (vii) above.
(b)    Investments (i) existing on the Effective Date, and set forth on Schedule
7.02, (ii) made pursuant to binding commitments (whether or not subject to
conditions) in effect on the Effective Date and set forth on Schedule 7.02 or
(iii) that replace, refinance, refund, renew or extend any Investment described
under either of the immediately preceding clauses (i) or (ii) but


-43-

--------------------------------------------------------------------------------




not any increase in the amount thereof unless required by the terms of the
Investment or otherwise permitted hereunder;
(c)    (i) Investments in the Parent and its Restricted Subsidiaries; provided
that Investments by Loan Parties in Restricted Subsidiaries that are not Loan
Parties, together with Investments made pursuant to clause (j)(ii) below, shall
not exceed $40,000,000 in the aggregate;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees constituting Permitted Indebtedness;
(f)    Investments by any Loan Party in Swap Contracts permitted hereunder;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with customers and
suppliers, in each case in the ordinary course of business;
(h)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and (ii) for any other purposes not
described in the foregoing clause (i); provided that the aggregate principal
amount outstanding at any time under clause (ii) above shall not exceed
$5,000,000;
(i)    advances of payroll payments to employees in the ordinary course of
business and Investments made pursuant to employment and severance arrangements
of officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;
(j)    (i) Investments constituting Permitted Acquisitions and (ii) Investments
in an aggregate amount pursuant to this clause (j)(ii), together with
Investments made pursuant to clause (c) above, not exceeding $40,000,000;
(k)    Investments consisting of deposits, prepayments and other credits to
suppliers in the ordinary course of business;
(l)    the endorsement of instruments for collection or deposit in the ordinary
course of business;
(m)    Investments consisting of non-cash consideration received in connection
with the Permitted Dispositions;
(n)    [reserved];
(o)    Investments of a Restricted Subsidiary acquired after the Effective Date
or of an entity merged into or consolidated with a Restricted Subsidiary in
accordance with the definition of Unrestricted Subsidiary after the Effective
Date to the extent that such Investments were not


-44-

--------------------------------------------------------------------------------




made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
(p)    [reserved];
(q)    other Investments not specifically described herein (other than the
purchase or other acquisition of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary (including as a result of a merger or
consolidation)); provided that (i) no Event of Default shall have occurred and
be continuing or would result from such Investment and (ii) the Loan Parties
shall have satisfied the Specified Liquidity Condition;
(r)    Investments consisting of (i) purchases, redemptions or other
acquisitions of any notes issued by the Parent or any of its Subsidiaries, or
(ii) cash, securities or other property in deposit or securities accounts
created in connection with the redemption, defeasance, repurchase, satisfaction
or discharge of any such notes or any Permitted Refinancing in respect thereof,
in each case, in accordance with Section 7.07;
(s)    [reserved];
(t)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(u)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
(v)    [reserved];
(w)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary and not
entered into in contemplation thereof;
(x)    Investments in receivables owing to the Parent or any Restricted
Subsidiary created or acquired in the ordinary course of business;
(y)    to the extent constituting an Investment, Permitted Encumbrances or
Permitted Indebtedness;
(z)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder; and
(aa)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Parent or any of its Subsidiaries;
(bb)    Investments the payment for which consists of the Equity Interests of
the Parent (other than Disqualified Stock) or any direct or indirect parent of
the Parent; and


-45-

--------------------------------------------------------------------------------




(cc)    other Investments not specifically described herein (other than the
purchase or other acquisition of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary (including as a result of a merger or
consolidation)) in an aggregate amount outstanding pursuant to this clause (cc)
at any time not to exceed (i) $25,000,000 (less the sum of (x) Restricted
Payments made pursuant to Section 7.06(k)(i) and (y) prepayments of Indebtedness
made pursuant to Section 7.07(i)(i)) plus (ii) the portion, if any, of the
Cumulative Credit on the date of such election that the Borrowers elect to apply
to this clause (cc), such election to be specified in a written notice of a
Responsible Officer of the Lead Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided, that, as to the Cumulative Credit,
the pro forma Total Net Leverage Ratio is no greater than 3.00:1.00.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent or any other
Loan Party in the form of one or more series of junior priority secured notes or
junior priority secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of the Intercreditor Agreement, (iv) such
Indebtedness does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
the Term Loans and all other Obligations), in each case prior to 91 days after
the Latest Maturity Date at the time such Indebtedness is incurred, (v) such
Indebtedness is not at any time incurred or guaranteed by any Persons other than
the Loan Parties, (vi) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the Loan
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (vii) such Indebtedness otherwise constitutes Credit
Agreement Refinancing Indebtedness. Permitted Junior Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Notes” means (i) unsecured senior or senior subordinated debt
securities of the Parent or any of its Restricted Subsidiaries, (ii) debt
securities of the Parent or any of its Restricted Subsidiaries that are secured
by a Lien on the Collateral ranking junior to the Liens securing the Obligations
pursuant to the Intercreditor Agreement or (iii) debt securities of the Parent
or any of its Restricted Subsidiaries that are secured by a Lien ranking pari
passu with the Liens securing the Obligations pursuant to an Intercreditor
Agreement; provided that (a) the terms of such debt securities do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to 91 days after the Latest Maturity Date at the time of incurrence of
such debt securities (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to the Parent and its Restricted
Subsidiaries than those in this Agreement; provided that a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent
at least three (3) Business Days (or such shorter period as the Administrative
Agent may reasonably agree) prior to the incurrence of such debt


-46-

--------------------------------------------------------------------------------




securities, stating that the Lead Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement, (c)
at the time that any such Permitted Notes are issued (and after giving effect
thereto), no Event of Default shall exist, (d) no Person (other than a Borrower
or Guarantor) shall be an obligor, (e) no Permitted Notes shall be secured by
any collateral other than the Collateral and (e) if secured, (A) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Loan Documents (with such differences as
are reasonably satisfactory to the Administrative Agent) and (B) such
Indebtedness shall be subject to an Intercreditor Agreement.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) plus accrued and unpaid interest thereon of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium (including any customary
tender premiums) thereon plus other amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
(measured at the time such modification, refinancing, refunding, renewal,
replacement or extension occurs), (c) at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent stating that the Lead
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement and (e) such modification,
refinancing, refunding, renewal, replacement or extension is incurred by the
Person who is the obligor or guarantor of, and shall not have greater guarantees
or security than, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Parent or any other Loan Party
in the form of one or more series of senior unsecured notes or loans; provided
that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (ii) such Indebtedness does not mature or have scheduled
amortization payments of principal or payments of principal and is not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
(except customary asset sale or change of control provisions that provide for
the prior repayment in full of the Term Loans and all other Obligations), in
each case prior to 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred and (iii) such Indebtedness is not at any time incurred
or guaranteed by any Person other than the Loan Parties.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.


-47-

--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by a Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender of the applicable Class or
Classes at such time and the denominator of which is the amount of the aggregate
Commitments and, if applicable and without duplication, Term Loans of the
applicable Class or Classes at such time.
“Qualified Capital Stock” means any Equity Interest that is Disqualified Stock.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Refinanced Term Loans” has the meaning provided in Section 10.01.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Loan Parties, (b) the Agents, (c) each Additional Refinancing Lender and
(d) each Lender that agrees to provide any portion of Refinancing Term Loans in
accordance with Section 2.17.
“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more term loans hereunder that are
effected pursuant to a Refinancing Amendment.
“Register” has the meaning specified in Section 10.06(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Keane Group as prescribed by the Securities
Laws.


-48-

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.


“Replacement Term Loans” has the meaning provided in Section 10.01.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.12(b).
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer, or
secretary or assistant secretary of a Loan Party (or any individual performing
substantially similar functions regardless of his or her title) or any of the
other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means the declaration or payment of any dividend or other
distribution or other payment (whether in cash, securities or other property) on
account of any Equity Interests of the Parent or any Restricted Subsidiary, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation, termination of, or other
acquisition for value of, any such Equity Interests.
“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Parent that is not then an Unrestricted Subsidiary; provided that upon an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
“Retained Declined Proceeds” has the meaning provided in Section 2.05(f).
“Retained Disposition Amount” has the meaning provided in the definition of "Net
Proceeds".
“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the Applicable ECF Percentage with respect to such Excess Cash
Flow Period.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


-49-

--------------------------------------------------------------------------------




“Sanction(s)” means any applicable economic sanctions program having the force
of law administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Effective Date
among the Loan Parties and the Collateral Agent in the form of Exhibit J hereto.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements and each other security agreement or other instrument or document
executed and delivered by any Loan Party to the Collateral Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, agent, collateral agent, security agent or similar agent under the
indenture or agreement pursuant to which such Indebtedness is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such
capacities.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Keane Group as of that date determined in accordance
with GAAP.
“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its Restricted Subsidiaries on the Effective Date or any business
that is similar, reasonably related, incidental, ancillary or complementary
thereto, or is a reasonable extension, development or expansion thereof.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person will be greater than the amount that would
be required to pay the probable liability of such Person on its debts and other
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.


-50-

--------------------------------------------------------------------------------




“Specified Acquisition Agreement Representations” means, with respect to any
Designated Acquisition to be financed in any part by the proceeds of Incremental
Term Loan Commitments, the representations and warranties set forth in the
definitive agreement therefor that are material to the interest of the
Incremental Term Lenders, and only to the extent that the Parent or any of its
Restricted Subsidiaries has the right to terminate its obligations under such
agreement or decline to consummate the Permitted Acquisition as a result of a
breach of such representations and warranties.
“Specified Liquidity Condition” means, as of the applicable date, that the sum
of (a) unrestricted cash and Cash Equivalents of the Loan Parties that are
deposited in Blocked Accounts (to the extent required to be subject to Blocked
Account Agreements pursuant to Section 6.12) and (b) Availability, equals or
exceeds $50,000,000.
“Specified Representations” means, with respect to any Designated Acquisition,
the representations set forth in Sections 5.01(a), 5.01(b)(ii), 5.02(a),
5.02(d), 5.04, 5.13, 5.18 (subject to the exclusions and other limitations in
the Security Documents), 5.19, 5.22, 5.23, 5.24, 5.25 and 5.26.
“Specified Transaction” means any incurrence or permanent repayment of
Indebtedness (other than for working capital purposes) or Investment or capital
contribution that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Parent, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person, or any Disposition of a business unit, line of business or
division of the Parent or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise.
“Sponsor” means Cerberus Capital Management L.P.
“Sponsor Affiliated Lender” means financial institutions (including commercial
finance companies), investment funds or managed accounts with respect to which
any Sponsor or an Affiliate of such Sponsor is an Affiliate or an advisor or
manager in the ordinary course of business, provided, that, (a) no Sponsor
Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, and
(ii) receive any information or material prepared by, or for the use of, the
Administrative Agent or any Lender (including, without limitation any commercial
finance examinations or appraisals) or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Term Loans),
(iii) to require any Agent or other Lender to undertake any action (or refrain
from taking any action) with respect to this Agreement or any other Loan
Document or (iv) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent or any other Lender or
any of their respective Affiliates with respect to any duties or obligations or
alleged duties or obligations of the Administrative Agent or any other such
Lender under the Loan Documents and (b) each Sponsor Affiliated Lender (other
than an Affiliated Debt Fund) shall be deemed to have voted in the same
proportion as Lenders that are not Sponsor Affiliated Lenders in connection with
any amendment, waiver or consent hereunder, except that (i) the Commitment of a
Sponsor Affiliated Lender may not be increased or extended without the consent
of such Lender and (ii) Sponsor Affiliated Lenders shall be entitled to vote in
connection with any amendment, waiver or consent hereunder that adversely
affects the Sponsor Affiliated Lender disproportionately as compared to other
affected Lenders. For clarity, except


-51-

--------------------------------------------------------------------------------




as provided in clause (b) above, if any action requires the consent of any
“affected Lender,” the Sponsor Affiliated Lender shall be deemed to have
consented to such action.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
subordination provisions in form and on terms reasonably approved in writing by
the Administrative Agent.
“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, limited liability partnership or other limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Equity Interests or other
interests entitled to vote in the election of the board of directors of such
corporation (irrespective of whether, at the time, Equity Interests of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


-52-

--------------------------------------------------------------------------------




“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Commitment” means, as to each Lender, its obligation to make a Term Loan
to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.05 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Lender pursuant to an Assignment and Assumption, (ii)
an Incremental Amendment or (iii) a Refinancing Amendment.
“Term Lender” means any Lender that holds a Term Commitment or a Term Loan in
accordance with the terms hereof.
“Term Loan” means any Initial Term Loan, Incremental Term Loan or Refinancing
Term Loan, as the context may require.
“Term Note” means a note evidencing Term Loans in the form of Exhibit C.
“Total Assets” means the total consolidated assets of the Keane Group, as shown
on the most recent financial statements of the Parent that the Administrative
Agent has received in accordance with the terms of this Agreement.
“Total Net Debt” means, as of any date of determination, (a) the aggregate
principal amount of Indebtedness of the Parent on a Consolidated basis
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a Consolidated basis in accordance with GAAP,
minus (b) the aggregate amount of cash and Cash Equivalents (other than
restricted cash and Cash Equivalents), not to exceed $100,000,000, in each case,
included on the consolidated balance sheet of the Parent and its Restricted
Subsidiaries as of such date; provided, that Indebtedness in respect of Swap
Contracts (if any) shall only be included for purposes of clause (a) above to
the extent (and only in the amount of any excess by which) the aggregate Swap
Termination Value in respect of such Swap Contracts exceeds $5,000,000.
“Total Net Leverage Ratio” means as of any date, the ratio of (a) Total Net Debt
outstanding on such date to (b) Consolidated EBITDA for the latest Measurement
Period ending closest to such date, all calculated for the Parent on a
Consolidated basis.
“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.
“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the Loan Documents to be entered into on the Effective Date and
the funding of the Initial Term Loans on the Effective Date, (b) the repayment
in full of the Indebtedness under, and the termination of, the Existing


-53-

--------------------------------------------------------------------------------




Note Purchase Agreement, (c) the consummation of any other transactions in
connection with the foregoing, and (d) the payment of fees, premiums and
expenses in connection with the foregoing.
“Trican Transaction” means the acquisition of certain assets located in the
United States by the Lead Borrower pursuant to the Asset Purchase Agreement,
dated as of January 25, 2016 by and among Trican Well Services Ltd., the Seller
Companies (as defined therein), the Lead Borrower and Keane Frac, LP, and the
transaction related thereto.
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
and any successor statute, as in effect from time to time (except that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the Effective Date shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as Agent may
otherwise determine); provided, however, that at any time, if by reason of
mandatory provisions of law, any or all of the perfections or priority of
Agent’s security interest in any item or portion of the Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdictions and any successor statute, as in effect from
time to time, for purposes of the provisions hereof relating to such perfection
or priority or for purposes of definitions relating to such provisions.
“UFCA” has the meaning specified in Section 10.20(d).
“UFTA” has the meaning specified in Section 10.20(d).
“United States” and “U.S.” mean the United States of America.
“Unaudited Financial Statements” means the unaudited financial statements of the
Lead Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2016.
“United States Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(2)(iii).
“Unrestricted Subsidiary” means (a) as of the Effective Date, each Subsidiary of
the Parent listed on Schedule 1.04, (b) any Subsidiary of the Parent designated
by the Board of Directors of the Lead Borrower as an Unrestricted Subsidiary
pursuant to this definition subsequent to the Effective Date, and (c) any
Subsidiary of an Unrestricted Subsidiary. The Lead Borrower may at any time
after the Effective Date designate any Restricted Subsidiary an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after such designation, the
Liquidity Condition has been satisfied, (iii) immediately after giving pro forma
effect to such designation, the Total Net Leverage Ratio shall be less than
1.75:1.00 and (iv) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the ABL
Facility Indebtedness, any Permitted Notes or any other Credit Agreement
Refinancing Indebtedness. Other than with respect to Subsidiaries designated as
Unrestricted Subsidiaries on the Effective Date, the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Effective Date
shall constitute an Investment by the Parent therein at the date of designation
in an amount equal to the Fair Market Value of the Parent’s and its
Subsidiaries’ investment therein. Other than with respect to Subsidiaries
designated as Unrestricted Subsidiaries on the Effective Date designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or


-54-

--------------------------------------------------------------------------------




Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Parent in such Unrestricted Subsidiary pursuant to the
preceding sentence in an amount equal to the Fair Market Value at the date of
such designation of the Borrowers’ Investment in such Subsidiary.
“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means, with respect to any Person, (a) one (1) or more classes of
Equity Interests of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Equity Interests of any other class or
classes have or might have voting power by reason of the happening of any
contingency, and (b) any Equity Interests of such Person convertible or
exchangeable without restriction at the option of the holder thereof into Equity
Interests of such Person described in clause (a) of this definition.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment, by (b) the sum of all such payments.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


-55-

--------------------------------------------------------------------------------




(b)    In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
on a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein and without including the effect of any changes
to lease accounting that requires the assets and liabilities arising under
operating leases to be recognized in any statement of financial position.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern Time (daylight or standard, as
applicable).
1.06    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Liquidity Condition,
the Specified Liquidity Condition and the Total Net Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.06.
(b)    For purposes of calculating the Liquidity Condition, the Specified
Liquidity Condition and the Total Net Leverage Ratio, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Measurement Period and (ii)
subsequent to such Measurement Period and prior to or simultaneously with the
event


-56-

--------------------------------------------------------------------------------




for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Measurement Period. If since the beginning of any applicable
Measurement Period any Person that subsequently became a Restricted Subsidiary
or was merged, amalgamated or consolidated with or into the Parent or any of its
Subsidiaries since the beginning of such Measurement Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.06, then the Liquidity Condition, the Specified Liquidity Condition
and the Total Net Leverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Section 1.06.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower and may include, without duplication,
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies resulting from such Investment, acquisition,
disposition, merger, consolidation or discontinued operation or other
transaction, in each case calculated in the manner described in the definition
of Consolidated EBITDA.
(d)    Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Lead Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Subsidiary may
designate.
(e)    Notwithstanding anything in this Agreement to the contrary, with respect
to any Designated Acquisition and the incurrence of any Designated Indebtedness
(including Incremental Term Loans) or Lien in connection therewith, compliance
with any financial test required by this Agreement for such Designated
Acquisition or such Designated Indebtedness shall be determined on the date the
definitive acquisition agreement for such Designated Acquisition is entered into
and, only with respect to the test described in the definition of “Liquidity
Condition”, at the time of closing of such Designated Acquisition and incurrence
of such Designated Indebtedness and, thereafter until consummation of such
Designated Acquisition or the termination of such definitive agreement relating
to such Designated Acquisition, all other incurrence tests under this Agreement
shall be required to be complied with on an actual basis without giving effect
to such Designated Acquisition and on a pro forma basis after giving effect to
such Designated Acquisition and the incurrence of such Designated Indebtedness.
1.07    [Reserved]
1.08    Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such Person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf, and not in such Person’s individual capacity.
ARTICLE II
CREDIT FACILITIES
2.01    Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make to the Borrowers on the Effective Date Term
Loans in an aggregate amount not to exceed such Lender’s Initial Term Commitment
on the Effective Date. Amounts borrowed under this Section


-57-

--------------------------------------------------------------------------------




2.01 and repaid or prepaid may not be reborrowed. Initial Term Loans may be Base
Rate Loans or LIBOR Rate Loans as further provided herein.
2.02    Borrowings, Conversions and Continuations of Term Loans.
(a)    [Reserved]
(b)    Each Borrowing, each Conversion of Term Loans from one Type to the other,
and each continuation of LIBOR Rate Loans shall be made upon the Lead Borrower’s
irrevocable written notice to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than 12:00 p.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, Conversion to or
continuation of LIBOR Rate Loans or of any Conversion of LIBOR Rate Loans to
Base Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, that the notice referenced in
subclause (i) above may be delivered no later than one (1) Business Day prior to
the Effective Date in the case of the initial Borrowing of the Initial Term
Loans. Each notice by the Lead Borrower pursuant to this Section 2.02(b) must be
made by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Except as provided in Section 2.15, each Borrowing of, Conversion to
or continuation of LIBOR Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof. Except as provided in Section
2.15, each Borrowing of or Conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Lead Borrower is requesting
a Borrowing, a Conversion of Term Loans from one Type to the other, or a
continuation of LIBOR Rate Loans, (ii) the requested date of the Borrowing,
Conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Term Loans to be borrowed, Converted or continued,
(iv) the Class and Type of Term Loans to be borrowed or to which existing Term
Loans are to be Converted, (v) if applicable, the duration of the Interest
Period with respect thereto, and (vi) the wire instructions for the account of
the Lead Borrower where funds should be sent. If the Lead Borrower fails to
specify a Type of Term Loan in a Committed Loan Notice or if the Lead Borrower
fails to give a timely notice requesting a Conversion or continuation, then the
applicable Term Loans shall be made as, or Converted to, Base Rate Loans. Any
such automatic Conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBOR
Rate Loans. If the Lead Borrower requests a Borrowing of, Conversion to, or
continuation of LIBOR Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the relevant Class of the amount of its Pro
Rata Share of the applicable Class of Term Loans, and if no timely notice of a
Conversion or continuation is provided by the Lead Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic Conversion to
Base Rate Loans described in Section 2.02(b). In the case of each Borrowing,
each Lender shall make the amount of its Term Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 and receipt of all requested Loan funds, the
Administrative Agent shall make all funds so received available to the Borrowers


-58-

--------------------------------------------------------------------------------




in like funds by wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower.
(d)    [Reserved]
(e)    Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or Converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of an Event of Default, no Term Loans may be
Converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.
(f)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in the prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(g)    After giving effect to all Borrowings, all Conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than four (4) Interest Periods in effect with respect to
LIBOR Rate Loans; provided that after the establishment of any new Class of Term
Loans pursuant to an Incremental Amendment or Refinancing Amendment, the number
of Interest Periods otherwise permitted by this Section 2.02(g) shall increase
by four (4) Interest Periods for each applicable Class so established.
(h)    The failure of any Lender to make the Term Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Term Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Term Loan
to be made by such other Lender on the date of any Borrowing.
(i)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrowers severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrowers until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrowers, the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, the Overnight Rate plus any administrative, processing,
or similar fees customarily charged by the Administrative Agent in accordance
with the foregoing. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this Section 2.02(i) shall be
conclusive in the absence of manifest error. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the


-59-

--------------------------------------------------------------------------------




amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Term Loan included in such
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
2.03    [Reserved]
2.04    [Reserved]
2.05    Prepayments.
(a)    Optional Prepayment. The Borrowers may, upon irrevocable written notice
from the Lead Borrower to the Administrative Agent (such notice subject to
Section 2.05(g)), at any time or from time to time voluntarily prepay Term Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 12:00 p.m. (A) three
(3) Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBOR Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof; or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Term Loans to be prepaid and, if
LIBOR Rate Loans, the Interest Period(s) of such Term Loans and the order of the
Term Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Lead Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Term Loans of the
Lenders as specified by the Borrowers in their sole discretion (as to the Class
of Term Loans and the order of maturity of principal prepayments) and such
prepayment shall be paid to the applicable Lenders in accordance with their
respective Pro Rata Share.
(b)    Mandatory Prepayment.
(i)    Within five (5) Business Days after audited financial statements and the
related Compliance Certificate have been delivered pursuant to Section 6.01(a),
commencing with the first Excess Cash Flow Period following the Effective Date,
the Parent shall prepay the outstanding principal amount of the Term Loans in an
amount equal to (A) the Applicable ECF Percentage of the Excess Cash Flow of the
Borrowers for such period minus (B) the sum of (1) all voluntary prepayments of
Term Loans during such period pursuant to Section 2.05(a), and (2) all voluntary
prepayments of loans under the ABL Facility during such Fiscal Year to the
extent the commitments under the ABL Facility are permanently reduced by the
amount of such payments.
(ii)    If (x) the Parent or any of its Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by clauses (a)(i), (a)(ii), (b), (d), (e), (f), (g), (h), (i), (j),
(k), (l), (o), (p), (q), (s), (t), (u) or (v) of the definition of “Permitted
Disposition”), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Parent or any of its Restricted Subsidiaries of
Net Proceeds, such Person shall, subject to the


-60-

--------------------------------------------------------------------------------




terms of the Intercreditor Agreement, cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the date
of the realization or receipt by such Person of such Net Proceeds; provided that
if at the time that any such prepayment would be required, the Parent or any of
its Restricted Subsidiaries is required to offer to repurchase or to prepay any
Indebtedness (other than the Term Loans) that is secured by Liens ranking pari
passu with the Liens securing the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such other Indebtedness required to be offered to
be so repurchased or prepaid, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided that the portion of such Net
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.05(b)(ii) shall be reduced accordingly; provided, further, that to the extent
the holders of Other Applicable Indebtedness decline to have such Other
Applicable Indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within five (5) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.


(iii)    If the Parent or any of its Restricted Subsidiary incurs or issues any
Indebtedness after the Effective Date that (x) is Credit Agreement Refinancing
Indebtedness or (y) is not otherwise permitted to be incurred pursuant to
Section 7.03, the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom immediately upon receipt by the Parent or any of its Restricted
Subsidiary of such Net Proceeds.


(iv)    Except with respect to Term Loans incurred in connection with any
Refinancing Amendment or any Incremental Amendment (to the extent set forth in
such Refinancing Amendment or Incremental Amendment as contemplated below), each
prepayment of Term Loans pursuant to this Section 2.05(b)(i), (ii) and (iii)
shall be (x) applied to the order of succeeding scheduled principal installments
to each Class of Term Loans (provided any Class of Incremental Term Loans or
Refinancing Term Loans may specify that one or more other Classes of Loans may
be prepaid prior to such Class of Incremental Term Loans or Refinancing Term
Loans) and (y) paid to the applicable Lenders in accordance with their
respective Pro Rata Shares of such prepayment.


(c)    The Lead Borrower shall notify the Administrative Agent in writing of any
mandatory prepayments under Section 2.05(b) two (2) Business Day’s prior to the
required prepayment date.
(d)    [Reserved].
(e)    Outstanding Base Rate Loans shall be prepaid before outstanding LIBOR
Rate Loans are prepaid. Any prepayment of LIBOR Rate Loans pursuant to this
Section 2.05 made other than on the last day of an Interest Period applicable
thereto, shall be accompanied by


-61-

--------------------------------------------------------------------------------




payment of all breakage costs payable under Section 3.05 associated therewith.
In order to avoid such breakage costs, as long as no Event of Default has
occurred and is continuing, at the request of the Lead Borrower, the
Administrative Agent shall hold all amounts required to be applied to LIBOR Rate
Loans in a cash collateral account under the sole control of the Administrative
Agent or Collateral Agent and will apply such funds to the applicable LIBOR Rate
Loans at the end of the then pending Interest Period therefor (provided that the
foregoing shall in no way limit or restrict the Administrative Agent’s or
Collateral Agent’s rights upon the subsequent occurrence of an Event of
Default).
(f)    So long as any Term Loans remain outstanding, any Term Lender may elect
to decline the entire portion of the prepayment of its Term Loans pursuant to
Sections 2.05(b)(i) or (iv) (other than mandatory prepayments pursuant to
Section 2.05(b)(iii)) by delivering written notice to the Administrative Agent
of such election one (1) Business Day prior to the date of such prepayment, in
which case such declined proceeds shall be retained by the Borrowers (such
retained proceeds, the “Retained Declined Proceeds”). In the absence of delivery
of a notice declining any prepayment by any Lender within the time frame set
forth above, such Lender shall automatically be deemed to have accepted such
prepayment.
(g)    Any notice of a prepayment to be made with the proceeds from the
incurrence of Indebtedness or in connection with the closing of another
transaction may state that such prepayment, termination or reduction is
conditioned on the consummation of such incurrence or other transaction, and no
Default or Event of Default shall occur if such prepayment, termination or
reduction is not made because such condition is not satisfied.
2.06    Termination or Reduction of Commitments. The Initial Term Commitment of
each Term Lender shall be automatically and permanently reduced to $0 upon the
funding of Initial Term Loans to be made by it on the Effective Date.
2.07    Repayment of Term Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Lenders (i) on the last Business Day of
each March, June, September and December, commencing with June 30, 2017, an
aggregate amount equal to 1.00% per annum of the aggregate principal amount of
all Initial Term Loans outstanding on the date hereof (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), and (ii) on the Initial Term
Maturity Date, the aggregate principal amount of all Initial Term Loans
outstanding on such date, together with all other outstanding Obligations on
such date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate
Loan shall bear interest, on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin for such Class of Term Loans; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.
(b)    (i)     If any amount payable under any Loan Document is not paid when
due (after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Law while such Event of Default
is continuing.


-62-

--------------------------------------------------------------------------------




(i)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. The Borrowers shall pay the fees in the amounts and at the times
specified in the Fee Letters.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Term Loan for the day on which the Term Loan is made, and
shall not accrue on a Term Loan, or any portion thereof, for the day on which
the Term Loan or such portion is paid, provided that any Term Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by the Administrative Agent in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Term Loan from such Lender, the Class thereof, each payment and
prepayment of principal of any such Term Loan, and each payment of interest,
fees and other amounts due in connection with the Obligations due to such
Lender. The accounts or records maintained by the Administrative Agent and each
Lender shall be conclusive absent manifest error of the amount of the Borrowings
made by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender, the Borrowers shall execute and deliver to such
Lender a Term Note, which shall evidence such Lender’s Term Loans in addition to
such accounts or records. Each Lender may attach schedules to its Term Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Term
Loans and payments with respect thereto. Upon receipt of an affidavit of a
Lender as to the loss, theft, destruction or mutilation of such Lender’s Term
Note and upon cancellation of such Term Note, the Borrowers will issue, in lieu
thereof, a replacement Term Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff;
provided, however, that any such payments by the Borrowers shall be without
prejudice and shall not constitute a waiver of any claim that the Borrowers may
have against the Administrative Agent or any Lender hereunder. Except as
otherwise expressly provided herein, all payments by the Borrowers


-63-

--------------------------------------------------------------------------------




hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. may,
at the option of the Administrative Agent, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue until such next succeeding Business Day. If any payment (other than with
respect to payment of a LIBOR Rate Loan) to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period, if
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Term Loan included
in such Borrowing. Any payment by the Borrowers shall be without prejudice to
any claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the


-64-

--------------------------------------------------------------------------------




Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof (subject to the provisions of the
last paragraph of Section 4.02 hereof), the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments hereunder are several and not joint. The
failure of any Lender to make any Term Loan, to fund any such participation or
to make any payment hereunder on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan, to purchase its participation or to make its payment hereunder.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations owing to the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise


-65-

--------------------------------------------------------------------------------




against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.
2.14    [Reserved].
2.15    Incremental Credit Extensions.
(a)    The Lead Borrower may, by written notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders) from time to time, request Incremental Term Loan Commitments in an
aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders (which, in each case, may include any existing Lender)
willing to provide such Incremental Term Loans, as the case may be, in their own
discretion. Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (which shall be no less than five
(5) Business Day’s from the date of such notice), and (iii) whether such
Incremental Term Loan Commitments are to be commitments to make term loans on
the same terms as the Initial Term Loans or with interests rates and/or
amortization and/or maturity and/or other terms different from the Initial Term
Loans (“Incremental Term Loans”).
(b)    The Borrowers and each Incremental Term Lender shall execute and deliver
to the Administrative Agent an Incremental Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender. Each
Incremental Amendment shall specify the terms of the applicable Incremental Term
Loans; provided that (i) except as to pricing, amortization and final maturity
date (which shall, subject to clause (ii) and (iii) of this proviso, be
determined by the Lead Borrower and the Incremental Term Lenders in their sole
discretion), the Incremental Term Loans shall have (x) the same terms as the
Initial Term Loans or (y) such other terms as shall be reasonably satisfactory
to the Administrative Agent, (ii) the final maturity date of any Incremental
Term Loans shall be no earlier than the Latest Maturity Date at the time such
Incremental Term Loans are established, and (iii) the Weighted Average Life to
Maturity of any Incremental Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Initial Loans; provided further that if
the Effective Yield in respect of any such Incremental Term Loan exceeds the
Effective Yield of any then outstanding Term Loans by more than 50 basis points,
then the Applicable Margin for such then outstanding Term Loans shall be
increased so that the Effective Yield in respect of such Incremental Term Loan
is no more than 50 basis points higher than the Effective Yield for such then
outstanding Term Loans and if the lowest permissible Adjusted LIBOR Rate is
greater than 1.00% or the lowest permissible Base Rate is greater than 2.00% for
such Incremental Term Loan, the difference between such “floor” and 1.00% in the
case of Adjusted LIBOR Rate Incremental Term Loans, or 2.00% in the case of Base
Rate Incremental Term Loans, shall be equated to interest rate margin for
purposes of the this proviso. The Incremental Term Loans shall have the same
guarantees as and rank pari passu in right of payment and security with the
Initial Term Loans.
(c)    Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.15 unless (i) both at the time of any such
request and upon the effectiveness of any Incremental Amendment, no Event of
Default shall exist and at the time that any such Incremental Term Loan is made
(and after giving effect thereto) no Event of Default


-66-

--------------------------------------------------------------------------------




shall exist (except to the extent the proceeds of the Incremental Term Loans are
to be used to finance a Designated Acquisition, in lieu of such condition, (A)
no Event of Default shall be continuing at the time of execution of the
applicable contract or agreement for such acquisition and (B) no Event of
Default under Sections 8.01(a), (f) or (g) shall be continuing at the time of
making such acquisition)); (ii) after giving effect to such Incremental
Commitments, the conditions of Section 4.02(a) shall be satisfied (it being
understood that all references to “the date of the making of each such Term
Loan” or similar language in such Section 4.02(a) shall be deemed to refer to
the effective date of such Incremental Amendment (except, to the extent the
proceeds of the Incremental Term Loans are to be used to finance a Designated
Acquisition, such representations shall be limited to the Specified
Representations and Specified Acquisition Agreement Representations); (iii)
after giving pro forma effect to such Incremental Term Loan Commitments (and any
borrowing of Incremental Term Loans thereunder) the Liquidity Condition
(calculated without giving effect to the proceeds of such Indebtedness) has been
satisfied and (iv) the Administrative Agent shall have received (x) customary
legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Effective Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and (y)
reaffirmation agreements and/or such amendments to the Loan Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Incremental Term Loans are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Amendment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments evidenced thereby.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Lead Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.
(d)    The Incremental Amendment may, without the consent of the Borrowers, or
any other Loan Party, the Agents or the Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.15. The Borrowers will use the proceeds
of the Incremental Term Loans for any purpose not prohibited by this Agreement.
Incremental Term Loans may be made by any existing Lender (but each existing
Lender will not have an obligation to make a portion of any Incremental Term
Loan) or by any other bank or other financial institution; provided that any
such bank or financial institution shall be reasonably satisfactory to the
Administrative Agent and the Lead Borrower. No Lender shall be obligated to
provide any Incremental Term Loans unless it so agrees.
This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.
2.16    [Reserved]
2.17    Refinancing Amendments.
(a)    On one or more occasions after the Effective Date, the Borrowers may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of any Class of Term
Loans then outstanding under this Agreement (which for purposes of this clause
(a) will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans) in the form of Refinancing


-67-

--------------------------------------------------------------------------------




Term Loans or Refinancing Term Loan Commitments pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.17(a) or otherwise, Refinancing Term Commitments (and the Refinancing
Term Loans made pursuant thereto) effected pursuant to a Refinancing Amendment
shall be Obligations hereunder and shall rank pari passu in right of payment and
security with the existing Term Loans.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Effective Date other than changes to such legal opinion resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Loan Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.17(a) shall be in an aggregate principal amount that is (x) not less than
$5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.17, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall (except to the extent
required by applicable Law) be made free and clear, of and without reduction or
withholding for, any Taxes; provided that if any Loan Party, the Administrative
Agent or any other applicable withholding agent shall be required by applicable
Law to deduct any Taxes from or in respect of such payments, then (i) if the Tax
in question is an Indemnified Tax or Other Tax the sum payable by the applicable
Loan Party shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01) each Lender (or, in the case of a payment made to an Agent
for its own account, such Agent) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable


-68-

--------------------------------------------------------------------------------




withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Agents and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by such Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of the Collateral Agent or a
Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to any payments to be made to such
Lender hereunder or under any other Loan Document shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Lead Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by Law or reasonably requested by the Lead
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. If such documentation
expires or becomes obsolete or inaccurate in any respect, such Lender shall
deliver promptly to the Lead Borrower and the Administrative Agent updated or
other appropriate documentation or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal ineligibility to do so. In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(1), 3.01(e)(2) and 3.01(g) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
Without limiting the generality of the foregoing, each Lender shall deliver to
the Lead Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent),
whichever of the following is applicable:


-69-

--------------------------------------------------------------------------------




(1)    Each U.S. Lender shall deliver to the Lead Borrower and the
Administrative Agent two duly completed copies of IRS Form W‑9 (or any successor
form), certifying that such U.S. Lender is exempt from U.S. federal backup
withholding,
(2)    Each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent whichever of the following is applicable:
(i)    two duly completed copies of Internal Revenue Service Form W‑8BEN or
W-8BEN-E (or any successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party, and such other related
documentation as required under the Code,
(ii)    two duly completed copies of Internal Revenue Service Form W‑8ECI (or
any successor form),
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G (any such certificate, a
“United States Tax Compliance Certificate”) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and certifying that no payments
under any Loan Document are effectively connected with such Foreign Lender’s
conduct of a United States trade or business and (y) two duly completed copies
of Internal Revenue Service Form W‑8BEN or W-8BEN-E (or any successor form), or
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W‑8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W‑8ECI, W‑8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W‑9,
Form W‑8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 3.01(e) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partners), or
(v)    any other form prescribed Law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by Law to permit the Lead
Borrower to determine the withholding or deduction required to be made.
Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(e).


-70-

--------------------------------------------------------------------------------




(f)    Treatment of Certain Refunds. If and to the extent the Administrative
Agent or any Lender determines in its sole discretion exercised in good faith
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which it
has received amounts pursuant to this Section 3.01, it shall pay to the Lead
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent or
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Parties, upon the request of such Administrative Agent or such
Lender, agree to repay the amount paid over to the Lead Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Administrative Agent or such Lender in the event that such
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount pursuant to this paragraph (f) the payment of which
would place it in a less favorable net after-Tax position than it would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.
(g)    FATCA. If a payment made to any Lender under this Agreement or any other
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA, such Lender shall deliver to the Administrative Agent and the Lead
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Lead Borrower or the Administrative Agent such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their FATCA obligations and to determine whether such Lender has not complied
with such Lender’s FATCA obligations and, if necessary, to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
3.01(g), “FATCA” includes any amendments made to FATCA after the date of this
Agreement.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBOR Rate
Loans, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans.


-71-

--------------------------------------------------------------------------------




Upon any such prepayment or Conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or Converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a Conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate for any requested Interest Period with respect to
a proposed LIBOR Rate Loan, or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Term Loan, the Administrative
Agent will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a Borrowing of, Conversion to or continuation of
LIBOR Rate Loans or, failing that, will be deemed to have Converted such request
into a request for a Borrowing of Base Rate Loans in the amount specified
therein.
3.04    Increased Costs; Reserves on LIBOR Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement, any participation in any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes indemnifiable under Section 3.01 or any
Excluded Tax); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Term Loan), or to increase the
cost to such Lender of participating in, or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon request of such Lender and delivery of the certificate
contemplated by Section 3.04(c), the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has had the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Term Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and


-72-

--------------------------------------------------------------------------------




the policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon the request of such Lender and the delivery of the
certificate contemplated by Section 3.04(c), the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender specifying the
Change in Law and setting forth the amount or amounts necessary to compensate
such Lender and the method for calculating such amount or amounts as specified
in subsection (a) or (b) of this Section and delivered to the Lead Borrower and
the Administrative Agent shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Loan Parties shall not be required to compensate a Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, Conversion, payment or prepayment of any Term Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or Convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any loss or reasonable out-of-pocket expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Term Loan
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Term Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Lead Borrower and shall be conclusive absent manifest
error.


-73-

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use commercially reasonable good faith
efforts to designate a different Lending Office for funding or booking its Term
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount or
indemnification payment to any Lender, the Administrative Agent or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives notice pursuant to Section 3.02, then the Borrowers may
replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive repayment of all Obligations hereunder.
3.08    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Borrowings, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Borrowings so made as if made
directly by the applicable Credit Party to such Borrower, notwithstanding the
manner by which such Borrowings are recorded on the books and records of the
Lead Borrower and of any other Borrower. In addition, each Loan Party other than
the Borrowers hereby irrevocably designates and appoints the Lead Borrower as
such Loan Party’s agent to represent such Loan Party in all respects under this
Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Borrowing. Neither the Administrative Agent nor any other Credit Party shall
have any obligation to see to the application of such proceeds therefrom.
ARTICLE IV
CONDITIONS PRECEDENT


-74-

--------------------------------------------------------------------------------




4.01    Conditions of Initial Term Loans. The obligation of each Lender to make
its Initial Term Loan on the Effective Date is subject to satisfaction (to the
extent not waived by such Lender) of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic image scan transmission (e.g.,
“pdf” or “tif” via e‑mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement;
(ii)    a Term Note executed by the Borrowers in favor of each Lender requesting
a Term Note to the extent requested five (5) Business Days prior to the
Effective Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in (A) its jurisdiction of organization and (B) each other jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction in this clause (B) would not reasonably be expected to have a
Material Adverse Effect;
(v)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying as to the conditions set forth in clauses (d) and (f) of this Section
4.01;
(vi)    a solvency certificate signed by the Chief Financial Officer of the Lead
Borrower substantially in the form attached hereto as Exhibit F;
(vii)    the Security Agreement and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;
(viii)    all other Loan Documents set forth on Schedule 4.01;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Collateral Agent
has been named as loss payee and additional insured under each United States
insurance policy


-75-

--------------------------------------------------------------------------------




with respect to such insurance as to which the Collateral Agent shall have
requested to be so named;
(x)    the Audited Financial Statements and the Unaudited Financial Statements
and Closing Date Projections;
(xi)    results of searches or other evidence reasonably satisfactory to the
Agents (in each case dated as of a date reasonably satisfactory to the
Administrative Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and releases or subordination agreements
reasonably satisfactory to the Agents are being tendered concurrently with the
Effective Date or other arrangements reasonably satisfactory to the
Administrative Agent for the delivery of such termination statements and
releases, satisfactions and discharges have been made;
(xii)    Uniform Commercial Code financing statements and all other documents
and instruments required by Law or reasonably requested by the Agents to be
delivered, filed, registered or recorded to create or perfect the first priority
Liens intended to be created under the Loan Documents shall have been (or have
been authorized by the Loan Parties to be) so delivered, filed, registered or
recorded to the satisfaction of the Administrative Agent;
(xiii)    a customary legal opinion (A) from Schulte Roth & Zabel LLP, counsel
to the Loan Parties and (B) Clark Hill PLC, Pennsylvania counsel to the Loan
Parties, in each case addressed to the Administrative Agent and each Lender;
(xiv)    an Intercreditor Agreement with the ABL Collateral Agent; and
(xv)    a properly executed consent letter with respect to the ABL Credit
Agreement dated the Effective Date, executed by the ABL Administrative Agent and
the Arrangers and Lenders thereunder (each, as defined in the ABL Credit
Agreement) and in form and substance reasonably satisfactory to the
Administrative Agent.
(b)    All fees required to be paid on the Effective Date pursuant to this
Agreement and the Fee Letters and reasonable and documented out-of-pocket
expenses required to be paid on the Effective Date pursuant to this Agreement,
in the case of all such expenses to the extent invoiced at least two business
days prior to the Effective Date, shall have been paid (which amounts may be
offset against the proceeds of the Term Loans).
(c)    The Administrative Agent shall have received at least three (3) Business
Days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, that has been reasonably requested by the Arranger at least ten
(10) days prior to the Effective Date including, in particular, a duly completed
IRS Form W-9 or other applicable tax form from the Borrowers.
(d)    (A) All representations and warranties contained herein and in the other
Loan Documents shall be true and correct in all material respects (except where
qualified by materiality, in which case such representations and warranties that
are qualified by materiality shall be true and correct in all respects) with the
same effect as though such representations and


-76-

--------------------------------------------------------------------------------




warranties had been made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and (B) no Default or Event of Default
shall exist or have occurred and be continuing on and as of the date of the
making of such Term Loan and after giving effect thereto.
(e)    Prior to or substantially simultaneously with the initial Borrowing on
the Effective Date, evidence of the repayment in full of the Indebtedness under,
and the termination of, the Existing Note Purchase Agreement, including the
release of the Liens securing the obligations thereunder.
(f)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
4.02    Conditions to All Term Loans. The obligation of Lenders to make Term
Loans is subject to the further satisfaction (or waiver in accordance with
Section 10.01) of, immediately prior to or concurrently with the making of each
such Term Loan, each of the following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of the making of each such Term Loan and after
giving effect thereto, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) in the
case of any representation and warranty qualified by materiality, they shall be
true and correct in all respects and (iii) for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from the
making of such Term Loan or from the application of the proceeds thereof.
(c)     Administrative Agent shall have timely received a duly executed and
completed Committed Loan Notice.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Term Loans
hereunder, each Loan Party represents and warrants to the Administrative Agent
and the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in


-77-

--------------------------------------------------------------------------------




clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Effective Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; (c) result in or require
the creation of any Lien upon any asset of any Loan Party (other than Liens in
favor of the Collateral Agent under the Security Documents); or (d) violate any
Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Person is a party, except for (a) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof) or (b) such as have been obtained or made and are in full force and
effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show all Material Indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b)    The Unaudited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries, as
applicable, as of the date thereof and their results of operations for the
period


-78-

--------------------------------------------------------------------------------




covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(d)    Each of the Closing Date Projections and the Consolidated forecasted
balance sheets and statements of income or operations and cash flows of the
Keane Group delivered pursuant to Section 6.01(d) were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were reasonable
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, the Loan Parties’ good faith estimate
of its future financial performance (it being understood that such forecasted
financial information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurance is
given that any particular forecasts will be realized, that actual results may
differ and that such differences may be material).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after commercially reasonable
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of its properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) except as disclosed in
Schedule 5.06, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and valid title in fee simple to or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for Permitted Encumbrances and such defects in title or failure to have such
title or other interest as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and valid title to, valid
leasehold interests in, or valid licenses or other rights to use all personal
property and assets material to the ordinary conduct of its business, except for
Permitted Encumbrances or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Encumbrances and such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)    Schedule 7.02 sets forth a complete and accurate list of all Investments
of the type described in clause (b) of the definition of “Permitted Investments”
held by any Loan Party or any Subsidiary of a Loan Party on the Effective Date,
showing as of the Effective Date the amount, obligor or issuer and maturity, if
any, thereof.


-79-

--------------------------------------------------------------------------------




(d)    Schedule 7.03 sets forth a complete and accurate list of all Material
Indebtedness of the type described in clause (a) of the definition of “Permitted
Indebtedness” of each Loan Party or any Restricted Subsidiary of a Loan Party on
the Effective Date, showing as of the Effective Date the amount, obligor or
issuer and maturity thereof.
5.09    Environmental Compliance.
(a)    Except for any matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Loan Party or any
Restricted Subsidiary thereof or any of their respective facilities or
operations (i) is in violation of any Environmental Law or has failed to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, (iii) is in
receipt of any pending notice or claim with respect to any Environmental
Liability or (iv) is aware of any basis for any Environmental Liability; and
(b)    No Loan Party or any Restricted Subsidiary thereof is undertaking, and no
Loan Party or any Restricted Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release or threat of Release of Hazardous Materials at any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law, except for
any investigations, assessments, remedial or response actions that would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Taxes. Except for failures that would not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have filed all Tax
returns and reports required to be filed, and have paid all Taxes levied or
imposed upon them or their properties, income or assets or otherwise due and
payable (including in the capacity of withholding agent), except those which are
being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP, as to which Taxes no Liens (other than Permitted Encumbrances on account
thereof) have has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no current, pending or proposed Tax audit, deficiency,
assessment or other claim or proceeding with respect to any Loan Party or any of
their Subsidiaries that, individually, or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.
5.11    ERISA Compliance.
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except where non-compliance would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules


-80-

--------------------------------------------------------------------------------




with respect to any Plan that has resulted or individually or in the aggregate
would reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and to the best knowledge of the Lead Borrower, no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect; and (iv) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Sections 4069 or 4212(c) of ERISA that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
5.12    Subsidiaries; Equity Interests. As of the Effective Date: (a) the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.12, which Schedule sets forth, as of the Effective Date, the legal
name, jurisdiction of incorporation or formation and outstanding Equity
Interests of each such Restricted Subsidiary, (b) all of the outstanding Equity
Interests in such Restricted Subsidiaries have been validly issued, are fully
paid and non-assessable, and are owned by a Loan Party (or a Restricted
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
5.12 free and clear of all Liens except for Liens in favor of the Collateral
Agent under the Loan Documents and Permitted Encumbrances which do not have
priority over the Liens of the Collateral Agent. Except as set forth in Schedule
5.12, as of the Effective Date, there are no outstanding rights to purchase any
Equity Interests in any Restricted Subsidiary. As of the Effective Date, the
Loan Parties have no equity investments in any other Person other than those
specifically disclosed in Schedule 7.02. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document as of the
Effective Date, each of which is valid and in full force and effect as of the
Effective Date.
5.13    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Borrowings shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any margin stock
or for any other purpose that might cause any of the Borrowings to be considered
a “purpose credit” within the meaning of Regulations T, U, or X issued by the
FRB.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.


-81-

--------------------------------------------------------------------------------




5.14    Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, on the Effective Date, would
reasonably be expected to result in a Material Adverse Effect on the Effective
Date. No report, financial statement, certificate or other factual written
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information,
forward-looking statements and general industry or general economic data) (in
each case, as modified or supplemented by other information so furnished) and
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no
assurance is given that any particular projections will be realized, that actual
results may differ and that such differences may be material).
5.15    Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
5.16    Intellectual Property; Licenses, Etc. Except, in each case, as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses as currently conducted. Except, in
each case, as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the operation of their respective
businesses by any Loan Party or any Subsidiary does not violate, dilute, or
misappropriate and has not, in the past three (3) years infringed, any
Intellectual Property rights held by any other Person, and except as disclosed
in Schedule 5.16, no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Lead Borrower, threatened in writing against
any Loan Party or Restricted Subsidiary, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
5.17    Labor Matters. There are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party or any Restricted Subsidiary thereof pending or,
to the knowledge of any Loan Party, threatened that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect. The
hours worked by and payments made to employees of the Loan Parties comply with
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters except to the extent that any such
violation would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Restricted
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state Law that has not
been satisfied that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
all payments due from any Loan Party and its Restricted Subsidiaries, or for
which any claim may be made against any Loan Party or


-82-

--------------------------------------------------------------------------------




any of its Restricted Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. There are
no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party or any Restricted
Subsidiary has made a pending demand for recognition that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect. There
are no complaints, unfair labor practice charges, grievances, arbitrations,
unfair employment practices charges or any other claims or complaints against
any Loan Party or any Restricted Subsidiary pending or, to the knowledge of any
Loan Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party or any
of its Subsidiaries which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its Restricted
Subsidiaries is bound that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
5.18    Security Documents.
(a)    The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Credit Parties referred to therein, a legal, valid, and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing of UCC financing
statements in proper form, and delivery to the Collateral Agent of all
possessory collateral required to be delivered by the Security Agreement and/or
the obtaining of “control” (as defined in the UCC) by the Collateral Agent (or,
so long as the Intercreditor Agreement is in effect and the ABL Collateral Agent
is acting as agent for the Collateral Agent pursuant thereto for purposes of
obtaining possession of or establishing control over certain Collateral, to or
by the ABL Collateral Agent), the Collateral Agent for the benefit of the Credit
Parties, will have a perfected Lien on, and security interest in, to and under
all right, title and interest of the grantors thereunder in all Collateral
(other than those DDAs for which the Agents have not required a Blocked Account
Agreement) that may be perfected under the UCC (in effect on the date this
representation is made) by filing, recording or registering a financing
statement or by obtaining control or possession, in each case prior and superior
in right to any other Person to the extent required by the Loan Documents,
subject to Permitted Encumbrances having priority under applicable Law.
(b)    When the Security Agreement (or a short form thereof) in proper form is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and when financing statements, releases and other filings in
appropriate form are filed in the offices specified on Schedule II of the
Security Agreement, the Collateral Agent shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property Collateral (as defined in the Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person to the extent required by the Loan Documents, subject to Permitted
Encumbrances having priority under applicable Law (it being understood that
subsequent recordings in the


-83-

--------------------------------------------------------------------------------




United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Effective
Date).
(c)    Schedule 5.18 attached hereto contains a complete and accurate list in
all material respects as of the Effective Date of all Material Real Estate, if
any, as of such date. Upon recordation in the proper recording offices of the
mortgages, if and when applicable, the mortgages shall each constitute a
perfected first priority Lien (subject to the terms of the Intercreditor
Agreement and other Permitted Encumbrances permitted to be senior to the Liens
securing the Obligations) on, and security interest in, all right, title and
interest of the Parent and its Restricted Subsidiaries in the Collateral
described therein, subject only to Liens permitted by Section 7.01.
5.19    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, the Loan Parties, on a Consolidated basis, are
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.
5.20    Deposit Accounts. Annexed hereto as Schedule 5.20 is a list of all DDAs
maintained by the Loan Parties as of the Effective Date, which Schedule
includes, with respect to each DDA (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; (iii) a contact
person at such depository, and (iv) the identification of each Blocked Account
Bank.
5.21    Material Contracts. Schedule 5.21 sets forth all Material Contracts to
which any Loan Party is a party as of the Effective Date. The Loan Parties have
delivered true, correct and complete copies of such Material Contracts to the
Administrative Agent on or before the Effective Date, subject to confidentiality
restrictions contained therein. The Loan Parties are not in breach or in default
of or under any Material Contract which would reasonably likely result in a
Material Adverse Effect and have not received any written notice of the
intention of any other party thereto to terminate any Material Contract prior to
the end of its current term.
5.22    USA PATRIOT Act Notice. Each Loan Party is in compliance, in all
material respects, with Patriot Act, to the extent each Loan Party is legally
required to comply with the Patriot Act.
5.23    Office of Foreign Assets Control. Neither the advance of the Term Loans
nor the use of the proceeds of the Term Loans, nor the lending, contribution or
otherwise making available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, will be used to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions. Neither the
Borrowers, nor any of their Subsidiaries, nor, to the knowledge of the Borrowers
and their Subsidiaries, any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity that is, or is 50% owned or
controlled by any individual or entity that is, (i) currently the subject or
target of any Sanctions or (ii) located, organized or a resident in a Designated
Jurisdiction.
5.24    Use of Proceeds. On the Effective Date, the proceeds of the Initial Term
Loans will be used to repay all of the Indebtedness under the Existing Note
Purchase Agreement and for general corporate purposes.


-84-

--------------------------------------------------------------------------------




5.25    Anti-Money Laundering. No Borrower or Guarantor, none of their
Subsidiaries and, to the knowledge of senior management of each Borrower or
Guarantor, none of its Affiliates and none of its respective officers,
directors, brokers or agents, acting in their capacity on behalf of such
Borrower or Guarantor or such Subsidiary or Affiliate (i) has violated or is in
violation of any applicable anti-money laundering law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.
5.26    FCPA. The Parent and its Subsidiaries and, to the knowledge of the
Parent and its Subsidiaries, their respective officers, directors, employees,
agents and Affiliates while acting on behalf of the Parent or its Subsidiaries,
have conducted their businesses in compliance with the anti-bribery provisions
of the United States Foreign Corrupt Practices Act of 1977 and, to the extent
applicable, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws, to the extent such laws are
applicable to the Parent and its Subsidiaries. No part of the proceeds of the
Term Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any other applicable anti-corruption laws.
5.27    Insurance. The properties of the Lead Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Lead Borrower or the applicable
Subsidiary operates.
5.28    [Reserved]
5.29    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification claims for which a claim has not been asserted), the
Loan Parties shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 105 days (or such earlier
date on which the Parent is required (after giving effect to any extensions
granted by the SEC) to make any public filing of such information) after the end
of each Fiscal Year of the Parent, (x) a Consolidated balance sheet of the Keane
Group as at the end of such Fiscal Year, and the related Consolidated statements
of income or operations, Shareholders’ Equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to


-85-

--------------------------------------------------------------------------------




be audited and accompanied by a report and unqualified opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Administrative Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than with respect to an
upcoming maturity of any Indebtedness or potential default under any financial
covenant), (y) a copy of management’s discussion and analysis with respect to
the financial statements of such Fiscal Year and (z) if such Consolidated
financial statements contain financial information attributable to Unrestricted
Subsidiaries, a reconciliation of such statements that explains in reasonable
detail the differences between the information relating to Unrestricted
Subsidiaries and the information relating to the Parent and all Restricted
Subsidiaries, all of which shall be in form and detail reasonably satisfactory
to the Administrative Agent;
(b)    as soon as available, but in any event within 50 days (or such earlier
date on which the Parent is required (after giving effect to any extensions
granted by the SEC) to make any public filing of such information) after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Parent,
(x) a Consolidated balance sheet of the Keane Group as at the end of such Fiscal
Quarter and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Keane Group as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and that prior Fiscal Year results are not required to be
restated for changes in discontinued operations, (y) a copy of management’s
discussion and analysis with respect to the financial statements of such Fiscal
Quarter and (z) if such Consolidated financial statements contain financial
information attributable to Unrestricted Subsidiaries, a reconciliation of such
statements that explains in reasonable detail the differences between the
information relating to Unrestricted Subsidiaries and the information relating
to the Parent and all Restricted Subsidiaries, all of which shall be in form and
detail reasonably satisfactory to the Administrative Agent;
(c)    [reserved]; and
(d)    as soon as available, but in any event no more than 90 days after the end
of each Fiscal Year of the Parent, forecasts and budgets prepared by management
of the Parent, in form reasonably satisfactory to the Administrative Agent, of
the Consolidated balance sheets and statements of income or operations and cash
flows of the Keane Group on an annual basis for the immediately following Fiscal
Year (including the fiscal year in which the Maturity Date occurs); it being
understood and agreed that (i) any forecasts furnished hereunder are subject to
significant uncertainties and contingencies, which may be beyond the control of
the Loan Parties, (ii) no assurance is given by the Loan Parties that the
results or forecast in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the Keane
Group by furnishing (A)


-86-

--------------------------------------------------------------------------------




the Parent’s (or any direct or indirect parent thereof, as applicable) Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, (i) such information
is accompanied by consolidated information that explains in reasonable detail
the differences between the information relating to the Parent (or a parent of
the Parent, if such information related to such a parent), on the one hand, and
the information relating to the Lead Borrower and its Restricted Subsidiaries on
a standalone basis, on the other hand, and (ii) to the extent such information
is in lieu of information required to be provided under this Section 6.01, such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with GAAP and consistent with the
requirements of Section 6.01.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements;
(b)    promptly following the delivery thereof to the ABL Administrative Agent,
a copy of each Borrowing Base Certificate (as defined in the ABL Credit
Agreement);
(c)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the Board of Directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;
(d)    (x) concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (y) on or prior to the fifteenth (15th) day of
each month and (z) without duplication of the preceding clause (y), concurrently
with the delivery of any Borrowing Base Certificate to the ABL Administrative
Agent, a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of Lead Borrower (i)
certifying that no Default or Event of Default has occurred and is continuing,
or if a Default or Event of Default has occurred and is continuing, the nature
and extent thereof and the expected remedial actions, (ii) with respect to each
Compliance Certificate delivered concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), certifying that such
financial statements fairly present the financial condition and results of
operations in accordance with GAAP and (iii) setting forth reasonably detailed
calculations with respect to the Liquidity Condition and, with respect to each
Compliance Certificate delivered concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), Total Net Leverage Ratio
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
(e)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
from time to time reasonably request; and
(f)    promptly following the delivery thereof to the ABL Administrative Agent,
copies of any certificates or notices delivered to the ABL Administrative Agent
pursuant to Section 6.02


-87-

--------------------------------------------------------------------------------




or 6.03 of the ABL Credit Agreement (or any comparable provision of any
replacement facility thereof).
Documents required to be delivered pursuant to Section 6.01 or Section 6.02(e)
may (but shall not be required to) be delivered electronically (which may be
filed with the SEC) and if so delivered, shall be deemed to have been delivered
on the date (i) on which the Lead Borrower posts such documents, or provides a
link thereto on the Parent’s website on the Internet at www.keanegrp.com; or
(ii) on which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent if the Administrative Agent
requests the Parent to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent and (ii) the
Lead Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above. The Loan
Parties hereby acknowledge that the Administrative Agent and/or the Arranger
will make available to the Lenders materials and/or information provided by or
on behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”).
6.03    Notices. Promptly after any Responsible Officer of the Lead Borrower
obtains knowledge thereof, notify the Administrative Agent in writing:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect;
(d)    of the commencement of, or any material development in, any litigation or
proceeding affecting the Parent or any Restricted Subsidiary in each case that
has resulted or would reasonably be expected to result in a Material Adverse
Effect; or
(e)    of any audit or examination or any assertion of any claim for any
material Taxes has been given or made by any Governmental Authority.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (x) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets (including in its capacity as a withholding agent); (y) all
lawful claims which, if unpaid, would by Law become a Lien upon its property;
and (z) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a)(i) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted, (ii) such Loan Party has


-88-

--------------------------------------------------------------------------------




set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, and (iv) no
Lien has been filed with respect thereto (other than Permitted Encumbrances) or
(b) the failure to make payment pending such contest would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence (and, except in the case of Guarantors
(other than the Parent), except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect, good standing) under
the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its Intellectual Property, except to
the extent such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties or that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty or
condemnation events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each case of clauses (a) and (b),
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
6.07    Maintenance of Insurance. Maintain insurance with respect to its
property and business substantially consistent with past practices and as
disclosed to the Administrative Agent prior to the Effective Date and as is
customarily carried under similar circumstances by other Persons in the same or
similar businesses operating in the same or similar locations, as is reasonably
acceptable to the Administrative Agent. Fire and extended coverage or “all-risk”
policies maintained with respect to any Collateral shall be endorsed to include
a lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements shall provide that none of the Borrowers, the Administrative Agent,
the Collateral Agent, or any other party shall be a coinsurer and such other
provisions as the Administrative Agent may reasonably require from time to time
to protect the interests of the Lenders and all first party property insurance
covering Collateral shall name the Collateral Agent as additional insured or
loss payee, as applicable, and all liability insurance shall name the Collateral
Agent as additional insured.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a)(i) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Loan Parties in accordance with GAAP and (ii) such contest effectively
suspends enforcement of the contested Laws; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Keane Group; and (ii)


-89-

--------------------------------------------------------------------------------




maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Keane Group.
(b)    At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent; provided that an
officer of the Lead Borrower shall be entitled to participate in any such
discussions.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and Collateral Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and Registered Public Accounting Firm at
such reasonable times during normal business hours upon reasonable advance
notice to the Lead Borrower; provided, however, that unless an Event of Default
has occurred and is continuing, only one visit in any calendar year shall be
permitted and such visit shall be at the Loan Parties’ expense. The Borrowers
shall host semi-annual conference calls with the Lenders to discuss the
financial condition and results of operations of Parent and the Restricted
Subsidiaries for the most recently ended period for which financial statements
have been delivered pursuant to Sections 6.01(a) and (b), at a date and time to
be determined by the Lead Borrower in consultation with the Administrative
Agent.
6.11    Additional Loan Parties. Notify the Administrative Agent promptly after
any Person becomes a Subsidiary (other than any Excluded Subsidiary but
including any Unrestricted Subsidiary being reclassified as a Restricted
Subsidiary) of the Parent, and promptly thereafter (and in any event within
fifteen (15) Business Days) if requested by the Administrative Agent, (i) cause
any such Person to become a Borrower or Guarantor by executing and delivering to
the Administrative Agent a Joinder Agreement to this Agreement or a counterpart
of the Facility Guaranty or such other document as the Administrative Agent
shall deem reasonably appropriate for such purpose, (ii) subject to the
requirements of Section 6.14(b), grant a Lien to the Collateral Agent on such
Person’s assets on the same types of assets which constitute Collateral under
the Security Documents to secure the Obligations, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii), (iv),
(ix) and (xii) of Section 4.01(a) and if requested by the Administrative Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are owned by or on behalf of any Loan Party, to
pledge such Equity Interests and promissory notes evidencing such Indebtedness,
in each case in form, content and scope reasonably satisfactory to the
Administrative Agent. In addition, for purposes of compliance with Section 6.01,
any direct or indirect parent entity of the Parent may become a guarantor by
executing and delivering to the Administrative Agent a guarantee agreement in a
form satisfactory to the Administrative Agent which shall be executed by the
Lead Borrower and such parent; provided that such parent entity shall not
otherwise be deemed to be a “Borrower”, “Guarantor” or “Loan Party” for any
purpose under this Agreement. In no event shall compliance with this Section
6.11 waive or be deemed a waiver or consent to any transaction giving rise to
the need to comply with this Section 6.11 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
Guarantor.


-90-

--------------------------------------------------------------------------------




6.12    Cash Management. The Loan Parties shall within 90 days after the
Effective Date with respect to any DDA maintained on the Effective Date and
within 90 days after the opening or acquisition of any new DDA or such longer
period as the Administrative Agent may reasonably agree, enter into a Blocked
Account Agreement reasonably satisfactory in form and substance to the Agents
with respect to each DDA maintained with any Blocked Account Bank (collectively,
the “Blocked Accounts”); provided that Blocked Accounts shall not include (i)
deposit accounts specifically and exclusively used for payroll, payroll taxes
and employee wage, health and other benefit payments to or for the benefit of
any Loan Party’s employees, (ii) any zero balance account, (iii) accounts solely
used for cash deposits pursuant to the definition of Permitted Encumbrances,
(iv) any escrow account, trust and customer deposit account, (v) accounts solely
used to deposit proceeds of the ABL Priority Collateral, and (vi) accounts not
exceeding $1,000,000 in the aggregate for all such accounts.
6.13    Information Regarding the Collateral.
(a)    Furnish to the Administrative Agent at least fifteen (15) days (or such
shorter period as the Administrative Agent may agree) prior written notice of
any change in: (i) any Loan Party’s legal name; (ii) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility, but excluding in-transit
Collateral, Collateral out for repair, and Collateral temporarily stored at a
Customer’s location in connection with the providing of services to such
Customer); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties shall not effect or permit any
change referred to in the preceding sentence unless the Loan Parties have
undertaken all such action, if any, reasonably requested by the Administrative
Agent under the UCC or otherwise that is required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.
(b)    From time to time as may be reasonably requested by the Administrative
Agent, the Lead Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Effective Date that is required to be set forth or described
in such Schedule or as an exception to such representation or that is necessary
to correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.
6.14    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing


-91-

--------------------------------------------------------------------------------




statements and other documents), that may be required under any Law, or which
any Agent may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties, provided that no such
document, financing statement, agreement, instrument or action taken shall, in
the Loan Parties’ good faith determination, materially increase the obligations
or liabilities of the Loan Parties hereunder or have any Material Adverse Effect
on the Loan Parties.
(b)    If any material assets of the type constituting Collateral are acquired
by any Loan Party after the Effective Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof), notify the Agents thereof, and the
Loan Parties will, within sixty (60) days after such acquisition, cause such
assets to be subjected to a Lien securing the Obligations and take such actions
as shall be reasonably necessary to perfect such Liens, including actions
described in paragraph (a) of this Section 6.14, all at the expense of the Loan
Parties. In no event shall compliance with this Section 6.14(b) waive or be
deemed a waiver or consent to any transaction giving rise to the need to comply
with this Section 6.14(b) if such transaction was not otherwise expressly
permitted by this Agreement.
(c)    Within 120 days of the formation or acquisition of any new Restricted
Subsidiary by any Loan Party, the Lead Borrower shall, as promptly as
practicable after the request of the Administrative Agent, deliver to the
Administrative Agent with respect to all Material Real Estate owned in fee by a
Restricted Subsidiary that is the subject of a mortgage, title insurance policy
(in such amount and containing such endorsements and affirmative coverages as
the Administrative Agent shall reasonably require), survey, local counsel
opinion and such other documents, instruments, agreements and other materials as
the Administrative Agent shall reasonably require, each in form and substance
reasonably satisfactory to the Administrative Agent.
6.15    ERISA. The Lead Borrower will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Lead Borrower or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the Lead
Borrower or any ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Lead Borrower and/or the
ERISA Affiliate shall promptly make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices to the Administrative Agent promptly after receipt thereof.
6.16    Use of Proceeds. Each Borrower will use the proceeds of the Term Loans
only as provided in Section 5.24. No part of the proceeds of any Term Loans
hereunder will be used, by any Loan Party or any of its Subsidiaries for the
purpose of funding any operations in, financing any investments or activities in
or making any payments in violation of Sanctions, anti-terrorism laws,
anti-money laundering laws, United States Foreign Corrupt Practices Act of 1977,
as amended or any similar Requirements of Law.
6.17    [Reserved].
6.18    Post-Closing Collateral Actions. The Lead Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests and to satisfy such other conditions within


-92-

--------------------------------------------------------------------------------




the applicable time periods set forth on Schedule 6.18, as such time periods may
be extended by the Administrative Agent, in its sole discretion.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification claims for which a claim has not been asserted), no
Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired; sign or
suffer to exist any security agreement authorizing any Person thereunder to file
a financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Restricted Subsidiaries; or assign
as security or otherwise transfer as security any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances;
provided, however, that no Loan Party shall, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any owned Real Estate other than (i) Permitted Encumbrances on
Material Real Estate and (ii) Permitted Encumbrances on other Real Estate of the
types described in clauses (a), (b), (e), (f), (i), (n), (p), (q), (s) and (v)
of the definition of “Permitted Encumbrances”.
7.02    Investments. Make any Investments, except Permitted Investments.
7.03    Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness, or (b) issue Disqualified Stock.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    (i) any Restricted Subsidiary may merge, amalgamate or consolidate with a
Borrower (including a merger, the purpose of which is to reorganize a Borrower
into a new jurisdiction in the United States); provided that such Borrower (as a
newly recognized entity) shall be the continuing or surviving Person and (ii)
any Restricted Subsidiary may merge, amalgamate or consolidate with one or more
other Restricted Subsidiaries; provided that when any Person that is a Loan
Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;
(b)    in each case subject to compliance with Section 6.14, (i) any Subsidiary
that is not a Loan Party may merge, amalgamate or consolidate with or into any
other Subsidiary that is not a Loan Party and (ii) any Subsidiary may liquidate
or dissolve or a Borrower or any Subsidiary may change its legal form if the
Parent determines in good faith that such action is in the best interest of the
Keane Group and if not materially disadvantageous to the Lenders (it being
understood that in the case of any change in legal form, (x) any Borrower shall
remain a Borrower and (y) a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);


-93-

--------------------------------------------------------------------------------




(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a Permitted Investment in a
Restricted Subsidiary which is not a Loan Party in accordance with Section 7.02
(other than clause (e) of the definition of “Permitted Investments”) and Section
7.03, respectively;
(d)    so long as no Default exists or would result therefrom, a Borrower may
merge with any other Person (other than Parent); provided that (i) such Borrower
shall be the continuing or surviving corporation and, in the case of any merger
involving the Lead Borrower, the Lead Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not a Borrower (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the Laws of the United States, any state thereof, or the District of
Columbia, (B) the Successor Company shall expressly assume all the obligations
of such Borrower under this Agreement and the other Loan Documents to which such
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Agent, (C) each Loan Party, unless it is the
other party to such merger or consolidation, shall have confirmed that its
obligations under the Loan Documents, including the Guarantee, shall continue to
apply to the Successor Company’s obligations under the Loan Agreements, (D) each
Loan Party, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Security
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) such Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each in form and substance reasonably acceptable to the Administrative
Agent and each stating that such merger or consolidation and such supplement to
this Agreement or any Security Document does not conflict with this Agreement
and (F) the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders; provided
further that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, such Borrower under this Agreement;
(e)    so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to Section
7.02; provided that the continuing or surviving Person shall be a Restricted
Subsidiary or a Borrower, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11, Section
6.14 and Section 7.04(d); and
(f)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
7.05    Dispositions. Make any Disposition, except Permitted Dispositions. To
the extent any Collateral is Disposed of in a Permitted Disposition to any
Person other than any Loan Party and the Net Proceeds therefrom are applied in
accordance with this Agreement, such Collateral shall be sold free and clear of
all Liens created by the Loan Documents.


-94-

--------------------------------------------------------------------------------




7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a)    each Restricted Subsidiary of a Loan Party may make Restricted Payments
to any Loan Party;
(b)    each Restricted Subsidiary of a Loan Party which is not a Loan Party may
make Restricted Payments to another Restricted Subsidiary that is not a Loan
Party;
(c)    Loan Parties and their Restricted Subsidiaries may make Restricted
Payments permitted by Section 7.02 or 7.04;
(d)    the Keane Group may, and may make a Restricted Payment to, repurchase
Equity Interests of the Parent or Keane Investor held by a current or former
employee, officer or director of any of the Keane Group upon the termination,
retirement or death of any such employee, officer or director, provided that, as
to any such repurchase, each of the following conditions is satisfied: (i) as of
the date of payment for such repurchase and after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor, and (iii) the
aggregate amount of all payments for such repurchases in any Fiscal Year shall
not exceed $7,500,000 plus amounts of such repurchases permitted to have been
made in prior Fiscal Years but not made, up to a maximum carry forward amount in
any Fiscal Year of $5,000,000; plus the Net Proceeds received by the Parent or
any of its Restricted Subsidiaries from the sale of Equity Interests (other than
Disqualified Stock) of the Parent or any direct or indirect parent of the Parent
(to the extent contributed to the Parent) to members of management, directors or
consultants of the Parent or any of its Subsidiaries, or any direct or indirect
parent of the Parent that occurs after the Effective Date other than proceeds of
Permitted Cure Securities or proceeds used to increase the Cumulative Credit or
Net Proceeds already used for other purposes; plus the Net Proceeds of key man
life insurance policies received by the Parent or any other direct or indirect
parent of the Parent (in each case, to the extent contributed to the Parent) and
their Subsidiaries after the Effective Date; less the amount of any Restricted
Payments previously made with the cash proceeds described in clauses (ii) and
(iii) of this Section 7.06(d);
(e)    the Keane Group may cancel Indebtedness owing to the Parent or any
Restricted Subsidiary from members of management, directors, employees or
consultants of the Parent, or any direct or indirect parent company or
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Parent or any direct or indirect parent company, provided that, as to any
such cancellation, each of the following conditions is satisfied: (i) as of the
date of cancellation and after giving effect thereto, no Event of Default shall
exist or have occurred and be continuing, and (ii) the aggregate amount of all
such cancellations in any Fiscal Year shall not exceed $7,500,000 plus amounts
of such cancellations permitted to have been made in prior Fiscal Years but not
made, up to a maximum carry forward amount in any Fiscal Year of $5,000,000;
(f)    the Parent and its Subsidiaries may declare and make dividend payments or
other Restricted Payments payable (i) solely in Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 7.03) of such Person, or
(ii) with the proceeds of a substantially concurrent contribution to, or the
issuance or other sale of, Equity Interests (other than any issuance or sale of
Disqualified Stock, proceeds of Permitted Cure Securities, proceeds used to
increase the Cumulative Credit or proceeds used to make payments of Indebtedness
pursuant to


-95-

--------------------------------------------------------------------------------




Section 7.07(f)) of the Parent or any direct or indirect parent thereof (to the
extent contributed to a Borrower);
(g)    the Parent and its Restricted Subsidiaries may make repurchases of Equity
Interests in the Parent or in any other direct or indirect parent thereof or any
Restricted Subsidiary of the Parent deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(h)    [reserved];
(i)    [reserved];
(j)    the Parent and its Restricted Subsidiaries may pay customary and
reasonable out of pocket fees, commissions, expenses and other amounts, in each
case, to the extent payable by the Parent under the Parent Stockholders’
Agreement as in effect as of January 20, 2017; and
(k)    the Parent may make Restricted Payments in an aggregate amount not to
exceed (i) $25,000,000 (less the sum of (x) the aggregate amount of outstanding
Investments made pursuant to clause (cc)(i) of the definition of Permitted
Investments and (y) the aggregate amount of Indebtedness prepaid pursuant to
Section 7.07(i)(i)) plus (ii) the Cumulative Credit on the date of such election
that the Parent elects to apply to this clause (k), such election to be
specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, that each of the following conditions is satisfied: (x) no Event of
Default has occurred or is continuing or would result therefrom, (y) as to the
Cumulative Credit, the pro forma Total Net Leverage Ratio is no greater than
3.00:1.00 and (z) immediately after giving effect to such Restricted Payment the
Liquidity Condition has been satisfied.
7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness (other than the Obligations or Indebtedness between Loan Parties),
except (a) payments in respect of the Obligations, (b) regularly scheduled or
mandatory repayments, repurchases, redemptions or defeasances of Permitted
Indebtedness (other than Subordinated Indebtedness), in each case subject to the
terms of the applicable Intercreditor Agreement, (c) repayments or prepayments
of Subordinated Indebtedness in accordance with and subject to the subordination
terms thereof (which subordination terms may include prohibitions on prepayments
of such Subordinated Indebtedness), (d) [reserved], (e) Permitted Refinancings
of any Indebtedness to the extent permitted pursuant to Section 7.03, (f) the
conversion of any Indebtedness to Equity Interests (other than Disqualified
Stock) of the Parent or any of its Subsidiaries or any other direct or indirect
parent of a Borrower or the repayment of Indebtedness with the proceeds of any
contribution to, or the issuance or other sale of, Equity Interests (other than
any issuance or sale of Disqualified Stock or Preferred Stock) of the Parent or
any other direct or indirect parent of the Lead Borrower and which repayment is
made substantially concurrent with the receipt of such proceeds, (g) repayments
and prepayments of Indebtedness incurred pursuant to clauses (b), (c), (d), (e),
(f) (subject to the terms thereof), (j), (n), (o), (p), (q), (s), or (w) of the
definition of Permitted Indebtedness and, solely to the extent such Indebtedness
is secured on a pari passu basis with the Liens securing the Obligations, such
repayment or prepayment is accompanied by a pro rata repayment or prepayment of
the Term Loans and, after giving effect to such repayment or prepayment, the
Liquidity Condition has been satisfied, clause (u) of the definition of
Permitted Indebtedness, in each case subject to the terms of the Intercreditor
Agreement or subordination agreement applicable to any such Indebtedness, (h)
payments in respect of


-96-

--------------------------------------------------------------------------------




the ABL Facility Indebtedness subject to the terms of the Intercreditor
Agreement, and (i) repayments and prepayments of Indebtedness in accordance with
and subject to the terms thereof in an aggregate amount not to exceed (i)
$25,000,000 (less the sum of (x) the aggregate amount of outstanding Investments
made pursuant to clause (cc)(i) of the definition of Permitted Investments and
(y) the aggregate amount of Restricted Payments made pursuant to Section
7.06(k)(i)) plus (ii) the portion, if any, of the Cumulative Credit on such date
that the Borrowers elect to apply to this paragraph, such election to be
specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, that each of the following conditions is satisfied: (i) no Event of
Default has occurred or is continuing or would result therefrom, (ii) as to the
Cumulative Credit, the pro forma Total Net Leverage Ratio is no greater than
3.00:1.00 and (iii) immediately after giving effect to such repayment or
prepayment the Liquidity Condition has been satisfied.
7.08    Change in Nature of Business. Engage in any material line of business
other than a Similar Business.
7.09    Transactions with Affiliates. Directly or indirectly:
(a)    Purchase, acquire or lease any property from, or sell, transfer or lease
any property to, any officer, shareholder, director or other Affiliate of the
Parent or any Restricted Subsidiary involving aggregate consideration in excess
of $10,000,000 for a single transaction or series of related transactions,
except:
(i)    on fair and reasonable terms that are not materially less favorable to
the Parent and its Restricted Subsidiaries, taken as a whole, as would be
obtainable by the Parent or its Restricted Subsidiaries with a Person other than
an Affiliate at the time of such transaction (or, if earlier, at the time such
transaction is contractually agreed),
(ii)    Permitted Dispositions and Permitted Investments;
(iii)    transactions between or among the Parent and its Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary or is merged or
consolidated with a Restricted Subsidiary as a result of such transaction, in
the case of any such transaction between a Loan Party and any Restricted
Subsidiary that is not a Loan Party, in the ordinary course of business;
(iv)    transactions for which the board of directors has received a written
opinion from an Independent Financial Advisor to the effect that the financial
terms of such transaction are fair, from a financial standpoint, to the Keane
Group or not less favorable to the Keane Group than would reasonably be expected
to be obtained at the time in an arm’s-length transaction with a Person who was
not an Affiliate;
(v)    any agreement (other than with Sponsor) as in effect as of the Effective
Date and set forth on Schedule 7.09 or any amendment thereto (so long as any
such agreement together with all amendments thereto, taken as a whole, is not
more disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Effective Date) or any transaction contemplated
thereby;
(vi)     (i) the issuance of Equity Interests (other than Disqualified Stock) of
the Parent to any director, officer, employee or consultant thereof and, in the
case of any


-97-

--------------------------------------------------------------------------------




Subsidiary of the Parent, of directors qualifying shares, (ii) the issuance or
sale of the Equity Interests of the Parent and the granting of registration
rights and other customary rights in connection therewith or (iii) any
contribution to the capital of the Parent or any Restricted Subsidiary, as
applicable;
(vii)    transactions with Affiliates that are customers, clients, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to the Keane Group in the reasonable determination of the board of
directors or the senior management of the Parent, and are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party;
(viii)    the existence of, or the performance by the Keane Group of its
obligations under the terms of, any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Effective Date and set forth on Schedule 7.09 and any
amendment thereto or similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Keane Group
of its obligations under any future amendment to any such existing agreement or
under any similar agreement entered into after the Effective Date shall only be
permitted by this clause (xi) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Effective Date;
(ix)    transactions between the Loan Parties or any of their Restricted
Subsidiaries and any Person that is an Affiliate solely due to the fact that a
director of such Person is also a director of the Parent or any other direct or
indirect parent of a Borrower; provided, however, that such director abstains
from voting as a director of such Loan Party or such direct or indirect parent
of such Loan Party, as the case may be, on any matter involving such other
Person;
(x)    transactions pursuant to Section 7.04 and 7.06;
(xi)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xii)    transactions entered into in good faith which provide for shared
employees, services and/or facilities arrangements and which provide cost
savings and/or other operational efficiencies;
(xiii)    any purchases by the Parent’s Affiliates of Indebtedness or
Disqualified Stock of the Parent or any of its Restricted Subsidiaries the
majority of which Indebtedness or Disqualified Stock is purchased by Persons who
are not the Parent’s Affiliates; provided that such purchases by the Parent’s
Affiliates are on the same terms as such purchases by such Persons who are not
the Parent’s Affiliates;
(xiv)    transactions contractually agreed to between an Unrestricted Subsidiary
with an Affiliate prior to the day such Unrestricted Subsidiary is redesignated
as a Restricted Subsidiary and not entered into in contemplations thereof, in
each case in the ordinary course of business; and


-98-

--------------------------------------------------------------------------------




(xv)    transactions permitted by clause (b) below.
(b)    make any payments (whether by dividend, loan or otherwise) to any
officer, shareholder, director or other Affiliate of a Parent or any Restricted
Subsidiary in excess of $10,000,000 for a single payment or series of related
payments, including, without limitation, on account of management, consulting or
other fees for management or similar services, or pay or reimburse expenses
incurred by any officer, shareholder, director or other Affiliate of the Parent
or such Restricted Subsidiary, except:
(i)    reasonable compensation to, and indemnity provided on behalf of, current,
former and future officers, employees and directors for services rendered to the
Parent or such Restricted Subsidiary in the ordinary course of business
(including the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of any direct or indirect parent of the
Parent or of a Restricted Subsidiary, as appropriate, in good faith);
(ii)    payments by the Parent or a Restricted Subsidiary to Sponsor or an
Affiliate of Sponsor for the reasonable out-of-pocket costs of actual and
necessary reasonable out-of-pocket legal and accounting, insurance, marketing
financial and similar types of services paid for by Sponsor or such Affiliate on
behalf of the Parent or a Restricted Subsidiary;
(iii)    any payments required to be made pursuant to an agreement (other than
with Sponsor) as in effect as of the Effective Date and listed on Schedule 7.09,
or any amendment thereto (so long as any such agreement together with all
amendments thereto, taken as a whole, is not more disadvantageous to the Lenders
in any material respect than the original agreement as in effect on the
Effective Date) or any transaction contemplated thereby;
(iv)    amounts payable pursuant to employment and severance arrangements
between the Keane Group and their respective current, former and future officers
and employees in the ordinary course of business and transactions pursuant to
stock option plans and employee benefit plans and arrangements in the ordinary
course of business and payments or loans (or cancellation of loans) to employees
or consultants in the ordinary course of business which are approved by a
majority of the Board of Directors of the Parent in good faith;
(v)    payments by the Keane Group to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are approved by a majority of the
Board of Directors of the Parent or any other direct or indirect parent of the
Parent in good faith, in each case in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year; provided, however, that payments made in
reliance on this clause (v) at a time when an Event of Default has occurred and
is continuing shall not exceed $5,000,000 in any Fiscal Year;
(vi)    payments resulting from transactions for which the board of directors
has received a written opinion from an Independent Financial Advisor to the
effect that the


-99-

--------------------------------------------------------------------------------




financial terms of such transaction are fair, from a financial standpoint, to
the Keane Group or not less favorable to the Keane Group than would reasonably
be expected to be obtained at the time in an arm’s-length transaction with a
Person who was not an Affiliate;
(vii)    payments permitted pursuant to Section 7.02 and 7.06;
(viii)    sales and purchase arrangements, joint purchasing arrangements and
other service agreements in the ordinary course of business between, on the one
hand, the Parent and its Restricted Subsidiaries and, on the other hand, any
Person under common control with the Parent and its Subsidiaries, for the sale
and purchase, at cost, of inventory, equipment and supplies, and leases between
such Persons and the Parent or any of its Restricted Subsidiaries and are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;
(ix)    payments (A) between or among the Parent and its Restricted Subsidiaries
which are Loan Parties, (B) by any Subsidiary of the Parent to any Loan Party
and (C) by any Loan Party to any Subsidiary of the Parent that is not a Loan
Party to the extent, in the case of this subclause (C), such payments are made
in the ordinary course of business; and
(x)        payments pursuant to any agreement, arrangement or transaction
permitted under clause (a) above (other than clause (a)(xv) above).
7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
or other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Loan Party to Guarantee the Obligations,
(iii) of any Restricted Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Restricted Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person in favor of the Collateral
Agent; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person, other
than, in each case, (i) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of such Loan Party or any
Restricted Subsidiary, (ii) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Loan Party or
any Restricted Subsidiary, (iii) any provision in an agreement for a Disposition
permitted hereunder that limits the transfer of or the imposition of any Lien on
the assets to be disposed of thereunder, (iv) any provision in an agreement
relating to Permitted Indebtedness described in clauses (a), (c) and (g) of the
definition thereof that restricts Liens on property financed by or securing such
Indebtedness, (v) any other provision in any agreement relating to Permitted
Indebtedness that is no more restrictive or burdensome than the comparable
provision in this Agreement (except that this clause (v) shall not apply to
contractual restrictions described in clauses (a)(ii), (a)(iv) or (b) above),
(vi) any encumbrance or restriction contained in any agreement of a Person
acquired in a Permitted Investment, which encumbrance or restriction was in
existence at the time of such Permitted Investment (but not created in
connection therewith or in contemplation thereof) and which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the property and assets of the Person so
acquired, (vii) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures to the extent such joint
ventures are permitted hereunder, (viii) contractual obligations in existence on
the Effective Date and (to the extent applicable to any assets or property (in
each case other than any ABL Priority Collateral) of Parent or any


-100-

--------------------------------------------------------------------------------




Restricted Subsidiary with an aggregate fair market value in excess of
$25,000,000) described on Schedule 7.10 and the extension or continuation
thereof, provided that any such encumbrances or restrictions contained in such
extension or continuation are no less favorable to the Agents and Lenders than
those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued, (ix) [reserved], (x) customary
restrictions contained in the ABL Credit Agreement and, in each case, any
Permitted Refinancing thereof, provided that any such restrictions contained
therein, taken as a whole, are no more restrictive or burdensome than the
comparable provisions set forth in the ABL Credit Agreement, provided that a
certificate of a Responsible Officer delivered to the Administrative Agent
stating that the Lead Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement, (xi) [reserved],
(xii) represent Indebtedness of a Restricted Subsidiary of the Parent which is
not a Loan Party which is permitted by Section 7.03 to the extent applying only
to such Restricted Subsidiary, (xiii) negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under clauses (c), (g) and (t)
of the definition of Permitted Indebtedness but solely to the extent any
negative pledge relates to the property financed by such Indebtedness, (xiv) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business or (xv) restrictions that arise
in connection with cash or other deposits permitted under clauses (c), (d), (u),
or (x) of the definition of Permitted Encumbrances or clauses (a), (i) and (k)
of the definition of Permitted Investments and in all instances limited to such
cash or deposit.
7.11    Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) in
violation of Regulation U of the FRB or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of Regulation U of
the FRB or to refund Indebtedness originally incurred for such purpose or (b)
for any purposes other than (i) on the Effective Date, to pay fees and expenses
in connection therewith and (ii) following the Effective Date, for working
capital purposes (including the purchase of inventory), general corporate
purposes (including Permitted Acquisitions and other Investments) and any other
purpose not prohibited by the terms of this Agreement.
7.12    Amendment of Material Documents. (a) Amend, modify or waive any of a
Loan Party’s rights under its Organization Documents in a manner materially
adverse to the Credit Parties; or (b) amend, modify or waive any document
governing any Material Indebtedness (other than on account of any Permitted
Refinancing) to the extent that such amendment, modification or waiver would
result in a Default or Event of Default under any of the Loan Documents or would
be reasonably likely to have a Material Adverse Effect.
7.13    Fiscal Year/Quarter. Change the Fiscal Year or Fiscal Quarter of any
Loan Party, or the accounting policies or reporting practices of the Loan
Parties, except as required by GAAP; provided, however, that the Loan Parties
may, upon written notice to the Administrative Agent from the Lead Borrower,
change their Fiscal Quarter and Fiscal Year to any other quarterly accounting
periods and fiscal year reasonably acceptable to the Administrative Agent, in
which case the Lead Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such changes.
7.14    Liquidity. As of the last day of any month, fail to satisfy the
Liquidity Condition.
7.15    Activities of the Parent. The Parent shall not directly own any Equity
Interests of any Person other than the Equity Interests of the Lead Borrower.


-101-

--------------------------------------------------------------------------------




ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. The occurrence and continuance of any of the
following (after giving effect to the giving of any notice or any passage of
time or both, if any, specified below with respect to such event or condition)
shall constitute an “Event of Default”:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Term Loan, or
(ii) any interest on any Term Loan or other Obligation or fee due hereunder, or
any other amount payable hereunder or under any other Loan Document, and such
failure under this clause (ii) continues for five (5) Business Days after the
payment was due; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.05(a), 6.07, 6.10,
6.11, or 6.12 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date such Loan Party obtains
knowledge of a breach of any such covenant or agreement or the Lead Borrower’s
receipt of notice from the Administrative Agent of any such breach; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, if already subject to qualification by
materiality, in any respect) when made or deemed made; or
(e)    Cross-Default. Any Loan Party (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (after giving effect to the
expiration of any applicable grace periods); (ii) after the expiration of all
grace periods relating thereto, fails to observe or perform any other agreement
or condition relating to any such Material Indebtedness (except in the case of
the ABL Facility) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs (after giving effect to
the expiration of any applicable grace periods), the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (iii) there occurs under any Swap Contract (other than
any Swap Contract the obligations of which are secured pursuant to the ABL
Facility Documentation) an Early Termination Date (as defined in such Swap
Contract or such similar term used) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party is an Affected Party (as so
defined or such similar term used) and, in either event, the Swap


-102-

--------------------------------------------------------------------------------




Termination Value owed by the Loan Party as a result thereof is greater than
$25,000,000; or (iv) there occurs under the ABL Facility (x) an ABL Event of
Default and (y) the ABL Facility Indebtedness has been accelerated as a result
thereof; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issuance or levy; or
(h)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $25,000,000 and such judgments or orders
shall continue unsatisfied or unstayed for a period of 30 consecutive days (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage; it being agreed that a
“reservation of rights letter” or similar notice shall not in and of itself
constitute a dispute of coverage), or (ii) any one or more non-monetary
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
such judgment or order, by reason of a pending appeal or otherwise, shall not
have been satisfied, vacated, discharged, stayed or bonded for a period of 30
consecutive days; or
(i)    ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in or would reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC which would be reasonably likely to result in a
Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would be reasonably likely to result
in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any material provision of any Loan


-103-

--------------------------------------------------------------------------------




Document; or any Loan Party denies that it has any or further liability or
obligation under any material provision of any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be (other than pursuant to the terms
thereof), or shall be asserted by any Loan Party or any other Person not to be,
a valid and perfected Lien on any Collateral, with the priority required by the
applicable Security Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Term Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    [reserved]; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief (or similar order)
with respect to any Loan Party or any Restricted Subsidiary thereof under any
Debtor Relief Laws, the obligation of each Lender to make Term Loans shall
automatically terminate, and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
8.03    Application of Funds. After any exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), subject to the
Intercreditor Agreement, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order;


-104-

--------------------------------------------------------------------------------




First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable under Section 10.04 (including
fees, charges and disbursements of counsel to the Administrative Agent and the
Collateral Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent, each in its capacity as such;
Second, to payment of that portion of the Obligations constituting indemnities,
expenses and other amounts (other than principal, interest and fees) payable to
the Lenders (including amounts payable under Section 10.04 to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations, and fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b)), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Fifth held by them; and
Last, the balance, if any, after all of the have been indefeasibly paid in full,
to the Loan Parties or as otherwise required by Law.
8.04    Cure Rights.
(a)    Notwithstanding anything to the contrary contained in this Article VIII,
in the event that the Borrowers fail to comply with the requirements of Section
7.14 as of the last day of any month for which such covenant is required to be
tested, until the expiration of the 10th day subsequent to the date the
certificate calculating the Liquidity Condition for such month is required to be
delivered pursuant to Section 6.01(b) (the “Cure Expiration Date”), the Parent
shall have the right to issue Permitted Cure Securities for cash or otherwise
receive cash contributions (collectively, the “Cure Right”), and upon receipt by
the Parent of such cash (the “Cure Amount”) pursuant to the exercise by the
Parent of such Cure Right, the Liquidity Condition under Section 7.14 shall be
recalculated to include such Cure Amount.
(b)    Notwithstanding anything herein to the contrary, (i) in each twelve month
period there shall be at least ten months with respect to which the Cure Right
is not exercised, (ii) there shall be no more than five Cure Rights exercised
during the term of this Agreement and (iii) the Cure Amount shall be no less
than the amount required for purposes of complying with Section 7.14.
(c)    Notwithstanding anything to the contrary contained in Section 8.01 and
Section 8.02, (A) upon receipt of the Cure Amount (and designation thereof) by
the Parent, the requirements of Section 7.14 shall be deemed satisfied and
complied with as of the end of the relevant month with the same effect as though
there had been no failure to comply with the


-105-

--------------------------------------------------------------------------------




requirements of Section 7.14 and any Event of Default under Section 7.14 (and
any other Default as a result thereof) shall be deemed not to have occurred for
purposes of the Loan Documents, and (B) neither the Administrative Agent nor any
Lender may exercise any rights or remedies under Section 8.02 (or under any
other Loan Document) on the basis of any actual or purported Event of Default
under Section 7.14 (and any other Default as a result thereof) until and unless
the Cure Expiration Date has occurred without the Cure Amount having been
contributed and designated; provided that during the period set forth in this
clause (B), an Event of Default shall nevertheless be deemed to have occurred
and be continuing for all other purposes under the Loan Documents (including
restrictions on Borrowings).
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders (in its capacities as a Lender) hereby irrevocably
appoints Owl Rock to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Loan Party or any Restricted Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.
(b)    Each of the Lenders (in its capacities as a Lender) hereby irrevocably
appoints Owl Rock as Collateral Agent and authorizes the Collateral Agent to act
as the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Restricted Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent or the Collateral Agent hereunder and without any
duty to account therefor to the Lenders.


-106-

--------------------------------------------------------------------------------




9.03    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agents shall not be deemed to have knowledge of any Default unless and until
written notice describing such Default is given to such Agent by the Loan
Parties or a Lender. In the event that the Agents obtains such actual knowledge
or receives such a notice, the Agents shall give prompt notice thereof to each
of the other Credit Parties. Upon the occurrence of an Event of Default, the
Agents shall take such action with respect to such Default or Event of Default
as shall be reasonably directed by the Required Lenders. Unless and until the
Agents shall have received such direction, the Agents may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.


-107-

--------------------------------------------------------------------------------




9.04    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Term Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender prior to the making of such Term Loan. Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities as such Agent.
9.06    Resignation of Agents. Any Agent may at any time give written notice of
its resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval of the Lead Borrower (as long as no Event of Default then exists), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 60 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders with
the approval of the Lead Borrower (as long as no Event of Default then exists),
appoint a successor Administrative Agent or Collateral Agent, as applicable,
meeting the qualifications set forth above; provided that if the Administrative
Agent or the Collateral Agent shall notify the Lead Borrower and the Lenders
that no qualifying Person has accepted such appointment within 60 days after the
retiring Agent gives notices of its resignation, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or


-108-

--------------------------------------------------------------------------------




omitted to be taken by any of them while the retiring Agent was acting as
Administrative Agent or Collateral Agent hereunder.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Except as provided in Section 9.12, the Agents shall not have any
duty or responsibility to provide any Credit Party with any other credit or
other information concerning the affairs, financial condition or business of any
Loan Party that may come into the possession of the Agents.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger shall have no powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent or a Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Term Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Loan Parties) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Administrative
Agent and the other Credit Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and such
Credit Parties under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


-109-

--------------------------------------------------------------------------------




9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize and direct the Agents, and Agents shall:
(a)    release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon payment in full of all Obligations (other
than contingent indemnification obligations for which no claim has been
asserted), (ii) at the time the property subject to such Lien is disposed of or
to be disposed of in connection with any disposition permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party, or (iii) if
approved, authorized or ratified in writing by the Applicable Lenders in
accordance with Section 10.01;
(b)    to the extent determined by the Agents in their discretion, subordinate
any Lien on any property granted to or held by the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
clause (h) of the definition of “Permitted Encumbrances”;
(c)    release any Guarantor from its obligations under the Facility Guaranty
and each other applicable Loan Document if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder (including its
designation as an Unrestricted Subsidiary) or becomes an Excluded Subsidiary;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the ABL Credit Agreement, any Permitted First Priority
Refinancing Debt, any Permitted Junior Priority Refinancing Debt, any Permitted
Unsecured Refinancing Debt, any Permitted Notes or any Permitted Refinancing of
any of the foregoing; and
(d)    release any Borrower (other than the Lead Borrower) from its obligation
if such Person ceases to be a wholly owned Subsidiary of the Lead Borrower as a
result of a transaction permitted hereunder (including its designation as an
Unrestricted Subsidiary) so long as (i), at the time of such release, no Event
of Default shall exist, (ii) another Borrower shall become liable for the
respective portion of such Borrower’s obligations and (iii) after such Person
joins this Agreement as a Borrower, no Event of Default shall exist.
Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other Loan Document pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the Agents
will, at the Loan Parties’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty and each other applicable Loan Document, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.
9.11    Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.
9.12    Reports and Financial Statements. By signing this Agreement, each
Lender:
(a)    [reserved];


-110-

--------------------------------------------------------------------------------




(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Borrowings that the indemnifying Lender has made or may make
to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Term Loan or Term Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.
9.13    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Law of the United States can be perfected only by possession or control. Should
any Lender (other than the Agents) obtain possession or control of any such
Collateral, such Lender shall notify the Agents thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.
9.14    Indemnification of Agents. The Lenders shall indemnify the Agents and
any Related Party, as the case may be (to the extent not reimbursed by the Loan
Parties and without limiting the obligations of Loan Parties hereunder), ratably
according to their Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.


-111-

--------------------------------------------------------------------------------




9.15    Relation Among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.
9.16    Defaulting Lender.
(a)    If for any reason any Lender shall become a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the other Credit
Parties, the Loan Parties or any other party at law or in equity, and not at
limitation thereof, (i) subject to Section 10.01 only with respect to the
increase or extension of such Lender’s Commitment, such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, (ii) a Defaulting
Lender shall be deemed to have assigned any and all payments due to it from the
Loan Parties, whether on account of outstanding Term Loans, interest, fees or
otherwise, to the remaining non-Defaulting Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments the Lenders’ respective Pro
Rata Shares of all outstanding Obligations shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any further amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Term Loan. The Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Defaulting Lender of its Pro Rata Share of any Obligations, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the rate set forth in Section 2.08 hereof from the date when
originally due until the date upon which any such amounts are actually paid.
(b)    The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Term Loans. Upon any such assignment of the Pro Rata
Share of any Defaulting Lender, the Defaulting Lender’s share in future
Borrowings and its rights under the Loan Documents with respect thereto shall
terminate on the date of assignment, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Assumption.
(c)    Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Pro Rata Share of a Term Loan or
to otherwise perform its obligations under the Loan Documents.
9.17    Withholding Tax. To the extent required by applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after


-112-

--------------------------------------------------------------------------------




demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from any
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.17. The agreements in
this Section 9.17 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
9.18    Intercreditor Agreements. The Administrative Agent and Collateral Agent
are hereby authorized to enter into each Intercreditor Agreement and any other
usual and customary intercreditor agreements to the extent contemplated by the
terms hereof, and the parties hereto acknowledge that each such Intercreditor
Agreement and any other intercreditor agreement is binding upon them. Each
Lender (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreements and the other
intercreditor agreements and (b) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreements and the usual and customary intercreditor agreements and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.
In addition, but in conformance with the terms hereof, each Lender hereby
authorizes the Administrative Agent and the Collateral Agent to enter into (i)
any amendments to the Intercreditor Agreements and any other intercreditor
agreements, and (ii) any other Intercreditor Agreements and any other
intercreditor arrangements, in the case of clauses (i) and (ii) to the extent
required to give effect to the establishment of intercreditor rights and
privileges as contemplated and required by Section 7.01 of this Agreement. Each
Lender waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against any Agent or any of its
Affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto.
9.19    Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Term Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.‎ Each
Lender represents and warrants to the parties hereto that at the time it becomes
a Lender, it is not a Disqualified Institution.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent (at the direction of the Required Lenders) and the Required
Lenders (or the Administrative Agent, with the consent of the Required Lenders),
and the Lead


-113-

--------------------------------------------------------------------------------




Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents (but, for clarity, not including any mandatory prepayment
required by Section 2.05(e)) without the written consent of such Lender;
(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein, on any Term Loan payable to such Lender, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document to such Lender; provided,
however, that only the consent of the Required Lenders of the relevant Class
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;
(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of such Lender adversely affected thereby;
(e)    change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.
(f)    except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents or release all or substantially all of the value of the Guarantees
without the written consent of each Lender;
(g)    [reserved];
(h)    [reserved];
(i)    [reserved];
(j)    modify the definition of (1) “Eligible Assignee” to the extent that such
amendment increases the percentage of Term Loans permitted to be held by a
Sponsor Affiliated Lender, or (ii) “Sponsor Affiliated Lender,” in each case,
without the written consent of each Lender; and
(k)    amend any provision hereof (including Section 10.06) in a manner that
restricts a Lender’s ability to assign its right or obligations without the
consent of such Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or


-114-

--------------------------------------------------------------------------------




consent shall, unless in writing and signed by the Collateral Agent in addition
to the Lenders required above, affect the rights or duties of the Collateral
Agent under this Agreement or any other Loan Document, (iii) any Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, and (iv) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of Lenders holding Term Loans or Commitments of a particular Class
(but not the Lenders holding Term Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrowers and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding anything to the contrary herein, (a) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (b) the Lead Borrower shall be
permitted to appoint one or more Restricted Subsidiaries that are Domestic
Subsidiaries as “Borrowers” hereunder, in each case with the consent of, and
pursuant to an amendment reasonably satisfactory to, the Administrative Agent
which appropriately incorporates such Borrowers into this Agreement and the
other Loan Documents which amendment shall not require the consent of any other
Lender.
If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender with respect
to the Class of Term Loans or Commitments that is subject to the related
consent, waiver or amendment in accordance with Section 10.13; provided that
such amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement that is for the purpose
of adding the holders of secured Indebtedness permitted under this Agreement (it
being understood that any such amendment or supplement may make such other
changes to the applicable intercreditor agreement as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent hereunder or under any other Loan Document without the prior written
consent of such affected Agent.
Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the Lead Borrower or the applicable Loan
Party, as the case may be, and the Lenders providing the Replacement Term Loans
(as defined below) to permit the refinancing of all outstanding Term Loans of
any Class (“Refinanced Term Loans”) with replacement term loans (“Replacement
Term Loans”) hereunder (including through “cashless rolls”); provided that (a)
the aggregate principal amount of such Replacement Term Loans shall not exceed
the aggregate principal amount of such Refinanced Term Loans, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans unless the maturity of the Replacement
Term Loans is at least one year later than the maturity of the Refinanced Term
Loans, (c) the Weighted Average Life to Maturity of Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans, at the time of such refinancing (except by virtue of amortization or
prepayment of the Refinanced Term Loans prior to the time of such incurrence)


-115-

--------------------------------------------------------------------------------




and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans
except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date of the Term Loans in
effect immediately prior to such refinancing.
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Loan Parties or the Agents, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE


-116-

--------------------------------------------------------------------------------




ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Loan
Parties’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties and the Agents may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Lead Borrower and the Agents. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)    Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agents, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties. All telephonic notices to and other telephonic
communications with the Agents may be recorded by the Agents, and each of the
parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Term Loan shall not be construed as a waiver of any Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default at the
time.


-117-

--------------------------------------------------------------------------------




10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arranger and their
respective Affiliates in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable and documented fees,
charges and disbursements of (A) outside counsel for the Agents and their
Affiliates limited to one law firm and any local counsel reasonably deemed
necessary by the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examiners, and (E) all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, (ii) in connection with (A) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (B) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (C) any workout, restructuring or negotiations
in respect of any Obligations, and (b) all reasonable and documented
out-of-pocket expenses incurred by the Credit Parties who are not the Agents or
any Affiliate of the Agents, after the occurrence and during the continuance of
an Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel).
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), the Arranger, each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an
after-Tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party or any Affiliate or equityholder thereof
arising out of, in connection with, or as a result of (i) the execution,
enforcement or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property owned or operated, at any time, by any Loan Party or any of its
Restricted Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Restricted Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, a Blocked Account Bank or other Person
which has entered into a control agreement with any Credit Party hereunder, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a


-118-

--------------------------------------------------------------------------------




court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence, willful misconduct or material
breach of the obligations under any Loan Document of such Indemnitee (but
without limiting the obligations of the Loan Parties as to any other Indemnitee)
or (y) result from a claim brought by a Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from a cause of
action brought by an Indemnitee against any other Indemnitee (other than (i)
claims against an Indemnitee in its capacity or fulfilling its role as an Agent
or an arranger or a similar role and (ii) claims resulting directly or
indirectly from acts or omissions of any Loan Party; provided that, the Loan
Parties’ obligation with respect to fees and expenses of counsel, shall be
limited to the reasonable and reasonably documented fees, disbursements and
other charges of out-of-pocket fees and legal expenses of one firm of counsel
for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction and one firm of special counsel, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Lead Borrower of such
conflict and thereafter, retains its own counsel, of another firm of counsel for
such affected Indemnitee)).
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof; provided
that the foregoing shall not limit any Loan Party’s indemnity obligations to the
extent special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
receive indemnification hereunder. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(d)    Payments. All amounts due under this Section shall be payable on demand
(accompanied by back-up documentation to the extent available).
(e)    Survival. The agreements in this Section shall survive the resignation of
any Agent, the assignment of any Commitment or Term Loan by any Lender, the
replacement of any Lender, and the repayment, satisfaction or discharge of all
the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part


-119-

--------------------------------------------------------------------------------




thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agents upon
demand its Pro Rata Share (without duplication) of any amount so recovered from
or repaid by the Agents, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Term Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Term Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Term Loans
of any Class outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Term Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default pursuant to Sections
8.01(a), (f) or (g) has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible


-120-

--------------------------------------------------------------------------------




Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the
Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Sections 8.01(a), (f) or (g) has occurred and is continuing at the time of
such assignment, (2) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund with respect to such Lender or (3) in the case of Owl Rock
Capital Corporation and its Affiliates only, with respect to the elevation of
any permitted participation to an assignment, if such Lender, upon the advice of
counsel, determines the elevation to an assignment is necessary to comply with
or avoid the consequences of a determination by any Governmental Authority,
including the SEC; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, payable by the applicable
Lender or prospective Lender, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and all
applicable “know-your-customer” documents reasonably requested by the
Administrative Agent.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Term Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names


-121-

--------------------------------------------------------------------------------




and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, in the absence of manifest error. The Register shall be
available for inspection by the Lead Borrower, and, with respect to such
Lender’s interest only, any Lender at any reasonable time and from time to time
upon reasonable prior written notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person that is an Eligible Assignee (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Term Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b),
(c) or (f) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 3.06
and 10.13, and it being understood that the documentation required under Section
3.01(e) shall be delivered solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. If a Lender sells a participation pursuant to Section
10.06(d), that Lender shall (acting solely for this purpose as a non-fiduciary
agent of the Borrowers) maintain a register on which is entered the name and
address of each Participant and the principal and interest amounts of each
Participant’s interest in the Term Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrowers and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
the obligation to disclose all or a portion of a Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans are in registered
form for U.S. federal income tax purposes.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent


-122-

--------------------------------------------------------------------------------




that a Participant’s right to a greater payment results from a Change in Law
after the Participant becomes a Participant.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
(h)    Limitations Applicable to Sponsor Affiliated Lenders. Notwithstanding
anything to the contrary contained herein:
(i)    Each Sponsor Affiliated Lender (other than any Affiliated Debt Fund),
solely in its capacity as a Lender hereunder (if applicable), hereby agrees that
if a case under Title 11 of the United States Code is commenced against any Loan
Party, each such Sponsor Affiliated Lender shall consent to provide that the
vote of such Sponsor Affiliated Lender (in its capacity as a Lender) with
respect to any plan of reorganization of such Loan Party shall be deemed to be
without discretion and such Sponsor Affiliated Lender shall be deemed to vote in
the same proportion as the allocation of voting with respect to such matter by
Lenders who are not Sponsor Affiliated Lenders, except that such Sponsor
Affiliated Lender’s vote (in its capacity as a Lender) may be counted (and such
Sponsor Affiliated Lender shall be entitled to vote in accordance with its sole
discretion) to the extent any such plan of reorganization proposes to treat the
Obligations held by such Sponsor Affiliated Lender in a manner that is less
favorable or disproportionate in any respect to such Sponsor Affiliated Lender
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrowers. Each Sponsor Affiliated Lender (in its capacity as
a Lender) hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Sponsor Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Sponsor
Affiliated Lender and in the name of such Sponsor Affiliated Lender, from time
to time in the Administrative Agent’s discretion to take any action and to
execute


-123-

--------------------------------------------------------------------------------




any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph.
(ii)    Notwithstanding anything to the contrary contained herein, in connection
with any “Required Lender” votes, Lenders that are Sponsor Affiliated Lenders
shall not be permitted, in the aggregate, to account for more than 49.9% of the
amounts includable in determining whether the “Required Lenders” have consented
to any amendment, modification, waiver, consent or other action that is subject
to such vote. The voting power of each Lender that is a Sponsor Affiliated
Lender shall be reduced, pro rata, to the extent necessary in order to comply
with the immediately preceding sentence.
(iii)    each Lender participating in any assignment to a Sponsor Affiliated
Lender acknowledges and agrees that in connection with any such assignment (A)
the Sponsor Affiliated Lender may have, and later may come into possession of,
Excluded Information, (B) such Lender has independently and, without reliance on
the Sponsor Affiliated Lender or any Loan Party, any Agent or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (C) none of the Sponsor Affiliated Lenders or any of their
Subsidiaries or any Loan Party shall be required to make any representation that
it is not in possession of Excluded Information, (D) neither the Sponsor nor the
Sponsor Affiliated Lenders or any of their Subsidiaries, the Loan Parties, any
Agent or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against any such Persons under applicable
laws or otherwise, with respect to the nondisclosure of the Excluded Information
(E) that the Excluded Information may not be available to the Agents and the
other Lenders and (F) all parties to the relevant assignments shall render
customary “big-boy” disclaimer letters or any such disclaimers shall be
incorporated into the terms of the Assignment and Assumption executed by any
Sponsor Affiliated Lender.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, investors, attorneys,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the consent of the Lead Borrower, (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Loan Parties (only if such Credit Party has no knowledge that such source
itself is not in breach of a


-124-

--------------------------------------------------------------------------------




confidentiality obligation) or (i) on a confidential basis to (i) any rating
agency in connection with rating the Parent or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the credit facilities provided hereunder.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof (provided that
if such information is furnished by a source known to such Credit Party to be
subject to a confidentiality obligation, such source, to the knowledge of such
Credit Party, is not in violation of such Obligation by such disclosure),
provided that, in the case of information received from any Loan Party or any
Subsidiary after the Effective Date, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other property at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Lead Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Term Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and


-125-

--------------------------------------------------------------------------------




spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Term Loan or any other
Obligation hereunder (other than contingent indemnity obligations for which
claims have not been made) shall remain unpaid or unsatisfied. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
Obligations that may thereafter arise under Section 10.04 hereof.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


-126-

--------------------------------------------------------------------------------




(a)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(b)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(c)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
In connection with any such replacement, if any such Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within two (2) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Lender. Such
purchase and sale shall be effective on the date of the payment of such amount
to such Lender.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


-127-

--------------------------------------------------------------------------------




(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit


-128-

--------------------------------------------------------------------------------




Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.
10.17    USA Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender), which are subject to the Patriot Act (as
hereinafter defined) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act.
10.18    Time of the Essence. Time is of the essence of the Loan Documents.
10.19    Press Releases.
(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under Law and then, in any event, such Credit
Party or Affiliate will consult with Administrative Agent before issuing such
press release or other public disclosure.
(b)    Each Loan Party consents to the publication by Administrative Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark upon the Lead Borrower’s approval, not to be unreasonably
delayed or withheld. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.


-129-

--------------------------------------------------------------------------------




10.20    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Law, the obligations of each Loan Party shall
not be affected by (i) the failure of any Credit Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(c)    To the fullest extent permitted by Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Law, to impair or to extinguish any right of reimbursement
or subrogation or other right or remedy of such Loan Party against any other
Loan Party, as the case may be, or any security.
(d)    Each Loan Party is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any


-130-

--------------------------------------------------------------------------------




Loan Party now or hereafter held by any other Loan Party is hereby subordinated
in right of payment to the prior indefeasible payment in full of the Obligations
and no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Borrower shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Term Loans made to another Borrower
hereunder or other Obligations incurred directly and primarily by any other
Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.
10.21    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
10.22    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
10.23    Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents (other than the
Intercreditor Agreements), the provision contained in this Agreement shall
govern and control.
10.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


-131-

--------------------------------------------------------------------------------




(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


-132-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
BORROWERS:
 
 
 
 
KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KEANE FRAC, LP
 
 
 
 
By:
Keane Frac GP, LLC, its General Partner
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KS DRILLING, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 







Signature Page to Keane Credit Agreement

--------------------------------------------------------------------------------





 
GUARANTORS:
 
 
 
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KGH INTERMEDIATE HOLDCO I, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
KGH INTERMEDIATE HOLDCO II, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
KEANE FRAC GP, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 













Signature Page to Keane Credit Agreement

--------------------------------------------------------------------------------






 
OWL ROCK CAPITAL CORPORATION, as
 
Administrative Agent, as Collateral Agent and as a
 
Lender
 
 
 
 
 
 
 
By:
/s/ Alan Kirshenbaum
 
 
Name: Alan Kirshenbaum
 
 
Title: Chief Financial Officer







Signature Page to Keane Credit Agreement

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____
To:
Owl Rock Capital Corporation, as Administrative Agent

Ladies and Gentlemen:
Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Keane Group Holdings, LLC, a Delaware limited liability company
(the “Lead Borrower”), (ii) the other Borrowers party thereto from time to time
(individually, a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), (iii) Keane Group, Inc., a Delaware corporation, as the Parent,
(iv) the other guarantors party thereto, (v) Owl Rock Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (vi)
Owl Rock Capital Corporation, as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties, and (vii) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”). All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.
1.
The Lead Borrower hereby irrevocably requests [a Borrowing][a Conversion of Term
Loans from one Type to the other][a continuation of LIBOR Rate Loans]:

(a)
On ____________ (a Business Day)1

(b)
In the amount of $_____________________2 

(c)
Comprised of [Base Rate][LIBOR Rate]Loans (Type of Term Loan)3 

(d)
Class of Borrowing ____________4 

 
 
 
 
 

1 Each notice of a Borrowing must be received by the Administrative Agent not
later than 12:00 p.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, Conversion to or continuation of LIBOR Rate Loans to Base Rate
Loans, and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans.
2 Each Borrowing of, Conversion to, or continuation of LIBOR Rate Loans must be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans must be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
3 Term Loans may be either Base Rate Loans or LIBOR Rate Loans. If the Type of
Term Loan is not specified, then the applicable Term Loans will be made as Base
Rate Loans.
4 Term Loans may be pursuant to the Initial Term Loans, Incremental Term Loans,
Replacement Term Loans or Refinancing Term Loans of a given Refinancing Series.




--------------------------------------------------------------------------------




(e)
For LIBOR Rate Loans: with an Interest Period of ____ months5 

(f)
With the requested Borrowing to be sent to:

[Name of Bank]
[City of Bank]
Beneficiary:
Account No.: [number]
ABA No.: [number]
Attn: [name]
The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Loan Parties) that (a) the [Borrowing][Conversion of Term Loans from
one Type to the other][continuation of LIBOR Rate Loans] requested herein
complies with Section 2.02 and the other provisions of the Credit Agreement and
(b) the conditions specified in Sections 4.01 and 4.02 of the Credit Agreement
have been satisfied on and as of the date specified in Item 1(a) above.


[signature page follows]
































 
 
 
 
 

5 The Lead Borrower may request a Borrowing of LIBOR Rate Loans with an Interest
Period of one, two, three or six months (or with the consent of all applicable
Lenders, twelve months thereafter). If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.


2

--------------------------------------------------------------------------------




Dated as of the date first written above.
KEANE GROUP HOLDINGS, LLC, as Lead Borrower
 
 
By:
 
Name:
 
Title
 













--------------------------------------------------------------------------------





EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE


Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), by and among (i) Keane
Group Holdings, LLC, a Delaware limited liability company (the “Lead Borrower”),
(ii) the other Borrowers party thereto from time to time (individually, a
“Borrower” and, together with the Lead Borrower, the “Borrowers”), (iii) Keane
Group, Inc., a Delaware corporation, as the Parent, (iv) the other guarantors
party thereto, (v) Owl Rock Capital Corporation, as administrative agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (vi) Owl Rock Capital
Corporation, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, and (vii) the
lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”) (capitalized terms used herein have the meanings
attributed thereto in the Term Loan Agreement unless otherwise defined herein).
Pursuant to 6.02(d) of the Term Loan Agreement, the undersigned, solely in
his/her capacity as the [chief executive officer][chief financial
officer][treasurer][controller] of the Lead Borrower, certifies as of the date
hereof as follows:
1.
[Attached hereto as Exhibit A are the Consolidated balance sheet of the Keane
Group as of [ ] [ ], 20[ ], and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements audited and accompanied by a report and unqualified opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion were prepared
in accordance with generally accepted auditing standards and is not subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than with respect to an upcoming
maturity of any Indebtedness or potential default under any financial covenant).
Also attached hereto as Exhibit A is a copy of management’s discussion and
analysis with respect to the financial statements of such Fiscal Year. [Also
attached hereto as Exhibit A is a reconciliation of such statements that
explains in reasonable detail the differences between the information relating
to Unrestricted Subsidiaries and the information relating to the Parent and all
Restricted Subsidiaries.]1]2 

2.
[Attached hereto as Exhibit A are (x) a Consolidated balance sheet of the Keane
Group as of the Fiscal Quarter ending [____], and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Quarter and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) the
corresponding Fiscal Quarter of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements have been certified as fairly presenting in all
material respects the financial condition, results of operations, Shareholders’
Equity and cash flows of the Keane Group as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and that prior Fiscal

 
 
 
 
 

1     To be included if the Consolidated financial statements contain financial
information attributable to Unrestricted Subsidiaries.
2     To be included if accompanying annual financial statements only.


B-1

--------------------------------------------------------------------------------




Year results are not required to be restated for changes in discontinued
operations. Also attached hereto as Exhibit A is a copy of management’s
discussion and analysis with respect to the financial statements of such Fiscal
Quarter. [Also attached hereto as Exhibit A is a reconciliation of such
statements that explains in reasonable detail the differences between the
information relating to Unrestricted Subsidiaries and the information relating
to the Parent and all Restricted Subsidiaries.]3]4 
3.
[No Default or Event of Default has occurred and is continuing.][Except as set
forth on Annex A hereto, no Default or Event of Default has occurred and is
continuing and set forth on Annex A hereto is a description of the nature and
extent of such Defaults/Events of Default and the expected remedial actions.]

4.
[The financial statements attached hereto as Exhibit A fairly present the
financial condition and results of operations in accordance with GAAP.]5 

5.
Attached hereto as Schedule 1 are reasonably detailed calculations setting forth
[the Total Net Leverage Ratio and]6 the Liquidity Condition.





























 
 
 
 
 

3     To be included if the Consolidated financial statements contain financial
information attributable to Unrestricted Subsidiaries.
4     To be included if accompanying quarterly financial statements only.
5     To be included if accompanying the financial statements referred to in
Sections 6.01(a) and (b).
6     To be included if accompanying the financial statements referred to in
Sections 6.01(a) and (b).


B-2

--------------------------------------------------------------------------------




SCHEDULE 1
Total Net Leverage Ratio Calculation:7 
The ratio of:
(1) Total Net Debt outstanding to
 
 
(2) Consolidated EBITDA for the latest Measurement Period
 
 
Total Net Leverage Ratio
 
 





Liquidity Condition Calculation:
The sum of:
(1) unrestricted cash and Cash Equivalents of the Loan Parties that are
deposited in Blocked Accounts (to the extent required to be subject to Blocked
Account Agreements pursuant to Section 6.12 of the Term Loan Agreement)
 
 
(2) Availability
 
 
Liquidity Condition
 
 





















































 
 
 
 
 

7     All components of Total Net Leverage Ratio shall be calculated for the
Parent on a Consolidated basis.


B-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as the [chief
executive officer][chief financial officer][treasurer][controller] of the Lead
Borrower, has executed this certificate for and on behalf of the Lead Borrower
and has caused this certificate to be delivered this __ day of __________, 20__.
 
KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





B-4

--------------------------------------------------------------------------------




EXHIBIT A








B-5

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF TERM NOTE
 
 
 
 
 



TERM NOTE


 
 
 
 
 



$_______________        _______________, 20__




FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of _____________________ (hereinafter, with any subsequent holders, the
“Lender”), c/o [________________], [ADDRESS], the principal sum of
___________________ ($______________), or, if less, the aggregate unpaid
principal balance of Term Loans made by the Lender to or for the account of any
Borrower pursuant to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and among (i) the Borrowers, (ii) Keane Group, Inc., a
Delaware corporation, as the Parent, (iii) the other guarantors party thereto,
(iv) Owl Rock Capital Corporation, as administrative agent (in such capacity,
the “Administrative Agent”) for its own benefit and the benefit of the other
Credit Parties referred to therein, (v) Owl Rock Capital Corporation, as
collateral agent (in such capacity, the “Collateral Agent”) for its own benefit
and the benefit of the other Credit Parties, and (vi) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
with interest at the rate and payable in the manner stated therein.
This is a “Term Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Term Note shall be payable at the times, in the manner, and in the amounts
as provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Administrative Agent’s books and records concerning the Term Loans, the
accrual of interest thereon, and the repayment of such Term Loans, shall be
prima facie evidence of the indebtedness to the Lender hereunder.
No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.
Each Borrower, and each endorser and guarantor of this Term Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each




--------------------------------------------------------------------------------




Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by any Agent
and/or the Lender with respect to this Term Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Term Note.
This Term Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.
The liabilities of each Borrower, and of any endorser or guarantor of this Term
Note, are joint and several, provided, however, the release by any Agent or the
Lender of any one or more such Persons shall not release any other Person
obligated on account of this Term Note. Each reference in this Term Note to any
Borrower, any endorser, and any guarantor, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this Term
Note may seek contribution from any other Person also obligated unless and until
all of the Obligations have been paid in full in cash.
THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS TERM NOTE OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS TERM NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS TERM NOTE OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS TERM NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST




--------------------------------------------------------------------------------




EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Term Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS TERM NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER AND THE LENDER, BY ITS
ACCEPTANCE HEREOF, CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
EACH BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THE
CREDIT AGREEMENT AND THIS TERM NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers have caused this Term Note to be duly executed
as of the date set forth above.
                    
 
BORROWERS:
 
 
 
 
KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
 
 
By:
 
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KEANE FRAC, LP
 
 
 
 
By:
Keane Frac GP, LLC, its General Partner
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
 
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KS DRILLING, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
 
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 











--------------------------------------------------------------------------------





EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Keane Group Holdings, LLC, a Delaware limited liability company
(the “Lead Borrower”), (ii) the other Borrowers party thereto from time to time
(individually, a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), (iii) Keane Group, Inc., a Delaware corporation, as the Parent,
(iv) the others guarantors party thereto, (v) Owl Rock Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (vi)
Owl Rock Capital Corporation, as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties, and (vii) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”). All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.
______________________________ (the “Assignor”) and ___________________ (the
“Assignee”) agree as follows:
1.
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations as a Lender under the Credit Agreement as of the date
hereof (including, without limitation, such interest in each of the Assignor’s
outstanding Commitments, if any, and the Term Loans (and related Obligations)
owing to it) specified in Section 1 of Schedule I hereto. After giving effect to
such sale and assignment, the Assignor’s and the Assignee’s Commitments and the
amount of the Term Loans owing to the Assignor and the Assignee will be as set
forth in Section 2 of Schedule I hereto.

2.
The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender, an
Affiliate of a Lender, or an Approved Fund, the aggregate amount of the
Commitment (which for this purpose includes Term Loans outstanding thereunder)
or, if the Commitment



1

--------------------------------------------------------------------------------




is not then in effect, the principal outstanding balance of the Term Loans of
the Assignor subject to this Assignment and Assumption, is not less than
$____________, or, if less, the entire remaining amount of the Assignor’s
Commitment and the Term Loans at any time owing to it, unless the Administrative
Agent and, so long as no Event of Default pursuant to Sections 8.01(a), (f) or
(g) of the Credit Agreement has occurred and is continuing, the Lead Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed).
3.
The Assignee: (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Agents to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agents by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Credit
Agreement, are required to be performed by it as a Lender; (e) specifies as its
lending office (and address for notices) the office set forth beneath its name
on the signature pages hereof; (f) agrees that, if the Assignee is a Foreign
Lender entitled to an exemption from, or reduction of, withholding tax under the
law of the jurisdiction in which the applicable Loan Party is resident for tax
purposes, it shall deliver to the Loan Parties and the Administrative Agent (in
such number of copies as shall be requested by the recipient) whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (A) a certificate to the effect that such Foreign Lender is
not (1) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a
“10-percent shareholder” of the Loan Parties within the meaning of section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, or (iv) any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in, United
States Federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers to
determine the withholding or deduction required to be made; and (g) represents
and warrants that it is an Eligible Assignee.

4.
Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee in the amount required as set forth in Section 10.06 to the Credit
Agreement, to the





--------------------------------------------------------------------------------




Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date of this Assignment and Assumption shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).
5.
Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 10.06(b)(iii) of the Credit Agreement, consent by the
Administrative Agent and the Lead Borrower, as applicable (such consent not to
be unreasonably withheld or delayed), from and after the Effective Date, (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Assumption, shall have the rights and
obligations of a Lender under the Credit Agreement, and (b) the Assignor shall,
to the extent of the interest assigned by this Assignment and Assumption, be
released from its obligations under the Credit Agreement.

6.
Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

7.
This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.



[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
[ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
 
Title
 
 
 
 
 
 
 
 
[ASSIGNEE]
 
 
 
 
By:
 
 
Name:
 
 
Title
 
 
 
 
 
 
 
 
Lending Office (and address for notices):
 
 
 
 
[Address]
 
 
 





Accepted this _____ day
 
of ___________, _____:
 
 
 
 
OWL ROCK CAPITAL CORPORATION,
 
as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this _____ day of _____________, _______:


ADMINISTRATIVE AGENT:
 
 
 
 
OWL ROCK CAPITAL CORPORATION
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this _____ day of _____________, _______:


LEAD BORROWER:
 
 
 
 
KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------










Schedule I


Section 1.    Percentage/Amount of Commitments/Term Loans Assigned by Assignor
to Assignee.


Percentage1 assigned by Assignor:    ______%


Type of Commitment assigned by Assignor:    _______________


Total Commitment assigned by Assignor:    $_______________


Aggregate Outstanding Principal Amount of
Term Loans assigned by Assignor:    $_______________




Section 2.    Percentage/Amount of Commitments/Term Loans Held by Assignor and
Assignee after giving effect to Assignment and Assumption.


Assignor’s Percentage:    ______%


Assignee’s Percentage:    ______%


Assignor’s Commitment:    $_______________


Assignee’s Commitment:    $_______________


Aggregate Outstanding Principal Amount of
Term Loans Owing to Assignor:    $_______________


Aggregate Outstanding Principal Amount of
Term Loans Owing to Assignee:    $_______________


Section 3. Effective Date


Effective Date:    _______________, _____








 
 
 
 
 

1 With respect to any Lender at any time, the percentage (carried out to the
ninth decimal place) of the Commitments of any Class represented by such
Lender's Commitment at such time.




--------------------------------------------------------------------------------





EXHIBIT E

[Reserved]




1

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF SOLVENCY CERTIFICATE


CONFIDENTIAL    
Form of Solvency Certificate
Date: [ ], 2017
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned, the Chief Financial Officer of Keane Group Holdings, LLC, a
Delaware limited liability company (“Company”), in that capacity only and not in
my individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(a)(vi) of the Term Loan Agreement, dated as of March
15, 2017, (the “Credit Agreement”) by and among (i) Keane Group Holdings, LLC, a
Delaware limited liability company (the “Lead Borrower”), (ii) the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
together with the Lead Borrower, the “Borrowers”), (iii) Keane Group, Inc., a
Delaware corporation, as the Parent, (iv) the other guarantors party thereto,
(v) Owl Rock Capital Corporation, as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, (vi) Owl Rock Capital Corporation, as collateral
agent (in such capacity, the “Collateral Agent”) for its own benefit and the
benefit of the other Credit Parties, and (vii) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The aggregate amount for which assets (both tangible and intangible) in their
entirety, of the Parent and its Subsidiaries taken as a whole would change hands
between an interested purchaser and a seller, in an arm's length transaction,
where both parties are aware of all relevant facts and neither party is under
any compulsion to act.
(b)    “Present Fair Salable Value”
The aggregate amount of net consideration that could be expected to be realized
from an interested purchaser by a seller, in an arm's length transaction under
present conditions in a current market for the sale of assets of a comparable
business enterprise, where both parties are aware of all relevant facts and
neither party is under any compulsion to act, where such seller is interested in
disposing of an entire operation as a going concern, presuming the business will
be continued, in its present form and character, and with reasonable promptness,
not to exceed one year.
(c)    “Stated Liabilities”


F-1

--------------------------------------------------------------------------------




The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Parent and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.
(d)    “Identified Contingent Liabilities”
The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Parent and its Subsidiaries taken as a whole
after giving effect to the Transactions (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
Stated Liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of Company.
(e)    “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”
For the period from the date hereof through the Maturity Date, Parent and its
Subsidiaries taken as a whole should be able to generate enough cash from
operations, asset dispositions, or a combination thereof, to meet their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.
(f)    “Do not have Unreasonably Small Capital”
For the period from the date hereof through the Maturity Date, Parent and its
Subsidiaries taken as a whole after consummation of the Transactions should be
able to generate enough cash from operations, asset dispositions, or a
combination thereof, to meet their respective Stated Liabilities and Identified
Contingent Liabilities as they become due, and is a going concern and has
sufficient capital to ensure that it will continue to be a going concern for
such period.
3.    For purposes of this certificate, I, or officers of Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 6.01 of the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c)    As a senior authorized financial officer of Company, I am familiar with
the financial condition of Parent and its Subsidiaries.
4.    Based on and subject to the foregoing, I hereby certify on behalf of
Company that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value and Present Fair Salable Value of the assets
of Parent and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) Parent and its Subsidiaries taken as
a whole do not have Unreasonably Small Capital; and (iii) Parent and its
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.
* * *


F-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by Senior Authorized Financial Officer as of the date first written
above.
 
 
 
 
 
Keane Group Holdings, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 





F-3

--------------------------------------------------------------------------------





EXHIBIT G-1
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Keane Group Holdings, LLC, a Delaware limited liability company
(the “Lead Borrower”), (ii) the other Borrowers party thereto from time to time
(individually, a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), (iii) Keane Group, Inc., a Delaware corporation, as the Parent
(iv) the other guarantors party thereto, (v) Owl Rock Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (vi)
Owl Rock Capital Corporation, as collateral agent for its own benefit and the
benefit of the other Credit Parties, and (vii) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) no payments in connection with any Loan Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Lead Borrower and the Administrative Agent
with a certificate of its non-U.S. person status on an Internal Revenue Service
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Lead Borrower and the Administrative
Agent in writing and (2) the undersigned shall furnish the Lead Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made by the relevant Borrower
or the Administrative Agent to the undersigned, or in either of the two calendar
years preceding each such payment.
[Signature Page Follows]


G-1-1

--------------------------------------------------------------------------------






 
 
 
 
 
[Foreign Lender]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
[Address]
 
 
 
Dated: ______________________, 20[ ]
 
 







G-1-2

--------------------------------------------------------------------------------





EXHIBIT G-2
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Keane Group Holdings, LLC, a Delaware limited liability company
(the “Lead Borrower”), (ii) the other Borrowers party thereto from time to time
(individually, a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), (iii) Keane Group, Inc., a Delaware corporation, as the Parent,
(iv) the other guarantors party thereto, (v) Owl Rock Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (vi)
Owl Rock Capital Corporation, as collateral agent for its own benefit and the
benefit of the other Credit Parties, and (vii) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Note(s) evidencing such Term Loan(s)), (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a “10-percent shareholder” of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) no payments in connection with any Loan Document are effectively connected
with the undersigned’s or its direct or indirect partners/members’ conduct of a
U.S. trade or business.
The undersigned has furnished the Lead Borrower and the Administrative Agent
with an Internal Revenue Service Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W‑8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Lead Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]




G-2-1

--------------------------------------------------------------------------------




 
 
 
 
 
[Foreign Lender]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
[Address]
 
 
 
Dated: ______________________, 20[ ]
 
 





G-2-2

--------------------------------------------------------------------------------





EXHIBIT G-3
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Keane Group Holdings, LLC, a Delaware limited liability company
(the “Lead Borrower”), (ii) the other Borrowers party thereto from time to time
(individually, a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), (iii) Keane Group, Inc., a Delaware corporation, as the Parent,
(iv) the other guarantors party thereto, (v) Owl Rock Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (vi)
Owl Rock Capital Corporation, as collateral agent for its own benefit and the
benefit of the other Credit Parties, and (vii) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]


G-3-1

--------------------------------------------------------------------------------






 
 
 
 
 
[Foreign Participant]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
[Address]
 
 
 
Dated: ______________________, 20[ ]
 
 





G-3-2

--------------------------------------------------------------------------------





EXHIBIT G-4
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of March 15, 2017 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Keane Group Holdings, LLC, a Delaware limited liability company
(the “Lead Borrower”), (ii) the other Borrowers party thereto from time to time
(individually, a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), (iii) Keane Group, Inc., a Delaware corporation, as the Parent
(iv) the other guarantors party thereto, (v) Owl Rock Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (vi)
Owl Rock Capital Corporation, as collateral agent for its own benefit and the
benefit of the other Credit Parties, and (vii) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) its direct or indirect partners/members
are the sole record owners of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to any Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature Page Follows]






G-4-1

--------------------------------------------------------------------------------




 
 
 
 
 
[Foreign Participant]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
[Address]
 
 
 
Dated: ______________________, 20[ ]
 
 





G-4-2

--------------------------------------------------------------------------------





EXHIBIT H


[Reserved]








--------------------------------------------------------------------------------





EXHIBIT I


FORM OF FACILITY GUARANTY


[Included under separate cover]








--------------------------------------------------------------------------------





EXHIBIT J


FORM OF SECURITY AGREEMENT


[Included under separate cover]




